Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 1 of 52




                    EXHIBIT B
        TO DECLARATION FROM JOSHUA MITTS
   IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND
       Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 2 of 52


                                         FPI Time and Sales (Source: CBOE LiveVol)
Date       Time       Option                 Qty       Price Exchange Condition       Market      Underlying Trade Seq Num
  1/2/18                                           0
  1/3/18 12:14:10:127 FPI Feb16 12.50 P            2     3.8 PHLX     AutoExecution   3.50 x 4.30 8.69 x 8.70    54458313
  1/4/18 14:13:32:250 FPI May18 10.00 C         12       0.1 CBOE     Regular         0.05 x 0.20 8.76 x 8.78    82777068
  1/5/18 10:00:31:450 FPI Aug17 7.50 C          20       1.3 PHLX     AutoExecution   0.65 x 1.85 8.61 x 8.63    16015094
  1/5/18 09:34:33:127 FPI Jan19 7.50 P          10      0.05 PHLX     AutoExecution   0.00 x 0.30 8.67 x 8.73     3461661
  1/5/18 11:34:52:750 FPI May18 7.50 C          10      1.25 PHLX     AutoExecution   0.90 x 1.25 8.59 x 8.60    42723104
  1/5/18 14:03:41:277 FPI May18 7.50 C             8    1.23 CBOE     StoppedIM       0.90 x 1.45 8.55 x 8.56    72419353
  1/8/18 12:17:38:327 FPI May18 10.00 P         30       1.4 CBOE     Regular         1.40 x 1.65 8.80 x 8.81    50991467
  1/8/18 09:42:23:250 FPI Aug17 10.00 C         10       0.1 PHLX     AutoExecution   0.05 x 0.25 8.60 x 8.62     7836439
  1/8/18 09:54:54:150 FPI Aug17 10.00 C            5     0.1 PHLX     AutoExecution   0.05 x 0.25 8.65 x 8.67    12616822
  1/8/18 09:55:51:600 FPI Aug17 7.50 P             5     0.2 PHLX     AutoExecution   0.20 x 0.30 8.64 x 8.66    12982333
  1/9/18 10:08:03:150 FPI Feb16 10.00 P         10       1.3 PHLX     AutoExecution   0.90 x 1.65 8.68 x 8.72    16380182
  1/9/18 12:32:55:250 FPI Aug17 7.50 C          10       1.3 CBOE     Regular         1.30 x 1.60 8.66 x 8.67    54937517
 1/10/18 09:54:27:277 FPI Aug17 10.00 C         50       0.1 PHLX     AutoExecution   0.00 x 0.25 8.55 x 8.57    11967714
 1/10/18 10:08:02:350 FPI Aug17 7.50 P          14      0.25 CBOE     Regular         0.25 x 0.35 8.59 x 8.61    18261851
 1/10/18 10:08:02:350 FPI Aug17 7.50 P          13      0.25 PHLX     AutoExecution   0.25 x 0.35 8.59 x 8.61    18261839
 1/10/18 10:08:02:350 FPI Aug17 7.50 P          10      0.25 PHLX     AutoExecution   0.25 x 0.35 8.59 x 8.61    18261846
 1/11/18                                           0
 1/12/18                                           0
 1/16/18 15:40:40:350 FPI Feb16 12.50 P         63       3.9 CBOE     Regular         3.60 x 3.90 8.58 x 8.59   116277677
 1/16/18 15:54:37:800 FPI Feb16 12.50 P         17       3.9 CBOE     Regular         3.60 x 3.90 8.57 x 8.58   121608828
 1/17/18 15:33:47:800 FPI Aug17 10.00 C         25       0.1 PHLX     AutoExecution   0.05 x 0.25 8.46 x 8.47    99184006
 1/17/18 09:30:03:627 FPI Feb16 10.00 C         20      0.05 PHLX     AutoExecution   0.05 x 0.10 8.55 x 8.65      376909
 1/17/18 09:36:05:777 FPI Aug17 7.50 C          10       1.2 CBOE     Regular         1.00 x 1.50 8.53 x 8.58     4747229
 1/17/18 11:27:17:400 FPI Aug17 7.50 C          10      1.15 PHLX     AutoExecution   0.90 x 1.50 8.46 x 8.48    43144685
 1/17/18 15:55:19:227 FPI Aug17 7.50 C          10      1.15 CBOE     Regular         1.05 x 1.35 8.45 x 8.46   105338755
 1/17/18 15:38:01:950 FPI Aug17 7.50 C             5    1.15 PHLX     AutoExecution   1.10 x 1.35 8.47 x 8.48   100195072
 1/18/18 15:51:02:827 FPI Aug17 7.50 P          15       0.3 PHLX     AutoExecution   0.25 x 0.60 8.34 x 8.35   109519673
 1/19/18 13:04:33:750 FPI Aug17 7.50 P          10      0.25 PHLX     AutoExecution   0.15 x 0.85 8.43 x 8.44    70366574
 1/23/18 10:22:30:177 FPI Aug17 7.50 P             5     0.3 CBOE     StoppedIM       0.25 x 0.40 8.43 x 8.46    35149756
 1/23/18 10:57:13:500 FPI Aug17 7.50 P             4     0.3 CBOE     Regular         0.25 x 0.30 8.42 x 8.44    48326004
 1/23/18 10:26:19:750 FPI Aug17 7.50 P             2     0.3 CBOE     Regular         0.25 x 0.30 8.44 x 8.46    37132147
 1/23/18 14:21:07:250 FPI May18 7.50 P             1    0.15 PHLX     AutoExecution   0.00 x 0.25 8.44 x 8.45   117644357
 1/24/18 15:59:39:400 FPI May18 7.50 P             1     0.2 PHLX     AutoExecution   0.05 x 0.20 8.39 x 8.40   144515880
 1/25/18 10:41:10:300 FPI Aug17 7.50 C          10       1.1 CBOE     Regular         1.00 x 1.30 8.33 x 8.35    43052417
 1/25/18 11:02:47:700 FPI Aug17 7.50 C             2      1 PHLX      AutoExecution   1.00 x 1.30 8.28 x 8.30    51623998
 1/26/18 13:45:09:500 FPI Aug17 7.50 P             5     0.3 CBOE     Regular         0.20 x 0.65 8.23 x 8.25    75336774
 1/26/18 13:45:39:177 FPI Aug17 7.50 P             5     0.3 CBOE     Regular         0.25 x 0.65 8.23 x 8.25    75424359
 1/29/18 09:58:04:550 FPI Aug17 10.00 C         25      0.05 PHLX     AutoExecution   0.00 x 0.15 8.18 x 8.20    12121315
 1/29/18 09:30:03:377 FPI Feb16 10.00 P         10      1.65 PHLX     AutoExecution   1.55 x 1.65 8.25 x 8.31      310846
 1/30/18                                           0
 1/31/18                                           0
  2/1/18 12:03:24:177 FPI May18 7.50 C             8    0.82 PHLX     AutoExecution   0.60 x 0.90 8.09 x 8.10    56869202
  2/1/18 13:25:23:400 FPI Feb16 10.00 P            1    1.84 CBOE     Spread          1.70 x 2.00 8.05 x 8.06    75537431
  2/1/18 13:25:23:400 FPI Feb16 7.50 C             1    0.59 CBOE     Spread          0.40 x 0.80 8.05 x 8.06    75537433
   Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 3 of 52


 2/2/18 11:23:28:227 FPI Aug17 7.50 C      2    0.8 CBOE   Regular         0.65 x 0.95 8.01 x 8.02    46335683
 2/5/18 15:59:38:827 FPI May18 7.50 C     24    0.5 PHLX   AutoExecution   0.20 x 0.70 7.63 x 7.64   167159794
 2/5/18 15:49:52:100 FPI Feb16 7.50 P     10    0.1 PHLX   AutoExecution   0.00 x 0.35 7.69 x 7.70   162028449
 2/5/18 14:10:07:477 FPI May18 10.00 P     4   2.31 PHLX   AutoExecution   2.05 x 2.40 7.80 x 7.81   112539601
 2/5/18 14:10:52:577 FPI Aug17 10.00 P     4   2.42 CBOE   StoppedIM       2.15 x 2.50 7.80 x 7.81   112752751
 2/6/18 11:29:34:677 FPI Aug17 7.50 P    100   0.45 PHLX   AutoExecution   0.05 x 0.70 7.60 x 7.63    70795715
 2/6/18 12:34:34:150 FPI May18 7.50 P      1    0.4 CBOE   Regular         0.00 x 0.45 7.59 x 7.62    94919951
 2/6/18 13:10:59:850 FPI Aug17 7.50 P      1    0.6 CBOE   Regular         0.45 x 0.60 7.57 x 7.59   111309961
 2/6/18 13:11:09:400 FPI Aug17 7.50 P      1   0.65 PHLX   AutoExecution   0.45 x 0.90 7.57 x 7.59   111399972
 2/6/18 13:52:06:477 FPI May18 7.50 P      1   0.45 CBOE   Regular         0.00 x 0.45 7.48 x 7.49   125199267
 2/6/18 13:52:17:100 FPI May18 7.50 P      1    0.5 CBOE   Regular         0.00 x 0.50 7.48 x 7.49   125242286
 2/6/18 13:55:20:227 FPI Feb16 7.50 P      1    0.2 CBOE   Regular         0.00 x 0.20 7.44 x 7.45   126149958
 2/6/18 14:00:00:327 FPI Aug17 7.50 P      1    0.7 CBOE   Regular         0.65 x 0.75 7.41 x 7.44   127604307
 2/7/18                                    0
 2/8/18                                    0
 2/9/18 11:10:44:827 FPI Aug17 10.00 C     1   0.15 PHLX   AutoExecution   0.00 x 0.60 7.45 x 7.46    54749565
 2/9/18 11:15:16:000 FPI May18 7.50 P      1   0.45 PHLX   AutoExecution   0.05 x 0.95 7.45 x 7.46    56529400
2/12/18 13:39:23:827 FPI Mar16 10.00 C    15   0.07 CBOE   Spread          0.00 x 0.20 7.46 x 7.48    85527884
2/12/18 13:39:23:827 FPI Mar16 7.50 C     15   0.37 CBOE   Spread          0.15 x 0.50 7.46 x 7.48    85527885
2/12/18 14:07:15:827 FPI Mar16 7.50 C      4   0.33 PHLX   Spread          0.15 x 0.35 7.44 x 7.47    93083610
2/12/18 14:07:15:827 FPI Mar16 10.00 C     4   0.03 PHLX   Spread          0.00 x 0.35 7.44 x 7.47    93083610
2/12/18 14:07:13:600 FPI Mar16 7.50 C      1   0.33 PHLX   Spread          0.15 x 0.35 7.44 x 7.47    93060164
2/12/18 14:07:13:600 FPI Mar16 10.00 C     1   0.03 PHLX   Spread          0.00 x 0.30 7.44 x 7.47    93060164
2/13/18 11:36:59:227 FPI Feb16 7.50 P      2   0.25 PHLX   AutoExecution   0.05 x 0.50 7.30 x 7.31    51216421
2/13/18 11:06:49:977 FPI May18 7.50 P      1   0.65 CBOE   Regular         0.20 x 0.65 7.32 x 7.33    41940275
2/14/18 13:50:46:250 FPI May18 7.50 P      2    0.6 CBOE   Regular         0.40 x 0.65 7.22 x 7.23   100851090
2/14/18 09:30:05:500 FPI Aug17 7.50 C      1    0.5 CBOE   Regular         0.50 x 0.70 7.29 x 7.35      451872
2/14/18 10:44:11:500 FPI Feb16 7.50 C      1    0.1 PHLX   AutoExecution   0.00 x 0.20 7.39 x 7.41    40524050
2/14/18 13:40:14:000 FPI May18 7.50 P      1    0.6 CBOE   Regular         0.40 x 0.60 7.23 x 7.24    97710504
2/14/18 13:53:16:300 FPI Aug17 5.00 C      1   2.25 CBOE   Regular         2.25 x 2.45 7.21 x 7.22   101615975
2/14/18 13:55:33:650 FPI Aug17 7.50 P      1    0.8 PHLX   AutoExecution   0.60 x 1.10 7.18 x 7.19   102298137
2/14/18 14:16:57:377 FPI May18 7.50 P      1   0.65 PHLX   AutoExecution   0.45 x 0.95 7.15 x 7.16   108280921
2/15/18 12:37:47:677 FPI Mar16 7.50 C     40    0.2 PHLX   AutoExecution   0.10 x 0.25 7.27 x 7.28    74713272
2/15/18 10:31:26:777 FPI Aug17 7.50 P     10   0.75 CBOE   Regular         0.55 x 1.60 7.29 x 7.30    30031425
2/15/18 13:50:07:127 FPI Aug17 7.50 C     10    0.4 CBOE   Regular         0.40 x 0.45 7.31 x 7.32    96130567
2/16/18 11:04:49:800 FPI May18 7.50 C     30   0.33 CBOE   StoppedIM       0.15 x 0.40 7.44 x 7.46    36491932
2/16/18 15:37:25:750 FPI Aug17 10.00 C    25   0.05 PHLX   AutoExecution   0.00 x 0.10 7.47 x 7.48   126260767
2/16/18 11:08:41:877 FPI May18 7.50 C     20   0.35 PHLX   AutoExecution   0.05 x 0.40 7.44 x 7.46    37582390
2/16/18 13:17:09:600 FPI Aug17 7.50 C     13    0.4 PHLX   AutoExecution   0.40 x 0.50 7.42 x 7.43    76085377
2/16/18 12:24:16:250 FPI Aug17 7.50 C     10    0.4 CBOE   Regular         0.35 x 0.50 7.43 x 7.45    59003361
2/16/18 13:56:32:550 FPI Mar16 7.50 C     10   0.25 PHLX   AutoExecution   0.25 x 0.30 7.45 x 7.46    91052956
2/16/18 10:46:05:850 FPI Feb16 10.00 P     9    2.6 PHLX   AutoExecution   2.40 x 2.80 7.42 x 7.43    31137630
2/16/18 10:13:24:500 FPI May18 10.00 P     4    2.5 CBOE   Regular         2.50 x 2.95 7.39 x 7.41    20271014
2/16/18 11:29:46:377 FPI Aug17 7.50 C      2   0.45 CBOE   StoppedIM       0.30 x 0.55 7.42 x 7.44    43588480
2/20/18 14:57:23:500 FPI Mar16 7.50 C     10    0.2 CBOE   StoppedIM       0.10 x 0.30 7.40 x 7.41   106396512
2/20/18 11:01:44:850 FPI May18 7.50 P      9   0.45 PHLX   AutoExecution   0.45 x 0.50 7.43 x 7.45    38526030
2/20/18 09:48:56:427 FPI Mar16 7.50 C      1    0.2 CBOE   Regular         0.05 x 0.35 7.46 x 7.52    11296269
   Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 4 of 52


2/20/18 11:38:28:427 FPI Mar16 7.50 P     1    0.3 PHLX   AutoExecution   0.10 x 0.60 7.36 x 7.38    50209201
2/20/18 12:01:59:250 FPI Mar16 7.50 P     1    0.2 CBOE   Regular         0.10 x 0.30 7.45 x 7.46    56590951
2/20/18 12:01:59:250 FPI Mar16 7.50 P     1    0.2 CBOE   Regular         0.10 x 0.30 7.45 x 7.46    56590963
2/21/18                                   0
2/22/18 11:49:55:927 FPI May18 7.50 C    17    0.3 PHLX   AutoExecution   0.05 x 0.65 7.39 x 7.40    60122652
2/22/18 10:37:51:577 FPI May18 10.00 C   10   0.05 PHLX   AutoExecution   0.00 x 0.10 7.35 x 7.36    33141126
2/22/18 09:49:15:900 FPI Aug17 7.50 C     5   0.45 PHLX   AutoExecution   0.30 x 0.70 7.29 x 7.30    11386599
2/23/18 15:20:42:900 FPI Aug17 7.50 C    15    0.4 PHLX   AutoExecution   0.30 x 0.55 7.51 x 7.52   120716251
2/23/18 15:20:42:900 FPI Aug17 7.50 C    10   0.45 CBOE   Regular         0.45 x 0.55 7.51 x 7.52   120716245
2/26/18 11:01:58:000 FPI Apr20 7.50 C     5   0.35 PHLX   AutoExecution   0.00 x 0.60 7.63 x 7.64    38588181
2/27/18 11:39:25:377 FPI May18 5.00 C    20   2.53 CBOE   StoppedIM       2.10 x 2.70 7.55 x 7.57    56689717
2/27/18 15:47:52:900 FPI Mar16 7.50 C     3   0.35 CBOE   Regular         0.35 x 0.55 7.65 x 7.66   138270902
2/27/18 11:47:59:177 FPI Mar16 7.50 C     2   0.25 PHLX   AutoExecution   0.25 x 0.55 7.55 x 7.56    59896948
2/27/18 15:47:52:900 FPI Mar16 7.50 C     1   0.35 CBOE   Regular         0.35 x 0.55 7.65 x 7.66   138270865
2/27/18 15:47:52:900 FPI Mar16 7.50 C     1   0.35 CBOE   Regular         0.35 x 0.55 7.65 x 7.66   138270866
2/28/18 12:32:41:477 FPI Mar16 10.00 P   10   2.33 PHLX   AutoExecution   2.00 x 2.70 7.62 x 7.65    70135011
 3/1/18                                   0
 3/2/18 09:32:48:677 FPI Aug17 10.00 C   18   0.05 PHLX   AutoExecution   0.00 x 0.55 7.68 x 7.70     2500691
 3/2/18 10:13:58:750 FPI Mar16 7.50 C    10    0.3 PHLX   AutoExecution   0.30 x 0.35 7.80 x 7.83    27808263
 3/2/18 11:58:14:827 FPI Aug17 7.50 C    10   0.65 PHLX   AutoExecution   0.50 x 0.95 7.86 x 7.97    71548567
 3/2/18 13:27:12:400 FPI Apr20 5.00 C    10     3 CBOE    Regular         2.85 x 3.10 7.95 x 7.96   106626950
 3/2/18 09:58:25:327 FPI Mar16 7.50 P     5    0.4 PHLX   AutoExecution   0.00 x 0.40 7.70 x 7.75    18431668
 3/2/18 09:58:25:327 FPI Mar16 7.50 P     4    0.4 CBOE   Regular         0.00 x 0.45 7.70 x 7.75    18431703
 3/2/18 10:49:08:527 FPI Mar16 7.50 P     3   0.15 PHLX   AutoExecution   0.00 x 0.40 7.75 x 7.80    43137256
 3/2/18 11:42:38:327 FPI Aug17 7.50 C     3    0.6 PHLX   AutoExecution   0.60 x 0.65 7.82 x 7.87    64728873
 3/2/18 09:30:09:400 FPI Aug17 10.00 C    2   0.05 PHLX   IntermarketSweep0.00 x 0.30 7.71 x 7.73      557804
 3/2/18 10:15:01:650 FPI Mar16 7.50 C     2   0.35 PHLX   AutoExecution   0.10 x 0.55 7.81 x 7.85    28301658
 3/2/18 10:48:49:700 FPI Mar16 7.50 P     1   0.15 PHLX   AutoExecution   0.15 x 0.45 7.75 x 7.80    43030677
 3/5/18 09:34:50:450 FPI Aug17 7.50 C    15   0.65 PHLX   AutoExecution   0.45 x 0.65 7.94 x 7.98     3726693
 3/5/18 09:37:51:977 FPI Aug17 7.50 C    10   0.65 PHLX   AutoExecution   0.65 x 0.70 7.97 x 7.98     5612571
 3/5/18 11:09:07:927 FPI Mar16 7.50 C    10   0.48 CBOE   StoppedIM       0.25 x 0.85 7.94 x 7.96    42907127
 3/5/18 10:56:59:777 FPI Mar16 7.50 C     5    0.5 CBOE   Regular         0.20 x 0.50 7.98 x 7.99    37684386
 3/5/18 11:36:26:927 FPI May18 7.50 C     5    0.6 PHLX   AutoExecution   0.35 x 1.00 7.90 x 7.92    52501389
 3/5/18 11:46:09:927 FPI Aug17 7.50 C     3    0.6 PHLX   AutoExecution   0.35 x 1.20 7.88 x 7.90    56344821
 3/5/18 10:07:47:550 FPI Aug17 7.50 C     2    0.7 PHLX   AutoExecution   0.50 x 1.20 8.04 x 8.06    20593127
 3/5/18 10:58:53:427 FPI Aug17 7.50 C     2   0.65 CBOE   Regular         0.60 x 1.20 7.94 x 7.95    38501600
 3/6/18 15:06:49:500 FPI May18 7.50 C    50   0.65 PHLX   AutoExecution   0.20 x 0.75 8.02 x 8.04   113744964
 3/6/18 14:47:42:927 FPI Aug17 7.50 C    10    0.7 PHLX   AutoExecution   0.50 x 1.00 8.05 x 8.06   108878761
 3/6/18 13:09:59:400 FPI Aug17 7.50 P     4    0.4 CBOE   Regular         0.40 x 0.65 7.93 x 7.94    82750472
 3/7/18 10:22:15:177 FPI May18 7.50 C    34   0.65 PHLX   AutoExecution   0.45 x 0.65 8.10 x 8.13    24199973
 3/7/18 11:48:22:100 FPI Aug17 7.50 C    10    0.8 CBOE   Regular         0.45 x 1.15 8.25 x 8.27    51985615
 3/7/18 12:52:45:000 FPI Aug17 10.00 C   10   0.05 PHLX   AutoExecution   0.00 x 0.15 8.25 x 8.26    71887709
 3/7/18 13:04:52:850 FPI Mar16 7.50 C     8    0.5 CBOE   IntermarketSweep0.50 x 1.05 8.25 x 8.26    74882142
 3/7/18 13:04:52:977 FPI Mar16 10.00 C    8   0.04 PHLX   AutoExecution   0.00 x 0.15 8.25 x 8.26    74882790
 3/7/18 09:30:11:677 FPI Mar16 7.50 C     5   0.45 PHLX   AutoExecution   0.00 x 1.15 7.96 x 8.05      578170
 3/7/18 13:04:52:450 FPI Mar16 7.50 C     4    0.5 CBOE   IntermarketSweep0.50 x 1.05 8.25 x 8.26    74880239
 3/7/18 13:04:52:450 FPI Mar16 10.00 C    4   0.15 CBOE   IntermarketSweep0.00 x 0.15 8.25 x 8.26    74880241
   Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 5 of 52


 3/7/18 13:04:53:350 FPI Mar16 7.50 C      4    0.5 CBOE   IntermarketSweep0.50 x 1.05 8.25 x 8.26    74884800
 3/7/18 13:04:53:350 FPI Mar16 10.00 C     4   0.15 CBOE   IntermarketSweep0.00 x 0.15 8.25 x 8.26    74884802
 3/7/18 13:04:52:750 FPI Mar16 7.50 C      2    0.5 CBOE   IntermarketSweep0.50 x 1.05 8.25 x 8.26    74878655
 3/7/18 13:04:52:750 FPI Mar16 10.00 C     2   0.15 CBOE   IntermarketSweep0.00 x 0.15 8.25 x 8.26    74878657
 3/7/18 13:04:51:300 FPI Mar16 7.50 C      1   0.74 PHLX   AutoExecution   0.50 x 1.05 8.25 x 8.26    74874110
 3/7/18 13:04:51:300 FPI Mar16 10.00 C     1   0.04 PHLX   AutoExecution   0.00 x 0.15 8.25 x 8.26    74874144
 3/7/18 13:04:51:700 FPI Mar16 7.50 C      1    0.5 PHLX   IntermarketSweep0.50 x 1.05 8.25 x 8.26    74876265
 3/7/18 13:04:51:700 FPI Mar16 10.00 C     1   0.15 CBOE   IntermarketSweep0.00 x 0.15 8.25 x 8.26    74876267
 3/7/18 13:39:23:777 FPI Aug17 7.50 C      1   0.85 PHLX   AutoExecution   0.55 x 1.05 8.26 x 8.27    84240714
 3/7/18 15:17:07:500 FPI Aug17 7.50 C      1    0.9 PHLX   AutoExecution   0.90 x 1.00 8.29 x 8.30   110795747
 3/8/18 11:38:41:327 FPI Mar16 7.50 C     40    0.7 PHLX   AutoExecution   0.40 x 0.90 8.21 x 8.22    48503064
 3/9/18 10:39:51:977 FPI Aug17 7.50 C      3   0.95 PHLX   AutoExecution   0.50 x 1.40 8.39 x 8.41    28912029
3/12/18                                    0
3/13/18 10:14:39:377 FPI Aug17 10.00 C    15   0.07 PHLX   AutoExecution   0.00 x 0.15 8.47 x 8.49    17709203
3/13/18 13:03:36:750 FPI Aug17 10.00 C     3   0.06 PHLX   AutoExecution   0.00 x 0.15 8.39 x 8.40    70957415
3/13/18 10:09:45:250 FPI Aug17 7.50 C      1     1 CBOE    Regular         0.50 x 1.40 8.47 x 8.49    16253934
3/13/18 10:10:25:977 FPI Aug17 7.50 C      1     1 CBOE    Regular         0.50 x 1.40 8.47 x 8.49    16475999
3/14/18 10:47:26:750 FPI Aug17 7.50 P     20   0.45 PHLX   AutoExecution   0.00 x 0.45 8.36 x 8.38    30146411
3/15/18 13:30:50:727 FPI Aug17 7.50 P     10    0.2 CBOE   StoppedIM       0.00 x 0.35 8.42 x 8.43    70295284
3/16/18                                    0
3/19/18 12:07:03:150 FPI May18 7.50 C     10    0.9 PHLX   AutoExecution   0.50 x 1.15 8.42 x 8.45    54431166
3/19/18 15:52:25:527 FPI Apr20 7.50 C     10   0.75 PHLX   AutoExecution   0.75 x 1.35 8.54 x 8.55   117016893
3/19/18 09:32:00:877 FPI Apr20 10.00 P     1    1.7 PHLX   AutoExecution   1.25 x 1.70 8.41 x 8.44     1654978
3/20/18 13:38:07:427 FPI May18 7.50 P     20   0.16 PHLX   AutoExecution   0.00 x 0.35 8.37 x 8.38    71637359
3/20/18 13:33:40:627 FPI Apr20 10.00 C     1   0.02 CBOE   Spread          0.00 x 0.10 8.37 x 8.38    70402367
3/21/18 09:30:02:577 FPI Apr20 7.50 P      5   0.05 PHLX   AutoExecution   0.05 x 0.45 8.34 x 8.49      330886
3/22/18 14:31:47:000 FPI Aug17 10.00 C   100   0.05 PHLX   AutoExecution   0.00 x 0.10 8.48 x 8.49   117399295
3/22/18 13:43:00:677 FPI Apr20 7.50 C     10   0.96 CBOE   StoppedIM       0.60 x 1.10 8.47 x 8.48   103054376
3/22/18 14:33:17:450 FPI Aug17 7.50 C     10    1.1 PHLX   AutoExecution   1.10 x 1.15 8.48 x 8.49   117902078
3/23/18                                    0
3/26/18                                    0
3/27/18                                    0
3/28/18                                    0
3/29/18                                    0
 4/2/18                                    0
 4/3/18 12:27:04:477 FPI Apr20 5.00 C     10    3.2 PHLX   AutoExecution   2.65 x 3.20 8.22 x 8.23    90180974
 4/3/18 11:16:51:427 FPI May18 7.50 P      1   0.15 CBOE   Regular         0.05 x 0.50 8.16 x 8.18    60270495
 4/4/18                                    0
 4/5/18                                    0
 4/6/18 14:47:49:277 FPI Aug17 7.50 P     30    0.2 PHLX   AutoExecution   0.15 x 0.65 8.20 x 8.22   146974745
 4/6/18 10:38:33:500 FPI Aug17 7.50 P     20   0.25 PHLX   AutoExecution   0.25 x 0.40 8.39 x 8.41    31797170
 4/6/18 11:36:54:377 FPI Nov16 7.50 P     10    0.3 PHLX   AutoExecution   0.10 x 0.60 8.28 x 8.30    60441136
 4/9/18 09:38:12:177 FPI Nov16 7.50 P     27    0.6 CBOE   Regular         0.15 x 0.85 8.05 x 8.08     5827995
 4/9/18 09:38:12:177 FPI Nov16 7.50 P     10    0.6 PHLX   AutoExecution   0.15 x 0.60 8.05 x 8.08     5827940
 4/9/18 11:57:53:400 FPI Nov16 7.50 P      1   0.55 PHLX   AutoExecution   0.15 x 1.05 8.13 x 8.14    61902860
4/10/18 13:34:49:600 FPI Aug17 7.50 C      1   0.95 CBOE   Regular         0.75 x 0.95 8.21 x 8.23   103954498
4/11/18                                    0
   Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 6 of 52


4/12/18 12:20:30:100 FPI Nov16 7.50 P     8   0.55 PHLX   AutoExecution   0.20 x 0.55 8.01 x 8.03    66967926
4/12/18 14:35:05:250 FPI Nov16 7.50 P     8    0.5 PHLX   AutoExecution   0.05 x 0.50 8.06 x 8.07   108323943
4/12/18 11:58:32:750 FPI Nov16 7.50 C     2   0.85 PHLX   AutoExecution   0.70 x 0.85 8.02 x 8.03    60401389
4/12/18 12:13:40:827 FPI May18 10.00 P    1     2 PHLX    AutoExecution   1.35 x 2.60 8.02 x 8.04    65109334
4/12/18 13:38:44:427 FPI May18 10.00 P    1   1.95 PHLX   AutoExecution   1.95 x 2.50 8.07 x 8.08    92441850
4/13/18 13:17:12:327 FPI May18 10.00 P    2     2 CBOE    StoppedIM       1.70 x 2.25 8.00 x 8.01    88893537
4/16/18                                   0
4/17/18 10:57:33:427 FPI May18 7.50 C     9    0.7 CBOE   Regular         0.45 x 0.70 8.12 x 8.13    34171643
4/18/18                                   0
4/19/18 14:18:07:200 FPI Apr20 7.50 C     6    0.6 CBOE   Regular         0.20 x 0.60 8.09 x 8.11   109447760
4/19/18 15:35:42:550 FPI Apr20 7.50 P     5   0.05 PHLX   AutoExecution   0.00 x 0.05 8.07 x 8.08   134587406
4/19/18 12:32:15:500 FPI May18 10.00 P    2    1.9 PHLX   AutoExecution   1.65 x 2.20 8.09 x 8.11    75797454
4/19/18 12:33:31:127 FPI Nov16 10.00 P    2   2.21 PHLX   AutoExecution   1.95 x 2.40 8.10 x 8.11    76197592
4/20/18 09:42:03:327 FPI Aug17 7.50 P    20    0.2 CBOE   Regular         0.15 x 0.40 7.96 x 7.99     7637162
4/21/18 11:20:07:927 FPI Aug17 10.00 C   10   0.05 PHLX   AutoExecution   0.00 x 0.10 7.72 x 7.74    49219284
4/21/18 15:00:46:700 FPI May18 7.50 C     5   0.35 CBOE   Regular         0.35 x 0.55 7.61 x 7.62   123478002
4/24/18 10:59:08:100 FPI Aug17 10.00 C    6   0.07 CBOE   Spread          0.00 x 0.20 7.62 x 7.63    46907479
4/24/18 10:59:08:100 FPI Aug17 10.00 P    6   2.64 CBOE   Spread          2.00 x 3.00 7.62 x 7.63    46907483
4/24/18 10:59:08:100 FPI Aug17 10.00 C    6   0.07 CBOE   Spread          0.00 x 0.20 7.62 x 7.63    46907503
4/24/18 10:59:08:100 FPI Aug17 10.00 P    6   2.64 CBOE   Spread          2.00 x 3.00 7.62 x 7.63    46907519
4/24/18 11:03:32:950 FPI Aug17 10.00 C    6   0.07 CBOE   Spread          0.00 x 0.20 7.58 x 7.59    49510648
4/24/18 11:03:32:950 FPI Aug17 10.00 P    6   2.68 CBOE   Spread          2.00 x 3.00 7.58 x 7.59    49510649
4/24/18 11:03:32:950 FPI Aug17 10.00 C    6   0.07 CBOE   Spread          0.00 x 0.20 7.58 x 7.59    49510656
4/24/18 11:03:32:950 FPI Aug17 10.00 P    6   2.68 CBOE   Spread          2.00 x 3.00 7.58 x 7.59    49510658
4/24/18 11:20:55:700 FPI Aug17 10.00 C    6   0.06 CBOE   Spread          0.00 x 0.20 7.57 x 7.58    58372730
4/24/18 11:20:55:700 FPI Aug17 10.00 P    6   2.68 CBOE   Spread          2.00 x 3.00 7.57 x 7.58    58372731
4/24/18 11:20:55:700 FPI Aug17 10.00 C    6   0.06 CBOE   Spread          0.00 x 0.20 7.57 x 7.58    58372734
4/24/18 11:20:55:700 FPI Aug17 10.00 P    6   2.68 CBOE   Spread          2.00 x 3.00 7.57 x 7.58    58372735
4/24/18 11:22:11:350 FPI Aug17 10.00 C    6   0.06 CBOE   Spread          0.00 x 0.20 7.57 x 7.58    58974282
4/24/18 11:22:11:350 FPI Aug17 10.00 P    6   2.68 CBOE   Spread          2.00 x 3.00 7.57 x 7.58    58974283
4/24/18 11:22:11:350 FPI Aug17 10.00 C    6   0.06 CBOE   Spread          0.00 x 0.20 7.57 x 7.58    58974285
4/24/18 11:22:11:350 FPI Aug17 10.00 P    6   2.68 CBOE   Spread          2.00 x 3.00 7.57 x 7.58    58974286
4/24/18 12:19:57:127 FPI Aug17 10.00 C    6   0.09 CBOE   Spread          0.00 x 0.20 7.52 x 7.54    86621116
4/24/18 12:19:57:127 FPI Aug17 10.00 P    6   2.79 CBOE   Spread          2.55 x 3.00 7.52 x 7.54    86621117
4/24/18 12:19:57:127 FPI Aug17 10.00 C    6   0.09 CBOE   Spread          0.00 x 0.20 7.52 x 7.54    86621119
4/24/18 12:19:57:127 FPI Aug17 10.00 P    6   2.79 CBOE   Spread          2.55 x 3.00 7.52 x 7.54    86621121
4/24/18 12:33:17:727 FPI Aug17 10.00 C    6   0.04 CBOE   Spread          0.00 x 0.05 7.59 x 7.60    93338015
4/24/18 12:33:17:727 FPI Aug17 10.00 P    6   2.66 CBOE   Spread          2.55 x 3.00 7.59 x 7.60    93338021
4/24/18 12:27:46:250 FPI Aug17 10.00 P    5    2.6 PHLX   AutoExecution   2.60 x 3.00 7.56 x 7.58    90398688
4/24/18 12:27:57:500 FPI Aug17 10.00 C    5   0.07 CBOE   Spread          0.00 x 0.20 7.56 x 7.58    90494024
4/24/18 12:27:57:500 FPI Aug17 10.00 P    5   2.71 CBOE   Spread          2.10 x 3.00 7.56 x 7.58    90494025
4/24/18 12:33:17:727 FPI Aug17 10.00 C    3   0.04 CBOE   Spread          0.00 x 0.05 7.59 x 7.60    93338033
4/24/18 12:33:17:727 FPI Aug17 10.00 P    3   2.66 CBOE   Spread          2.55 x 3.00 7.59 x 7.60    93338036
4/24/18 11:02:20:800 FPI Aug17 10.00 C    2   0.07 CBOE   Spread          0.00 x 0.20 7.58 x 7.59    48844888
4/24/18 11:02:20:800 FPI Aug17 10.00 P    2   2.68 CBOE   Spread          2.00 x 3.00 7.58 x 7.59    48844889
4/24/18 11:19:10:977 FPI Aug17 10.00 C    2   0.06 CBOE   Spread          0.00 x 0.20 7.56 x 7.57    57361319
4/24/18 11:19:10:977 FPI Aug17 10.00 P    2   2.69 CBOE   Spread          2.00 x 3.00 7.56 x 7.57    57361321
   Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 7 of 52


4/24/18 11:21:11:477 FPI Aug17 10.00 C    2   0.06 CBOE   Spread          0.00 x 0.20 7.57 x 7.58    58495205
4/24/18 11:21:11:477 FPI Aug17 10.00 P    2   2.68 CBOE   Spread          2.00 x 3.00 7.57 x 7.58    58495213
4/24/18 12:19:27:327 FPI Aug17 10.00 C    2    0.1 CBOE   Spread          0.00 x 0.20 7.52 x 7.54    86295961
4/24/18 12:19:27:327 FPI Aug17 10.00 P    2   2.79 CBOE   Spread          2.55 x 3.00 7.52 x 7.54    86295962
4/24/18 12:19:57:127 FPI Aug17 10.00 C    2   0.09 CBOE   Spread          0.00 x 0.20 7.52 x 7.54    86621148
4/24/18 12:19:57:127 FPI Aug17 10.00 P    2   2.79 CBOE   Spread          2.55 x 3.00 7.52 x 7.54    86621150
4/24/18 15:31:28:300 FPI Nov16 7.50 P     2    0.7 CBOE   Regular         0.45 x 0.70 7.51 x 7.53   172570278
4/24/18 15:40:02:400 FPI Nov16 7.50 P     2   0.75 CBOE   Regular         0.45 x 0.95 7.51 x 7.52   175658244
4/25/18 10:40:21:877 FPI Aug17 7.50 C    15    0.4 PHLX   AutoExecution   0.40 x 0.60 7.47 x 7.49    36608660
4/25/18 11:31:41:727 FPI Aug17 7.50 C    15   0.35 CBOE   Regular         0.35 x 0.50 7.37 x 7.38    58034482
4/25/18 11:51:24:677 FPI Aug17 7.50 C    15   0.35 PHLX   AutoExecution   0.35 x 0.50 7.35 x 7.36    66150313
4/25/18 11:35:21:250 FPI May18 7.50 P    10    0.3 PHLX   AutoExecution   0.15 x 0.30 7.36 x 7.37    59548473
4/25/18 15:12:37:927 FPI Nov16 7.50 P     9   0.65 PHLX   AutoExecution   0.40 x 0.65 7.60 x 7.62   137988579
4/25/18 09:38:55:250 FPI May18 7.50 C     5   0.25 PHLX   AutoExecution   0.25 x 0.35 7.46 x 7.48     5682138
4/25/18 11:50:28:527 FPI Nov16 7.50 P     1   0.75 PHLX   AutoExecution   0.55 x 0.75 7.36 x 7.38    65721854
4/25/18 15:12:37:927 FPI Nov16 7.50 P     1   0.65 PHLX   AutoExecution   0.65 x 0.95 7.60 x 7.62   137988577
4/26/18                                   0
4/27/18 12:35:00:500 FPI Nov16 7.50 P     1    0.6 CBOE   Regular         0.35 x 0.60 7.59 x 7.61    85825236
4/30/18 09:30:03:677 FPI Nov16 7.50 P     3    0.6 CBOE   Regular         0.30 x 0.60 7.55 x 7.62      382583
 5/1/18                                   0
 5/2/18 10:33:47:500 FPI Aug17 7.50 P    10   0.35 CBOE   Regular         0.15 x 0.95 7.50 x 7.52    37356685
 5/3/18                                   0
 5/7/18 15:52:35:977 FPI Aug17 7.50 C    15   0.45 PHLX   AutoExecution   0.35 x 0.55 7.58 x 7.59   131202956
 5/7/18 11:21:36:227 FPI Nov16 7.50 C    10   0.55 PHLX   AutoExecution   0.55 x 0.70 7.59 x 7.61    45976966
 5/8/18 15:09:36:677 FPI May18 7.50 P     1   0.15 PHLX   AutoExecution   0.15 x 0.30 7.62 x 7.64   123891525
 5/9/18                                   0
5/10/18 11:01:55:800 FPI May18 7.50 C    19    0.2 PHLX   AutoExecution   0.10 x 0.20 7.90 x 7.92    41216709
5/10/18 14:16:11:377 FPI May18 7.50 C    10    0.5 PHLX   AutoExecution   0.20 x 0.50 7.99 x 8.00   108299189
5/10/18 10:15:37:727 FPI Jun15 7.50 P     4    0.1 CBOE   Regular         0.00 x 0.10 7.93 x 7.95    23279524
5/10/18 11:01:17:677 FPI Nov16 7.50 C     2    0.7 PHLX   AutoExecution   0.15 x 1.20 7.91 x 7.92    40986219
5/10/18 10:15:48:177 FPI Aug17 7.50 C     1   0.65 PHLX   AutoExecution   0.25 x 1.05 7.92 x 7.94    23354699
5/10/18 11:15:10:727 FPI Nov16 7.50 C     1    0.7 CBOE   Regular         0.20 x 0.70 7.93 x 7.96    46053564
5/10/18 11:34:09:750 FPI Aug17 7.50 C     1    0.7 CBOE   Regular         0.30 x 1.05 7.97 x 8.00    52989810
5/11/18 14:21:33:350 FPI Aug17 7.50 C    24   0.75 CBOE   Regular         0.25 x 0.75 8.17 x 8.18   106168645
5/11/18 14:21:33:350 FPI Aug17 7.50 C    16   0.75 CBOE   Regular         0.25 x 0.75 8.17 x 8.18   106168660
5/11/18 13:16:27:527 FPI Aug17 7.50 C    10   0.75 PHLX   AutoExecution   0.25 x 0.75 8.12 x 8.14    86048854
5/11/18 10:05:04:377 FPI May18 7.50 P     9   0.05 PHLX   AutoExecution   0.00 x 0.30 8.04 x 8.07    19319254
5/11/18 14:21:33:350 FPI Aug17 7.50 C     5   0.75 PHLX   AutoExecution   0.25 x 1.05 8.17 x 8.18   106168679
5/11/18 09:30:02:527 FPI Nov16 7.50 C     1   1.15 PHLX   AutoExecution   0.00 x 9.80 7.97 x 8.09      320455
5/14/18 09:30:30:900 FPI Aug17 10.00 C   10   0.05 PHLX   AutoExecution   0.00 x 0.10 8.10 x 8.11      927031
5/14/18 14:15:10:250 FPI May18 7.50 P    10    0.1 CBOE   Regular         0.00 x 0.20 7.71 x 7.73    96229524
5/14/18 11:10:34:100 FPI Jun15 7.50 P     4    0.1 PHLX   AutoExecution   0.00 x 0.20 7.93 x 7.95    40325195
5/14/18 10:29:21:677 FPI May18 7.50 C     3   0.55 PHLX   AutoExecution   0.25 x 0.90 8.00 x 8.02    26107876
5/15/18 10:05:52:550 FPI Jun15 7.50 P     1   0.15 PHLX   AutoExecution   0.00 x 0.25 7.67 x 7.71    19760620
5/15/18 11:16:58:750 FPI Jun15 10.00 P    1   2.25 PHLX   AutoExecution   1.90 x 2.60 7.79 x 7.80    46045353
5/15/18 13:40:53:327 FPI Jun15 7.50 P     1    0.1 PHLX   AutoExecution   0.10 x 0.25 7.92 x 7.94    93496908
5/16/18 09:49:41:377 FPI May18 7.50 C     8    0.5 CBOE   Regular         0.05 x 0.75 7.97 x 8.00    12111874
   Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 8 of 52


5/16/18 09:30:02:327 FPI Aug17 5.00 C      1   2.85 CBOE   Regular         2.70 x 3.40 7.87 x 7.89      351905
5/16/18 09:53:24:577 FPI May18 7.50 P      1   0.05 PHLX   AutoExecution   0.00 x 0.05 7.93 x 7.95    13866834
5/16/18 09:54:06:850 FPI Jun15 10.00 P     1    2.1 CBOE   Regular         2.10 x 2.30 7.93 x 7.96    14230206
5/17/18 11:07:16:100 FPI Aug17 10.00 C   100   0.02 PHLX   AutoExecution   0.00 x 0.10 7.92 x 7.93    41156777
5/17/18 10:31:12:650 FPI Aug17 10.00 C    60   0.04 PHLX   AutoExecution   0.00 x 0.10 7.94 x 7.96    28256362
5/17/18 12:18:40:527 FPI May18 7.50 C      7    0.5 PHLX   AutoExecution   0.05 x 0.50 8.01 x 8.03    64895651
5/17/18 12:18:40:527 FPI May18 7.50 C      4    0.5 PHLX   AutoExecution   0.05 x 0.50 8.01 x 8.03    64895653
5/17/18 12:14:40:427 FPI Jun15 10.00 P     1   2.05 PHLX   AutoExecution   1.80 x 2.05 7.98 x 7.99    63742550
5/17/18 12:55:57:450 FPI Jun15 10.00 P     1     2 PHLX    AutoExecution   2.00 x 2.45 8.03 x 8.04    76353170
5/18/18 10:33:56:800 FPI May18 10.00 P     4    1.9 PHLX   AutoExecution   1.90 x 2.20 8.20 x 8.23    28061195
5/18/18 15:16:14:500 FPI Jun15 10.00 P     1   1.85 PHLX   AutoExecution   1.45 x 2.25 8.18 x 8.20   114812592
5/21/18 14:46:04:727 FPI Aug17 10.00 C     4   0.05 PHLX   AutoExecution   0.00 x 0.10 8.47 x 8.48    98786140
5/21/18 15:01:14:777 FPI Nov16 7.50 C      3    1.1 PHLX   AutoExecution   1.10 x 1.40 8.46 x 8.48   103118164
5/21/18 10:35:14:700 FPI Jun15 10.00 P     1    1.8 PHLX   AutoExecution   1.80 x 2.25 8.24 x 8.26    28331174
5/21/18 10:58:10:877 FPI Jun15 10.00 P     1   1.75 PHLX   AutoExecution   1.75 x 2.15 8.29 x 8.30    35745838
5/21/18 11:59:09:250 FPI Jun15 10.00 P     1    1.7 PHLX   AutoExecution   1.70 x 2.05 8.37 x 8.38    54885423
5/21/18 13:06:12:950 FPI Jun15 10.00 P     1   1.64 PHLX   AutoExecution   1.35 x 1.95 8.47 x 8.48    72501908
5/21/18 13:07:31:327 FPI Jun15 10.00 P     1    1.6 PHLX   AutoExecution   1.35 x 1.95 8.46 x 8.48    72787215
5/22/18                                    0
5/23/18 09:30:26:150 FPI Aug17 10.00 C    18   0.05 PHLX   AutoExecution   0.00 x 0.10 8.39 x 8.43      896725
5/23/18 11:07:20:527 FPI Aug17 10.00 C    10   0.05 PHLX   AutoExecution   0.00 x 0.10 8.36 x 8.38    41623842
5/24/18 13:19:26:277 FPI Jul20 7.50 P     76   0.15 CBOE   Regular         0.00 x 0.50 8.34 x 8.36    88744509
5/24/18 10:37:00:777 FPI Aug17 7.50 P     38    0.2 CBOE   Regular         0.15 x 0.60 8.28 x 8.29    32050706
5/24/18 10:40:30:277 FPI Jul20 7.50 P     12   0.15 CBOE   Regular         0.15 x 0.50 8.29 x 8.30    33268151
5/24/18 11:05:08:477 FPI Jul20 7.50 P     12   0.15 CBOE   Regular         0.15 x 0.50 8.31 x 8.32    43407454
5/24/18 10:19:00:550 FPI Aug17 10.00 C     1   0.05 PHLX   AutoExecution   0.00 x 0.10 8.30 x 8.32    23812232
5/24/18 10:19:10:550 FPI Aug17 10.00 C     1   0.05 PHLX   AutoExecution   0.00 x 0.05 8.30 x 8.32    23872620
5/24/18 10:19:14:127 FPI Aug17 10.00 C     1   0.05 PHLX   AutoExecution   0.00 x 0.10 8.30 x 8.32    23913431
5/24/18 13:18:50:677 FPI Aug17 7.50 P      1    0.2 CBOE   Regular         0.20 x 0.50 8.34 x 8.36    88590161
5/24/18 13:18:50:677 FPI Aug17 7.50 P      1    0.2 CBOE   Regular         0.20 x 0.50 8.34 x 8.36    88590164
5/24/18 13:54:34:950 FPI Aug17 7.50 P      1    0.2 CBOE   Regular         0.20 x 0.50 8.34 x 8.36    98964017
5/24/18 13:54:34:950 FPI Aug17 7.50 P      1    0.2 CBOE   Regular         0.20 x 0.50 8.34 x 8.36    98964018
5/25/18 09:30:02:677 FPI Aug17 7.50 P     99    0.2 CBOE   Regular         0.20 x 0.35 8.30 x 8.34      390725
5/25/18 09:40:46:800 FPI Aug17 7.50 P      1    0.2 CBOE   Regular         0.20 x 0.35 8.37 x 8.41     7076106
5/25/18 10:18:21:800 FPI Aug17 7.50 P      1    0.2 CBOE   Regular         0.20 x 0.50 8.39 x 8.41    24700702
5/25/18 10:18:21:827 FPI Aug17 7.50 P      1    0.2 CBOE   Regular         0.20 x 0.50 8.39 x 8.41    24700720
5/25/18 14:15:25:627 FPI Aug17 7.50 P      1   0.25 CBOE   Regular         0.25 x 0.50 8.39 x 8.40    98515274
5/25/18 14:15:25:627 FPI Aug17 7.50 P      1   0.25 CBOE   Regular         0.25 x 0.50 8.39 x 8.40    98515275
5/29/18 11:46:10:727 FPI Aug17 7.50 C     88    1.2 PHLX   AutoExecution   0.75 x 1.20 8.69 x 8.71    60935951
5/29/18 13:56:47:750 FPI Aug17 7.50 P     42   0.25 PHLX   AutoExecution   0.20 x 0.35 8.57 x 8.58   104903372
5/29/18 11:45:53:500 FPI Aug17 7.50 C     12    1.2 PHLX   AutoExecution   0.75 x 1.20 8.70 x 8.71    60776208
5/29/18 11:45:50:250 FPI Aug17 7.50 C     10    1.2 CBOE   Regular         0.75 x 1.20 8.70 x 8.70    60753596
5/29/18 15:45:45:177 FPI Aug17 7.50 C     10    1.1 PHLX   AutoExecution   0.95 x 1.10 8.55 x 8.56   143244711
5/29/18 11:49:20:600 FPI Aug17 7.50 C      5   1.25 PHLX   AutoExecution   1.25 x 1.30 8.68 x 8.70    62509291
5/29/18 10:21:11:827 FPI Aug17 7.50 P      1    0.2 CBOE   Regular         0.20 x 0.40 8.46 x 8.48    26076105
5/29/18 10:21:11:827 FPI Aug17 7.50 P      1    0.2 CBOE   Regular         0.20 x 0.40 8.46 x 8.48    26076132
5/29/18 11:20:11:127 FPI Jun15 10.00 P     1    1.5 PHLX   AutoExecution   1.25 x 1.90 8.54 x 8.55    50338396
   Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 9 of 52


5/29/18 11:35:20:200 FPI Jun15 10.00 P      1   1.45 PHLX   AutoExecution   1.45 x 1.85 8.60 x 8.61    56586454
5/29/18 11:35:20:200 FPI Aug17 5.00 C       1    3.6 CBOE   Regular         3.10 x 3.60 8.60 x 8.61    56586472
5/29/18 11:42:37:577 FPI Aug17 7.50 P       1    0.2 CBOE   Regular         0.20 x 0.35 8.61 x 8.64    59389038
5/29/18 11:42:37:577 FPI Aug17 7.50 P       1    0.2 CBOE   Regular         0.20 x 0.35 8.61 x 8.64    59389040
5/29/18 11:44:38:850 FPI Jun15 10.00 P      1    1.4 PHLX   AutoExecution   1.40 x 1.80 8.63 x 8.65    60251272
5/29/18 11:46:17:427 FPI Aug17 7.50 C       1   1.25 CBOE   Regular         1.20 x 1.45 8.69 x 8.71    61060335
5/29/18 11:48:06:750 FPI Aug17 7.50 P       1    0.2 CBOE   Regular         0.20 x 0.35 8.67 x 8.70    61996896
5/29/18 11:48:06:750 FPI Aug17 7.50 P       1    0.2 CBOE   Regular         0.20 x 0.35 8.67 x 8.70    61996904
5/29/18 12:00:27:700 FPI Jun15 10.00 P      1   1.35 PHLX   AutoExecution   1.10 x 1.70 8.69 x 8.71    66233496
5/29/18 12:25:39:700 FPI Aug17 7.50 P       1    0.2 CBOE   Regular         0.20 x 0.35 8.62 x 8.64    76022707
5/29/18 12:25:39:700 FPI Aug17 7.50 P       1    0.2 CBOE   Regular         0.20 x 0.35 8.62 x 8.64    76022709
5/30/18 10:44:15:427 FPI Jul20 7.50 P      10   0.05 CBOE   Regular         0.05 x 0.20 8.63 x 8.64    35886802
5/30/18 09:58:24:350 FPI Jun15 7.50 C       5   1.05 CBOE   Regular         1.05 x 1.20 8.57 x 8.60    16165097
5/30/18 14:36:17:527 FPI Jun15 7.50 C       5   1.06 PHLX   AutoExecution   0.75 x 1.40 8.51 x 8.54   111097806
5/30/18 10:20:18:500 FPI Aug17 7.50 C       3   1.05 CBOE   Regular         0.90 x 1.05 8.60 x 8.63    25491058
5/30/18 14:05:46:900 FPI Aug17 10.00 P      1    1.7 PHLX   AutoExecution   1.45 x 1.95 8.53 x 8.54   101971513
5/31/18 11:44:38:950 FPI Nov16 10.00 P     12    1.9 CBOE   Regular         1.25 x 2.40 8.48 x 8.50    64962808
5/31/18 11:18:40:100 FPI Jun15 10.00 P      3    1.5 PHLX   AutoExecution   1.10 x 1.95 8.48 x 8.50    53122110
5/31/18 11:47:49:250 FPI Aug17 5.00 C       2    3.5 CBOE   Regular         3.50 x 3.60 8.47 x 8.49    66181845
5/31/18 11:47:49:750 FPI Aug17 5.00 C       1    3.5 CBOE   Regular         3.50 x 3.60 8.47 x 8.49    66181099
5/31/18 13:28:54:800 FPI Jun15 10.00 P      1   1.57 PHLX   AutoExecution   1.20 x 1.95 8.41 x 8.42    99509035
 6/1/18 11:15:58:427 FPI Jul20 7.50 P    1947    0.2 PHLX   Regular         0.05 x 0.40 8.45 x 8.47    47577412
 6/1/18 15:24:28:877 FPI Jul20 7.50 P    1000    0.2 PHLX   Regular         0.10 x 0.20 8.55 x 8.56   123677945
 6/1/18 11:18:56:577 FPI Jul20 7.50 P     165    0.2 PHLX   AutoExecution   0.20 x 0.25 8.41 x 8.43    48637582
 6/1/18 11:17:22:250 FPI Jul20 7.50 P      75    0.2 PHLX   AutoExecution   0.20 x 0.40 8.44 x 8.46    48053126
 6/1/18 11:17:39:750 FPI Jul20 7.50 P      75    0.2 PHLX   AutoExecution   0.20 x 0.40 8.43 x 8.45    48147233
 6/1/18 11:18:33:777 FPI Jul20 7.50 P      72    0.2 PHLX   AutoExecution   0.20 x 0.25 8.41 x 8.43    48477208
 6/1/18 11:18:10:827 FPI Jul20 7.50 P      61    0.2 PHLX   AutoExecution   0.05 x 0.20 8.41 x 8.43    48313896
 6/1/18 11:18:33:750 FPI Jul20 7.50 P      60    0.2 PHLX   AutoExecution   0.05 x 0.20 8.41 x 8.43    48477069
 6/1/18 11:17:22:500 FPI Jul20 7.50 P      50    0.2 CBOE   Regular         0.20 x 0.40 8.43 x 8.45    48053149
 6/1/18 11:17:39:750 FPI Jul20 7.50 P      50    0.2 CBOE   Regular         0.20 x 0.40 8.43 x 8.44    48147240
 6/1/18 11:17:55:750 FPI Aug17 7.50 P      50    0.2 PHLX   AutoExecution   0.20 x 0.40 8.41 x 8.43    48220877
 6/1/18 11:18:16:900 FPI Jul20 7.50 P      50   0.15 PHLX   AutoExecution   0.15 x 0.25 8.41 x 8.43    48362030
 6/1/18 11:18:33:777 FPI Jul20 7.50 P      36    0.2 CBOE   Regular         0.15 x 0.25 8.41 x 8.43    48477104
 6/1/18 11:18:56:577 FPI Jul20 7.50 P      35    0.2 CBOE   IntermarketSweep0.15 x 0.20 8.41 x 8.43    48637525
 6/1/18 11:18:33:777 FPI Jul20 7.50 P      34    0.2 CBOE   Regular         0.20 x 0.25 8.41 x 8.43    48477150
 6/1/18 11:18:44:300 FPI Jul20 7.50 P      31    0.2 CBOE   Regular         0.15 x 0.20 8.41 x 8.43    48562337
 6/1/18 11:15:32:377 FPI Jul20 7.50 P      30   0.15 PHLX   AutoExecution   0.05 x 0.15 8.49 x 8.50    47444509
 6/1/18 11:15:32:377 FPI Jul20 7.50 P      23   0.15 CBOE   Regular         0.05 x 0.45 8.49 x 8.50    47444552
 6/1/18 11:18:33:777 FPI Jul20 7.50 P      20    0.2 CBOE   Regular         0.20 x 0.25 8.41 x 8.43    48477211
 6/1/18 11:18:47:250 FPI Jul20 7.50 P      19    0.2 CBOE   Regular         0.15 x 0.20 8.41 x 8.43    48580112
 6/1/18 11:17:24:500 FPI Jul20 7.50 P      17    0.2 PHLX   AutoExecution   0.20 x 0.40 8.44 x 8.45    48063924
 6/1/18 11:17:41:800 FPI Jul20 7.50 P      17    0.2 PHLX   AutoExecution   0.05 x 0.40 8.42 x 8.43    48157555
 6/1/18 11:16:57:400 FPI Jul20 7.50 P      10   0.15 PHLX   AutoExecution   0.05 x 0.40 8.45 x 8.47    47907023
 6/1/18 11:17:41:850 FPI Jul20 7.50 P       8    0.2 CBOE   Regular         0.20 x 0.40 8.42 x 8.43    48157880
 6/1/18 11:18:10:827 FPI Jul20 7.50 P       1    0.2 CBOE   Regular         0.15 x 0.20 8.41 x 8.43    48313906
 6/1/18 15:22:49:750 FPI Aug17 5.00 C       1    3.7 PHLX   AutoExecution   3.50 x 3.70 8.55 x 8.56   123200599
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 10 of 52


 6/1/18 15:35:01:700 FPI Aug17 10.00 C    1   0.05 PHLX   AutoExecution   0.00 x 0.10 8.52 x 8.53   127022396
 6/1/18 15:35:01:977 FPI Aug17 10.00 C    1   0.05 PHLX   AutoExecution   0.00 x 0.05 8.52 x 8.53   127023420
 6/1/18 15:49:09:177 FPI Jul20 7.50 P     1    0.2 PHLX   AutoExecution   0.10 x 0.20 8.51 x 8.52   131554881
 6/4/18 13:41:38:877 FPI Aug17 10.00 P   31   1.65 CBOE   Regular         1.65 x 1.95 8.61 x 8.62   100742824
 6/4/18 14:39:48:350 FPI Aug17 5.00 C     3    3.5 CBOE   Regular         3.30 x 3.50 8.58 x 8.59   118030532
 6/4/18 09:30:07:327 FPI Jul20 10.00 C    1    0.1 CBOE   Regular         0.00 x 0.00 8.50 x 8.54      532674
 6/4/18 13:19:54:927 FPI Jul20 7.50 P     1   0.18 PHLX   AutoExecution   0.05 x 0.30 8.59 x 8.61    94425522
 6/4/18 15:38:16:827 FPI Aug17 7.50 P     1   0.25 CBOE   Regular         0.10 x 4.50 8.51 x 8.52   137131106
 6/4/18 15:38:46:827 FPI Aug17 7.50 P     1   0.25 CBOE   Regular         0.10 x 0.55 8.51 x 8.52   137278171
 6/5/18 10:43:44:600 FPI Aug17 7.50 P    10   0.25 PHLX   AutoExecution   0.05 x 4.80 8.51 x 8.53    43549905
 6/5/18 09:51:07:177 FPI Jun15 10.00 P    1    1.5 PHLX   AutoExecution   1.50 x 1.90 8.52 x 8.54    15851690
 6/5/18 10:14:28:977 FPI Jul20 7.50 P     1    0.1 CBOE   Regular         0.00 x 1.10 8.52 x 8.54    29346242
 6/5/18 15:59:17:950 FPI Jun15 10.00 P    1    1.4 PHLX   AutoExecution   1.40 x 1.75 8.63 x 8.64   155327226
 6/6/18 13:15:27:327 FPI Jul20 10.00 P   32   1.65 PHLX   AutoExecution   1.65 x 2.00 8.55 x 8.57    92331138
 6/6/18 12:09:38:900 FPI Aug17 7.50 P    10   0.15 CBOE   Regular         0.15 x 0.50 8.49 x 8.51    72039834
 6/6/18 15:38:28:250 FPI Jul20 10.00 C   10    0.1 PHLX   AutoExecution   0.10 x 0.20 8.64 x 8.65   137619074
 6/6/18 15:51:01:100 FPI Aug17 7.50 C    10    1.2 PHLX   AutoExecution   0.75 x 1.20 8.66 x 8.67   143085658
 6/6/18 10:10:16:927 FPI Jul20 7.50 P     5    0.1 PHLX   AutoExecution   0.10 x 0.45 8.63 x 8.64    25120921
 6/6/18 10:03:39:250 FPI Jul20 7.50 P     3    0.1 PHLX   AutoExecution   0.00 x 0.10 8.63 x 8.64    21567355
 6/6/18 09:30:12:750 FPI Jun15 10.00 P    2   1.51 PHLX   AutoExecution   0.00 x 5.00 8.54 x 8.64      749056
 6/6/18 15:38:28:250 FPI Jul20 10.00 C    2    0.1 PHLX   AutoExecution   0.00 x 0.10 8.64 x 8.65   137619072
 6/6/18 10:09:35:750 FPI Jul20 7.50 P     1    0.1 PHLX   AutoExecution   0.00 x 0.20 8.63 x 8.64    24779619
 6/6/18 13:32:19:977 FPI Jun15 10.00 P    1   1.45 PHLX   AutoExecution   1.15 x 1.80 8.59 x 8.60    97692141
 6/6/18 15:38:40:427 FPI Jul20 7.50 P     1   0.15 CBOE   Regular         0.10 x 0.15 8.64 x 8.65   137695875
 6/7/18 09:30:03:877 FPI Nov16 10.00 C   14    0.1 PHLX   AutoExecution   0.00 x 0.00 8.68 x 8.73      441626
 6/7/18 09:30:04:577 FPI Nov16 10.00 C    5    0.1 PHLX   IntermarketSweep0.00 x 0.10 8.68 x 8.73      486010
 6/7/18 09:54:24:750 FPI Jun15 10.00 P    1   1.35 PHLX   AutoExecution   1.10 x 1.75 8.68 x 8.70    18605233
 6/8/18 12:38:33:200 FPI Nov16 7.50 P    10   0.25 PHLX   AutoExecution   0.20 x 0.45 8.66 x 8.68    87140515
 6/8/18 10:37:32:277 FPI Jul20 7.50 P     5    0.1 CBOE   Regular         0.05 x 0.10 8.72 x 8.74    39511371
 6/8/18 15:51:13:000 FPI Nov16 7.50 C     1    1.5 PHLX   AutoExecution   1.00 x 1.50 8.70 x 8.71   150409338
6/11/18 14:32:32:627 FPI Aug17 7.50 C    10    1.2 PHLX   AutoExecution   0.90 x 1.40 8.67 x 8.68   119394948
6/12/18 09:56:39:150 FPI Nov16 10.00 C   16    0.1 PHLX   AutoExecution   0.00 x 0.10 8.78 x 8.79    16754205
6/12/18 10:25:19:900 FPI Jun15 10.00 P   15    1.1 PHLX   AutoExecution   0.95 x 1.10 8.91 x 8.93    30581626
6/12/18 11:49:51:950 FPI Jul20 7.50 P    10   0.08 PHLX   AutoExecution   0.05 x 0.15 8.91 x 8.92    66637261
6/12/18 09:30:10:250 FPI Jul20 7.50 P     5   0.15 PHLX   AutoExecution   0.00 x 0.25 8.65 x 8.68      735487
6/12/18 09:59:05:377 FPI Nov16 7.50 C     5   1.38 PHLX   AutoExecution   1.25 x 1.50 8.81 x 8.84    17945855
6/12/18 14:40:39:000 FPI Nov16 10.00 C    5    0.1 PHLX   AutoExecution   0.00 x 0.10 8.86 x 8.88   130342872
6/12/18 10:20:50:800 FPI Jun15 10.00 P    3     1 CBOE    Regular         1.00 x 1.10 8.97 x 8.98    28408508
6/12/18 10:21:18:600 FPI Jun15 10.00 P    3    1.1 CBOE   Regular         1.10 x 1.40 8.93 x 8.96    28623216
6/12/18 09:31:58:350 FPI Jun15 10.00 C    1   0.05 PHLX   AutoExecution   0.00 x 0.05 8.65 x 8.68     2058986
6/12/18 09:32:08:350 FPI Jun15 10.00 C    1   0.05 PHLX   AutoExecution   0.00 x 0.15 8.65 x 8.68     2167445
6/12/18 09:59:13:900 FPI Jun15 10.00 P    1    1.2 PHLX   AutoExecution   1.20 x 1.60 8.84 x 8.86    18001987
6/12/18 10:15:58:350 FPI Nov16 10.00 C    1   0.15 PHLX   AutoExecution   0.10 x 0.15 8.95 x 8.97    26156055
6/12/18 14:06:00:500 FPI Jul20 7.50 P     1    0.1 PHLX   AutoExecution   0.05 x 0.10 8.91 x 8.92   117342333
6/13/18 11:47:10:877 FPI Jul20 7.50 P     5    0.1 PHLX   AutoExecution   0.05 x 0.10 8.88 x 8.90    60788649
6/13/18 11:47:18:350 FPI Aug17 7.50 P     5   0.15 PHLX   AutoExecution   0.10 x 0.15 8.88 x 8.90    60830680
6/14/18 12:26:01:550 FPI Nov16 10.00 C   80    0.1 PHLX   AutoExecution   0.05 x 0.15 8.91 x 8.92    77861465
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 11 of 52


6/14/18 10:14:56:527 FPI Aug17 10.00 C       12   0.05 ARCA   AutoExecution   0.00 x 0.05 8.88 x 8.90    24954014
6/14/18 14:34:35:877 FPI Nov16 7.50 C         3    1.4 PHLX   AutoExecution   0.85 x 1.40 8.94 x 8.95   118623337
6/14/18 10:14:56:477 FPI Aug17 10.00 C        1   0.05 ARCA   IntermarketSweep0.05 x 0.10 8.88 x 8.90    24953251
6/15/18 10:03:17:927 FPI Jun15 10.00 C       15   0.05 PHLX   AutoExecution   0.00 x 0.05 8.97 x 8.99    23762685
6/15/18 15:13:21:150 FPI Jun15 10.00 P        2    0.7 ARCA   IntermarketSweep0.70 x 1.25 8.95 x 8.97   139229798
6/18/18 14:15:10:577 FPI Aug17 10.00 P       37   1.35 CBOE   Regular         1.25 x 1.50 8.96 x 8.97   105789352
6/18/18 13:17:39:327 FPI Nov16 7.50 C        10    1.6 ARCA   AutoExecution   1.60 x 1.70 8.93 x 8.95    89688740
6/18/18 09:36:31:900 FPI Aug17 10.00 C        2    0.1 CBOE   IntermarketSweep0.00 x 0.10 8.95 x 8.97     5450962
6/18/18 10:46:07:700 FPI Aug17 10.00 C        2   0.05 CBOE   IntermarketSweep0.00 x 0.05 8.96 x 8.97    38366803
6/18/18 09:36:31:900 FPI Aug17 10.00 C        1    0.1 AMEX   IntermarketSweep0.00 x 0.10 8.95 x 8.97     5450930
6/18/18 10:40:51:400 FPI Aug17 10.00 C        1   0.05 PHLX   IntermarketSweep0.05 x 0.10 8.95 x 8.96    36089426
6/18/18 10:40:51:850 FPI Aug17 10.00 C        1   0.05 CBOE   IntermarketSweep0.00 x 0.05 8.95 x 8.96    36091608
6/18/18 15:58:30:750 FPI Aug17 10.00 C        1   0.05 CBOE   Regular         0.00 x 0.05 8.97 x 8.99   140045354
6/19/18 11:15:23:600 FPI Aug17 10.00 P      250    1.5 PHLX   Regular         1.10 x 1.55 8.96 x 8.97    52457054
6/19/18 13:10:10:600 FPI Aug17 10.00 P      250    1.5 PHLX   Regular         0.85 x 1.90 8.94 x 8.96    93110163
6/19/18 13:27:01:950 FPI Aug17 10.00 P      250    1.5 PHLX   Regular         0.85 x 1.85 8.94 x 8.95    98121891
6/19/18 14:22:37:727 FPI Aug17 10.00 P      250    1.5 PHLX   Regular         0.85 x 1.85 8.96 x 8.97   116127697
6/19/18 11:24:57:377 FPI Aug17 10.00 C       50    0.1 ARCA   AutoExecution   0.00 x 0.10 8.87 x 8.88    56393431
6/19/18 11:17:26:950 FPI Aug17 10.00 P       40   1.35 ARCA   AutoExecution   1.35 x 1.55 8.96 x 8.97    53299718
6/19/18 11:19:19:900 FPI Aug17 10.00 P       40   1.45 ARCA   AutoExecution   1.45 x 1.55 8.91 x 8.93    54182270
6/19/18 12:09:45:827 FPI Aug17 10.00 C       28    0.1 PHLX   AutoExecution   0.00 x 0.10 8.88 x 8.89    73405295
6/19/18 11:24:57:377 FPI Aug17 10.00 C       20    0.1 PHLX   AutoExecution   0.00 x 0.10 8.87 x 8.88    56393433
6/19/18 11:20:17:750 FPI Nov16 10.00 C       19   0.15 PHLX   AutoExecution   0.00 x 0.15 8.89 x 8.90    54535953
6/19/18 13:32:07:200 FPI Aug17 10.00 P       14   1.45 ARCA   AutoExecution   1.45 x 1.85 8.92 x 8.93    99848083
6/19/18 11:26:18:677 FPI Aug17 10.00 P       13    1.5 ARCA   AutoExecution   1.50 x 2.10 8.86 x 8.88    56955035
6/19/18 11:20:44:827 FPI Aug17 10.00 P       12   1.45 PHLX   AutoExecution   1.45 x 1.55 8.89 x 8.90    54714976
6/19/18 11:24:50:227 FPI Aug17 10.00 P       12    1.5 PHLX   AutoExecution   1.50 x 1.55 8.87 x 8.88    56354839
6/19/18 13:11:36:627 FPI Aug17 10.00 P       12   1.45 PHLX   AutoExecution   1.45 x 1.85 8.94 x 8.96    93536768
6/19/18 13:32:22:200 FPI Aug17 10.00 P       12    1.4 PHLX   AutoExecution   1.40 x 1.85 8.92 x 8.93    99916963
6/19/18 11:24:57:377 FPI Aug17 10.00 C       11    0.1 CBOE   Regular         0.00 x 0.50 8.87 x 8.88    56393489
6/19/18 13:32:32:850 FPI Aug17 10.00 P       11    1.4 ARCA   AutoExecution   1.40 x 1.85 8.92 x 8.93    99957789
6/19/18 13:39:07:850 FPI Aug17 10.00 P       11   1.45 PHLX   AutoExecution   1.45 x 1.85 8.92 x 8.93   101995210
6/19/18 09:30:07:250 FPI Feb15'19 10.00 P    10    1.8 PHLX   AutoExecution   1.45 x 1.80 8.92 x 8.95      549222
6/19/18 11:24:57:377 FPI Aug17 10.00 C       10    0.1 ARCA   AutoExecution   0.00 x 0.10 8.87 x 8.88    56393430
6/19/18 12:07:25:200 FPI Nov16 7.50 C        10   1.45 PHLX   AutoExecution   1.45 x 1.70 8.86 x 8.87    72648765
6/19/18 13:32:07:200 FPI Aug17 10.00 P       10   1.45 PHLX   AutoExecution   1.45 x 1.85 8.92 x 8.93    99848086
6/19/18 13:32:32:850 FPI Aug17 10.00 P       10    1.4 PHLX   AutoExecution   1.40 x 1.40 8.92 x 8.93    99957796
6/19/18 15:00:49:127 FPI Aug17 10.00 C       10    0.2 CBOE   Regular         0.20 x 0.50 8.96 x 8.97   128463074
6/19/18 13:11:36:627 FPI Aug17 10.00 P        8   1.45 ARCA   AutoExecution   1.45 x 1.85 8.94 x 8.96    93536761
6/19/18 13:32:07:200 FPI Aug17 10.00 P        8   1.45 ARCA   AutoExecution   1.45 x 1.85 8.92 x 8.93    99848081
6/19/18 13:39:07:850 FPI Aug17 10.00 P        8   1.45 ARCA   AutoExecution   1.45 x 1.85 8.92 x 8.93   101995207
6/19/18 14:23:52:950 FPI Aug17 10.00 P        8    1.4 ARCA   AutoExecution   1.40 x 1.80 8.96 x 8.97   116498127
6/19/18 11:26:08:327 FPI Aug17 10.00 P        7    1.5 PHLX   AutoExecution   1.50 x 1.50 8.86 x 8.88    56888358
6/19/18 13:58:06:777 FPI Aug17 10.00 C        7    0.2 ARCA   AutoExecution   0.00 x 0.20 8.94 x 8.95   108392997
6/19/18 11:25:02:250 FPI Aug17 10.00 P        6    1.5 ARCA   AutoExecution   1.50 x 1.55 8.87 x 8.89    56427722
6/19/18 11:25:09:877 FPI Aug17 10.00 P        6   1.55 ARCA   AutoExecution   1.55 x 1.65 8.86 x 8.88    56481163
6/19/18 11:25:29:150 FPI Aug17 10.00 P        6    1.5 ARCA   AutoExecution   1.50 x 1.65 8.86 x 8.88    56610393
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 12 of 52


6/19/18 11:26:18:677 FPI Aug17 10.00 P     6    1.5 PHLX   AutoExecution   1.50 x 2.10 8.86 x 8.88    56955043
6/19/18 14:47:27:500 FPI Aug17 10.00 P     6   1.45 ARCA   AutoExecution   1.45 x 1.60 8.95 x 8.96   123752170
6/19/18 12:07:27:950 FPI Nov16 7.50 C      5   1.45 ARCA   AutoExecution   1.45 x 1.70 8.87 x 8.88    72667320
6/19/18 13:32:32:850 FPI Aug17 10.00 P     5    1.4 PHLX   AutoExecution   1.40 x 1.85 8.92 x 8.93    99957793
6/19/18 13:11:36:950 FPI Aug17 10.00 P     4   1.45 CBOE   Regular         1.45 x 1.85 8.94 x 8.96    93537867
6/19/18 11:25:02:500 FPI Aug17 10.00 P     2    1.5 PHLX   AutoExecution   1.50 x 1.50 8.87 x 8.89    56427730
6/19/18 11:25:09:877 FPI Aug17 10.00 P     2   1.55 PHLX   AutoExecution   1.55 x 1.65 8.86 x 8.88    56481168
6/19/18 11:25:29:150 FPI Aug17 10.00 P     2    1.5 PHLX   AutoExecution   1.50 x 1.65 8.86 x 8.88    56610396
6/19/18 13:32:07:250 FPI Aug17 10.00 P     2   1.45 CBOE   Regular         1.45 x 1.85 8.92 x 8.93    99848276
6/19/18 13:58:06:777 FPI Aug17 10.00 C     2    0.2 ARCA   AutoExecution   0.00 x 0.20 8.94 x 8.95   108392998
6/19/18 09:34:17:627 FPI Nov16 10.00 C     1    0.1 PHLX   AutoExecution   0.10 x 0.15 8.94 x 8.99     3619101
6/19/18 11:25:31:150 FPI Aug17 10.00 P     1    1.5 ARCA   AutoExecution   1.50 x 1.60 8.86 x 8.88    56625684
6/19/18 11:25:31:150 FPI Aug17 10.00 P     1    1.5 PHLX   AutoExecution   0.85 x 1.60 8.86 x 8.88    56625686
6/19/18 11:26:23:177 FPI Aug17 10.00 P     1    1.5 ARCA   AutoExecution   1.50 x 1.90 8.86 x 8.88    56979120
6/19/18 11:26:31:250 FPI Aug17 10.00 P     1    1.5 ARCA   AutoExecution   1.50 x 1.90 8.86 x 8.88    57016653
6/19/18 11:26:31:250 FPI Aug17 10.00 P     1    1.5 PHLX   AutoExecution   1.50 x 1.90 8.86 x 8.88    57016655
6/19/18 11:27:23:500 FPI Aug17 10.00 P     1    1.6 AMEX   StoppedIM       0.85 x 2.10 8.84 x 8.87    57435574
6/19/18 11:57:12:527 FPI Nov16 10.00 C     1    0.3 AMEX   IntermarketSweep0.00 x 0.30 8.85 x 8.86    68835464
6/19/18 13:55:01:100 FPI Aug17 10.00 C     1   0.15 PHLX   AutoExecution   0.00 x 0.15 8.92 x 8.93   107321623
6/19/18 14:47:27:750 FPI Aug17 10.00 P     1   1.45 CBOE   Regular         1.45 x 1.60 8.95 x 8.97   123752237
6/20/18 13:19:40:677 FPI Aug17 10.00 P    98    1.3 CBOE   StoppedIM       1.15 x 1.55 9.11 x 9.12    96749366
6/20/18 10:00:50:150 FPI Aug17 7.50 P     72    0.2 ARCA   AutoExecution   0.15 x 0.20 9.00 x 9.03    21634230
6/20/18 09:58:33:500 FPI Aug17 7.50 P     60   0.15 CBOE   Regular         0.15 x 0.60 9.00 x 9.03    20201278
6/20/18 09:58:13:377 FPI Aug17 7.50 P     50   0.15 CBOE   Regular         0.15 x 0.75 9.00 x 9.03    20004819
6/20/18 09:58:28:177 FPI Aug17 7.50 P     50   0.25 ARCA   AutoExecution   0.10 x 0.25 9.00 x 9.03    20155955
6/20/18 10:51:10:777 FPI Nov16 10.00 C    25    0.2 CBOE   Regular         0.05 x 0.20 9.06 x 9.07    44334456
6/20/18 09:57:38:827 FPI Jul20 7.50 P     20    0.1 PHLX   IntermarketSweep0.10 x 0.15 9.00 x 9.03    19704424
6/20/18 09:30:11:450 FPI Jul20 7.50 P     15    0.1 PHLX   IntermarketSweep0.00 x 0.10 8.95 x 9.01      694681
6/20/18 10:50:54:127 FPI Nov16 10.00 C    13    0.2 PHLX   AutoExecution   0.00 x 0.20 9.06 x 9.07    44209578
6/20/18 09:58:33:500 FPI Aug17 7.50 P     12   0.15 CBOE   Regular         0.15 x 0.60 9.00 x 9.03    20201287
6/20/18 10:50:54:127 FPI Nov16 10.00 C    12    0.2 ARCA   AutoExecution   0.05 x 0.20 9.06 x 9.07    44209586
6/20/18 09:30:03:000 FPI Aug17 10.00 C    10    0.2 CBOE   Regular         0.10 x 0.20 8.96 x 9.01      399850
6/20/18 11:58:15:127 FPI Jul20 7.50 P     10    0.1 PHLX   AutoExecution   0.10 x 0.15 9.08 x 9.09    69643281
6/20/18 12:04:09:577 FPI Aug17 7.50 P     10    0.2 CBOE   Regular         0.15 x 0.60 9.08 x 9.09    71626099
6/20/18 12:33:52:227 FPI Aug17 10.00 C    10   0.15 ARCA   AutoExecution   0.10 x 0.15 9.09 x 9.11    82066806
6/20/18 10:12:25:100 FPI Nov16 10.00 C     5   0.25 CBOE   StoppedIM       0.00 x 0.30 9.01 x 9.02    27115912
6/20/18 14:38:32:727 FPI Nov16 7.50 C      5    1.6 CBOE   StoppedIM       1.25 x 4.80 9.10 x 9.11   121861043
6/20/18 09:56:18:277 FPI Aug17 10.00 C     3   0.19 PHLX   AutoExecution   0.10 x 0.25 8.99 x 9.01    19007318
6/20/18 13:19:46:950 FPI Aug17 10.00 C     3    0.2 PHLX   AutoExecution   0.10 x 0.20 9.11 x 9.12    96786776
6/20/18 09:59:15:700 FPI Aug17 7.50 C      2    1.6 CBOE   Regular         1.40 x 1.60 9.00 x 9.03    20745627
6/20/18 12:33:52:227 FPI Aug17 10.00 C     2   0.15 ARCA   AutoExecution   0.10 x 0.15 9.09 x 9.11    82066805
6/20/18 13:19:40:677 FPI Aug17 10.00 P     2    1.4 CBOE   StoppedIM       1.15 x 1.55 9.11 x 9.12    96749369
6/21/18 10:19:31:427 FPI Aug17 10.00 P   250   1.45 ARCA   StoppedIM       1.05 x 1.55 9.13 x 9.16    27999930
6/21/18 13:35:59:777 FPI Aug17 10.00 C    50   0.25 CBOE   Regular         0.10 x 0.25 9.12 x 9.13   104523281
6/21/18 10:20:03:427 FPI Aug17 10.00 P    48   1.35 ARCA   AutoExecution   1.35 x 1.55 9.13 x 9.16    28225837
6/21/18 11:45:45:177 FPI Aug17 10.00 C    30    0.2 CBOE   Regular         0.10 x 0.25 9.13 x 9.14    66614282
6/21/18 09:30:02:277 FPI Aug17 10.00 C    25    0.2 PHLX   AutoExecution   0.00 x 0.20 9.01 x 9.12      334864
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 13 of 52


6/21/18 13:35:59:777 FPI Aug17 10.00 C   25   0.25 ARCA   AutoExecution   0.10 x 0.25 9.12 x 9.13   104523276
6/21/18 10:20:20:577 FPI Aug17 10.00 P   24   1.35 PHLX   AutoExecution   1.35 x 1.55 9.13 x 9.16    28336591
6/21/18 14:29:25:500 FPI Aug17 10.00 P   22    1.4 ARCA   AutoExecution   1.40 x 1.55 9.12 x 9.14   121216050
6/21/18 10:20:05:477 FPI Aug17 10.00 P   19   1.35 ARCA   AutoExecution   1.35 x 1.55 9.13 x 9.16    28241556
6/21/18 10:20:05:477 FPI Aug17 10.00 P   14   1.35 PHLX   AutoExecution   1.35 x 1.55 9.13 x 9.16    28241533
6/21/18 11:16:23:327 FPI Aug17 10.00 P   14   1.35 ARCA   AutoExecution   1.35 x 1.50 9.16 x 9.17    54859420
6/21/18 10:20:54:277 FPI Aug17 10.00 P   12   1.35 ARCA   AutoExecution   1.35 x 1.55 9.13 x 9.16    28595972
6/21/18 10:34:34:650 FPI Aug17 10.00 P   12    1.3 ARCA   AutoExecution   1.30 x 1.50 9.13 x 9.15    35507669
6/21/18 10:48:07:750 FPI Aug17 10.00 P   12    1.4 ARCA   AutoExecution   1.40 x 1.50 9.14 x 9.16    41928727
6/21/18 10:48:18:150 FPI Aug17 10.00 P   12    1.4 ARCA   AutoExecution   1.40 x 1.45 9.14 x 9.16    42003702
6/21/18 10:56:18:777 FPI Aug17 10.00 P   12   1.35 ARCA   AutoExecution   1.35 x 1.40 9.17 x 9.18    45507161
6/21/18 11:06:19:727 FPI Aug17 10.00 P   12   1.35 ARCA   AutoExecution   1.35 x 1.45 9.14 x 9.16    50282336
6/21/18 11:07:02:400 FPI Aug17 10.00 P   12   1.35 ARCA   AutoExecution   1.35 x 1.45 9.16 x 9.18    50598806
6/21/18 12:34:13:350 FPI Aug17 10.00 P   12   1.35 ARCA   AutoExecution   1.35 x 1.50 9.14 x 9.15    84898730
6/21/18 12:38:15:750 FPI Aug17 10.00 P   12   1.35 ARCA   AutoExecution   1.35 x 1.40 9.14 x 9.15    86456213
6/21/18 12:38:27:000 FPI Aug17 10.00 P   12   1.35 ARCA   AutoExecution   1.35 x 1.40 9.14 x 9.15    86519093
6/21/18 12:39:19:377 FPI Aug17 10.00 P   12   1.35 ARCA   AutoExecution   1.35 x 1.40 9.14 x 9.15    86835406
6/21/18 12:52:12:927 FPI Aug17 10.00 P   12   1.35 ARCA   AutoExecution   1.35 x 1.50 9.14 x 9.15    90879754
6/21/18 13:35:36:900 FPI Aug17 10.00 P   12    1.4 ARCA   AutoExecution   1.40 x 1.50 9.12 x 9.13   104423941
6/21/18 13:35:50:427 FPI Aug17 10.00 P   12    1.4 ARCA   AutoExecution   1.40 x 1.50 9.12 x 9.13   104486090
6/21/18 14:57:39:300 FPI Aug17 10.00 P   12    1.4 ARCA   AutoExecution   1.40 x 1.60 9.11 x 9.13   131185120
6/21/18 10:24:19:100 FPI Aug17 10.00 P   11   1.35 ARCA   AutoExecution   1.35 x 1.50 9.13 x 9.16    30318331
6/21/18 10:10:07:977 FPI Nov16 10.00 C   10   0.25 CBOE   Regular         0.15 x 0.30 9.12 x 9.14    22968094
6/21/18 10:20:05:477 FPI Aug17 10.00 P   10   1.35 CBOE   Regular         0.95 x 1.55 9.13 x 9.16    28241564
6/21/18 10:24:15:677 FPI Aug17 10.00 P   10   1.35 AMEX   StoppedIM       1.05 x 1.50 9.13 x 9.16    30287169
6/21/18 10:24:15:677 FPI Aug17 10.00 P   10   1.35 AMEX   StoppedIM       1.05 x 1.50 9.13 x 9.16    30287171
6/21/18 10:35:10:500 FPI Aug17 10.00 P   10   1.39 AMEX   StoppedIM       1.05 x 1.50 9.13 x 9.15    35784228
6/21/18 10:35:18:127 FPI Aug17 10.00 P   10   1.39 AMEX   StoppedIM       1.05 x 1.50 9.13 x 9.15    35849791
6/21/18 10:37:34:250 FPI Aug17 10.00 P   10   1.39 AMEX   StoppedIM       1.05 x 1.50 9.13 x 9.15    37072279
6/21/18 10:40:15:277 FPI Aug17 10.00 P   10    1.4 AMEX   StoppedIM       1.05 x 1.50 9.13 x 9.15    38368990
6/21/18 14:29:25:500 FPI Aug17 10.00 P   10    1.4 CBOE   Regular         1.35 x 1.55 9.12 x 9.14   121216062
6/21/18 15:09:17:500 FPI Nov16 10.00 P   10    1.5 CBOE   Regular         1.50 x 1.80 9.12 x 9.14   135452829
6/21/18 15:09:57:150 FPI Aug17 10.00 P   10   1.35 AMEX   AutoExecution   1.35 x 1.45 9.12 x 9.14   135686213
6/21/18 15:28:36:300 FPI Aug17 10.00 P   10    1.4 ARCA   AutoExecution   1.30 x 1.40 9.09 x 9.11   144028495
6/21/18 11:09:29:977 FPI Nov16 10.00 C    9    0.3 CBOE   Regular         0.15 x 0.30 9.17 x 9.18    51703299
6/21/18 14:29:25:500 FPI Aug17 10.00 P    9    1.4 PHLX   AutoExecution   1.40 x 1.40 9.12 x 9.14   121216054
6/21/18 14:29:25:500 FPI Aug17 10.00 P    9    1.4 AMEX   AutoExecution   1.40 x 1.55 9.12 x 9.14   121216066
6/21/18 12:55:01:500 FPI Aug17 10.00 P    8   1.35 ARCA   AutoExecution   1.35 x 1.40 9.15 x 9.16    91658000
6/21/18 10:20:03:427 FPI Aug17 10.00 P    6   1.35 ARCA   AutoExecution   1.35 x 1.55 9.13 x 9.16    28225843
6/21/18 10:48:07:750 FPI Aug17 10.00 P    6    1.4 ARCA   AutoExecution   1.40 x 1.45 9.14 x 9.16    41928809
6/21/18 12:40:05:927 FPI Aug17 10.00 P    6   1.35 ARCA   AutoExecution   1.35 x 1.50 9.14 x 9.15    87073606
6/21/18 09:30:01:300 FPI Aug17 10.00 C    5    0.2 ARCA   AutoExecution   0.00 x 0.20 9.01 x 9.12      271571
6/21/18 10:20:54:277 FPI Aug17 10.00 P    5   1.35 CBOE   Regular         1.35 x 1.55 9.13 x 9.16    28596024
6/21/18 10:24:19:127 FPI Aug17 10.00 P    5   1.35 PHLX   AutoExecution   1.35 x 1.35 9.13 x 9.16    30318339
6/21/18 10:34:34:650 FPI Aug17 10.00 P    5    1.3 CBOE   Regular         1.30 x 1.50 9.13 x 9.15    35507704
6/21/18 10:48:18:150 FPI Aug17 10.00 P    5    1.4 CBOE   Regular         1.40 x 1.45 9.14 x 9.16    42003726
6/21/18 10:56:18:777 FPI Aug17 10.00 P    5   1.35 CBOE   Regular         1.35 x 1.40 9.17 x 9.18    45507192
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 14 of 52


6/21/18 11:06:19:727 FPI Aug17 10.00 P   5   1.35 CBOE   Regular         1.35 x 1.45 9.14 x 9.16    50282358
6/21/18 11:07:02:427 FPI Aug17 10.00 P   5   1.35 CBOE   Regular         1.35 x 1.40 9.16 x 9.18    50598850
6/21/18 11:14:06:700 FPI Aug17 10.00 P   5    1.4 AMEX   StoppedIM       1.00 x 1.50 9.16 x 9.17    53805453
6/21/18 11:14:06:700 FPI Aug17 10.00 P   5    1.4 AMEX   StoppedIM       1.00 x 1.50 9.16 x 9.17    53805454
6/21/18 11:16:23:350 FPI Aug17 10.00 P   5   1.35 PHLX   AutoExecution   1.35 x 1.50 9.16 x 9.17    54859425
6/21/18 11:16:23:350 FPI Aug17 10.00 P   5   1.35 CBOE   Regular         1.35 x 1.45 9.16 x 9.17    54859450
6/21/18 12:34:13:350 FPI Aug17 10.00 P   5   1.35 CBOE   Regular         1.35 x 1.50 9.14 x 9.15    84898746
6/21/18 12:38:15:750 FPI Aug17 10.00 P   5   1.35 CBOE   Regular         1.35 x 1.40 9.14 x 9.15    86456262
6/21/18 12:38:27:000 FPI Aug17 10.00 P   5   1.35 CBOE   Regular         1.35 x 1.40 9.14 x 9.15    86519100
6/21/18 12:39:19:377 FPI Aug17 10.00 P   5   1.35 CBOE   Regular         1.35 x 1.40 9.14 x 9.15    86835431
6/21/18 12:52:12:927 FPI Aug17 10.00 P   5   1.35 CBOE   Regular         1.35 x 1.50 9.14 x 9.15    90879763
6/21/18 12:55:01:500 FPI Aug17 10.00 P   5   1.35 CBOE   Regular         1.35 x 1.40 9.15 x 9.16    91658018
6/21/18 12:55:08:700 FPI Aug17 10.00 P   5   1.35 ARCA   AutoExecution   1.35 x 1.40 9.15 x 9.16    91693128
6/21/18 13:35:36:927 FPI Aug17 10.00 P   5    1.4 CBOE   Regular         1.40 x 1.50 9.12 x 9.13   104423962
6/21/18 13:35:50:427 FPI Aug17 10.00 P   5    1.4 CBOE   Regular         1.40 x 1.50 9.12 x 9.13   104486110
6/21/18 14:57:39:300 FPI Aug17 10.00 P   5    1.4 CBOE   Regular         1.40 x 1.60 9.11 x 9.13   131185144
6/21/18 14:58:02:350 FPI Aug17 10.00 P   5    1.4 CBOE   Regular         1.40 x 1.60 9.11 x 9.13   131340789
6/21/18 15:07:34:200 FPI Aug17 10.00 P   5    1.4 CBOE   Regular         1.40 x 1.60 9.12 x 9.14   134818248
6/21/18 10:20:54:277 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.35 x 1.35 9.13 x 9.16    28595996
6/21/18 10:22:59:977 FPI Aug17 10.00 P   4   1.35 ARCA   AutoExecution   1.35 x 1.50 9.13 x 9.16    29565839
6/21/18 10:34:34:650 FPI Aug17 10.00 P   4    1.3 PHLX   AutoExecution   1.30 x 1.50 9.13 x 9.15    35507674
6/21/18 10:34:34:650 FPI Aug17 10.00 P   4    1.3 AMEX   AutoExecution   1.30 x 1.50 9.13 x 9.15    35507721
6/21/18 10:48:07:750 FPI Aug17 10.00 P   4    1.4 PHLX   AutoExecution   1.00 x 1.50 9.14 x 9.16    41928732
6/21/18 10:48:18:150 FPI Aug17 10.00 P   4    1.4 PHLX   AutoExecution   1.40 x 1.45 9.14 x 9.16    42003711
6/21/18 10:48:18:150 FPI Aug17 10.00 P   4    1.4 AMEX   AutoExecution   1.40 x 1.45 9.14 x 9.16    42003723
6/21/18 10:56:18:777 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.35 x 1.40 9.17 x 9.18    45507179
6/21/18 10:56:18:777 FPI Aug17 10.00 P   4   1.35 AMEX   AutoExecution   1.35 x 1.40 9.16 x 9.18    45507193
6/21/18 11:06:19:727 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.35 x 1.45 9.14 x 9.16    50282345
6/21/18 11:06:27:527 FPI Aug17 10.00 P   4   1.35 ARCA   AutoExecution   1.35 x 1.45 9.15 x 9.18    50340948
6/21/18 11:07:02:400 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.00 x 1.35 9.16 x 9.18    50598812
6/21/18 11:46:04:250 FPI Aug17 10.00 P   4    1.4 ARCA   AutoExecution   1.40 x 1.45 9.13 x 9.14    66735699
6/21/18 11:46:48:650 FPI Aug17 10.00 P   4    1.4 ARCA   AutoExecution   1.40 x 1.55 9.13 x 9.14    67006332
6/21/18 11:47:07:577 FPI Aug17 10.00 P   4    1.4 ARCA   AutoExecution   1.40 x 1.55 9.13 x 9.14    67117318
6/21/18 11:47:23:700 FPI Aug17 10.00 P   4    1.4 ARCA   AutoExecution   1.40 x 1.55 9.13 x 9.14    67211024
6/21/18 12:34:13:350 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.25 x 1.35 9.14 x 9.15    84898735
6/21/18 12:35:04:250 FPI Aug17 10.00 P   4   1.35 ARCA   AutoExecution   1.35 x 1.45 9.14 x 9.15    85281901
6/21/18 12:38:15:750 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.25 x 1.35 9.14 x 9.15    86456219
6/21/18 12:38:15:750 FPI Aug17 10.00 P   4   1.35 AMEX   AutoExecution   1.35 x 1.40 9.14 x 9.15    86456242
6/21/18 12:38:27:000 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.30 x 1.40 9.14 x 9.15    86519097
6/21/18 12:39:19:377 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.35 x 1.40 9.14 x 9.15    86835410
6/21/18 12:39:25:727 FPI Aug17 10.00 P   4   1.35 ARCA   AutoExecution   1.35 x 1.40 9.14 x 9.15    86866194
6/21/18 12:52:12:927 FPI Aug17 10.00 P   4   1.35 AMEX   AutoExecution   1.35 x 1.50 9.14 x 9.15    90879751
6/21/18 12:52:12:927 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.35 x 1.50 9.14 x 9.15    90879759
6/21/18 12:55:01:500 FPI Aug17 10.00 P   4   1.35 PHLX   AutoExecution   1.35 x 1.40 9.15 x 9.16    91658004
6/21/18 13:35:36:900 FPI Aug17 10.00 P   4    1.4 PHLX   AutoExecution   1.10 x 1.40 9.12 x 9.13   104423948
6/21/18 13:35:36:927 FPI Aug17 10.00 P   4    1.4 AMEX   AutoExecution   1.40 x 1.40 9.12 x 9.13   104423955
6/21/18 13:35:50:427 FPI Aug17 10.00 P   4    1.4 PHLX   AutoExecution   1.40 x 1.50 9.12 x 9.13   104486098
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 15 of 52


6/21/18 14:57:39:300 FPI Aug17 10.00 P     4    1.4 PHLX   AutoExecution   1.40 x 1.60 9.11 x 9.13   131185124
6/21/18 14:57:39:300 FPI Aug17 10.00 P     4    1.4 AMEX   AutoExecution   1.40 x 1.40 9.11 x 9.13   131185135
6/21/18 14:58:02:350 FPI Aug17 10.00 P     4    1.4 AMEX   AutoExecution   1.40 x 1.60 9.11 x 9.13   131340775
6/21/18 14:58:02:350 FPI Aug17 10.00 P     4    1.4 PHLX   AutoExecution   1.40 x 1.60 9.11 x 9.13   131340781
6/21/18 15:07:34:200 FPI Aug17 10.00 P     4    1.4 PHLX   AutoExecution   1.40 x 1.60 9.12 x 9.14   134818233
6/21/18 09:35:01:950 FPI Aug17 10.00 C     3   0.15 PHLX   AutoExecution   0.00 x 0.25 9.03 x 9.12     3899096
6/21/18 10:20:05:477 FPI Aug17 10.00 P     3   1.35 AMEX   AutoExecution   1.35 x 1.55 9.13 x 9.16    28241538
6/21/18 11:46:04:250 FPI Aug17 10.00 P     3    1.4 PHLX   AutoExecution   1.05 x 1.45 9.13 x 9.14    66735705
6/21/18 11:46:48:650 FPI Aug17 10.00 P     3    1.4 PHLX   AutoExecution   1.05 x 1.40 9.13 x 9.14    67006344
6/21/18 11:47:07:577 FPI Aug17 10.00 P     3    1.4 PHLX   AutoExecution   1.00 x 1.40 9.13 x 9.14    67117329
6/21/18 14:28:37:350 FPI Aug17 10.00 P     3    1.4 ARCA   AutoExecution   1.40 x 1.60 9.12 x 9.14   121028263
6/21/18 14:59:11:177 FPI Aug17 10.00 P     3    1.5 ARCA   AutoExecution   1.50 x 1.60 9.11 x 9.13   131786200
6/21/18 15:07:34:227 FPI Aug17 10.00 P     3    1.4 AMEX   AutoExecution   1.40 x 1.60 9.12 x 9.14   134818325
6/21/18 11:46:04:500 FPI Aug17 10.00 P     2    1.4 CBOE   Regular         1.40 x 1.45 9.13 x 9.14    66735725
6/21/18 11:46:48:650 FPI Aug17 10.00 P     2    1.4 CBOE   Regular         1.05 x 1.40 9.13 x 9.14    67006383
6/21/18 11:47:07:577 FPI Aug17 10.00 P     2    1.4 CBOE   Regular         1.40 x 1.40 9.13 x 9.14    67117339
6/21/18 09:45:57:127 FPI Nov16 10.00 P     1   1.55 CBOE   Regular         1.05 x 4.50 9.07 x 9.09     9666098
6/21/18 09:59:51:327 FPI Jul20 10.00 C     1   0.05 PHLX   AutoExecution   0.00 x 0.10 9.09 x 9.11    17031574
6/21/18 09:59:51:500 FPI Jul20 10.00 C     1   0.05 PHLX   AutoExecution   0.00 x 0.05 9.09 x 9.11    17028414
6/21/18 10:48:07:750 FPI Aug17 10.00 P     1    1.4 PHLX   AutoExecution   1.40 x 1.45 9.14 x 9.16    41928812
6/21/18 10:48:07:750 FPI Aug17 10.00 P     1    1.4 AMEX   AutoExecution   1.40 x 1.45 9.14 x 9.16    41928823
6/21/18 10:48:07:750 FPI Aug17 10.00 P     1    1.4 CBOE   Regular         1.40 x 1.45 9.14 x 9.16    41928828
6/21/18 11:46:04:250 FPI Aug17 10.00 P     1    1.4 AMEX   AutoExecution   1.40 x 1.45 9.13 x 9.14    66735701
6/21/18 11:46:48:650 FPI Aug17 10.00 P     1    1.4 AMEX   AutoExecution   1.40 x 1.55 9.13 x 9.14    67006335
6/21/18 11:47:07:577 FPI Aug17 10.00 P     1    1.4 AMEX   AutoExecution   1.40 x 1.55 9.13 x 9.14    67117322
6/21/18 12:40:05:927 FPI Aug17 10.00 P     1   1.35 PHLX   AutoExecution   1.35 x 1.50 9.14 x 9.15    87073610
6/21/18 12:40:05:950 FPI Aug17 10.00 P     1   1.35 CBOE   Regular         1.35 x 1.50 9.14 x 9.15    87073620
6/21/18 12:55:08:700 FPI Aug17 10.00 P     1   1.35 PHLX   AutoExecution   1.05 x 1.40 9.15 x 9.16    91693131
6/21/18 12:55:08:700 FPI Aug17 10.00 P     1   1.35 AMEX   AutoExecution   1.35 x 1.35 9.15 x 9.16    91693145
6/21/18 12:55:08:727 FPI Aug17 10.00 P     1   1.35 CBOE   Regular         1.35 x 1.40 9.15 x 9.16    91693170
6/21/18 12:55:23:127 FPI Aug17 10.00 P     1   1.35 ARCA   AutoExecution   1.35 x 1.40 9.15 x 9.16    91774282
6/21/18 14:28:22:977 FPI Aug17 10.00 P     1    1.4 ARCA   AutoExecution   1.40 x 1.60 9.12 x 9.14   120923721
6/21/18 14:59:11:177 FPI Aug17 10.00 P     1    1.5 AMEX   AutoExecution   1.50 x 1.60 9.11 x 9.13   131786198
6/21/18 14:59:11:177 FPI Aug17 10.00 P     1    1.5 PHLX   AutoExecution   1.50 x 1.60 9.11 x 9.13   131786204
6/21/18 14:59:11:177 FPI Aug17 10.00 P     1    1.5 CBOE   Regular         1.50 x 1.50 9.11 x 9.13   131786233
6/22/18 14:37:53:750 FPI Aug17 10.00 C   100   0.15 ARCA   AutoExecution   0.10 x 0.15 9.01 x 9.02   123618769
6/22/18 15:59:34:950 FPI Aug17 10.00 P    19   1.45 PHLX   AutoExecution   1.45 x 1.95 9.06 x 9.07   154077116
6/22/18 15:43:55:700 FPI Aug17 10.00 P    14   1.45 ARCA   AutoExecution   1.45 x 2.00 9.06 x 9.08   145380231
6/22/18 11:54:35:500 FPI Aug17 10.00 P    12   1.45 ARCA   AutoExecution   1.45 x 2.00 9.03 x 9.05    69386593
6/22/18 11:54:45:900 FPI Aug17 10.00 P    12   1.45 ARCA   AutoExecution   1.45 x 1.95 9.03 x 9.05    69439242
6/22/18 10:07:02:727 FPI Aug17 10.00 P    10   1.45 ARCA   AutoExecution   1.45 x 1.65 9.00 x 9.03    22894773
6/22/18 15:41:48:500 FPI Aug17 10.00 P    10   1.45 ARCA   AutoExecution   1.45 x 1.75 9.06 x 9.08   144536425
6/22/18 15:40:41:327 FPI Aug17 10.00 P     7   1.45 ARCA   AutoExecution   1.45 x 1.85 9.06 x 9.07   144114410
6/22/18 15:03:50:000 FPI Aug17 10.00 P     6   1.45 PHLX   AutoExecution   1.45 x 1.70 9.01 x 9.02   132145959
6/22/18 10:07:02:727 FPI Aug17 10.00 P     5   1.45 CBOE   Regular         1.45 x 1.65 9.00 x 9.03    22894734
6/22/18 11:32:46:500 FPI Aug17 10.00 P     5   1.45 ARCA   AutoExecution   1.45 x 1.90 9.00 x 9.01    61021140
6/22/18 11:54:35:527 FPI Aug17 10.00 P     5   1.45 CBOE   Regular         1.35 x 2.00 9.03 x 9.05    69386609
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 16 of 52


6/22/18 12:28:13:150 FPI Feb15'19 10.00 C    5   0.15 CBOE   Regular         0.10 x 0.40 9.03 x 9.05    80557653
6/22/18 15:35:51:327 FPI Aug17 10.00 P       5   1.45 CBOE   Regular         1.45 x 1.90 9.05 x 9.07   142463827
6/22/18 15:43:55:700 FPI Aug17 10.00 P       5   1.45 AMEX   AutoExecution   1.45 x 2.00 9.06 x 9.08   145380234
6/22/18 15:43:55:700 FPI Aug17 10.00 P       5   1.45 CBOE   Regular         1.45 x 2.00 9.06 x 9.08   145380238
6/22/18 15:43:55:700 FPI Aug17 10.00 P       5   1.45 PHLX   AutoExecution   1.15 x 2.00 9.06 x 9.08   145380242
6/22/18 11:54:35:500 FPI Aug17 10.00 P       4   1.45 PHLX   AutoExecution   1.45 x 2.00 9.03 x 9.05    69386595
6/22/18 11:54:35:500 FPI Aug17 10.00 P       4   1.45 AMEX   AutoExecution   1.45 x 2.00 9.03 x 9.05    69386605
6/22/18 11:54:45:900 FPI Aug17 10.00 P       4   1.45 PHLX   AutoExecution   1.35 x 1.95 9.03 x 9.05    69439245
6/22/18 15:35:51:327 FPI Aug17 10.00 P       4   1.45 AMEX   AutoExecution   1.45 x 1.90 9.05 x 9.07   142463814
6/22/18 15:41:48:500 FPI Aug17 10.00 P       4   1.45 PHLX   AutoExecution   0.75 x 1.45 9.06 x 9.08   144536429
6/22/18 15:41:48:500 FPI Aug17 10.00 P       4   1.45 AMEX   AutoExecution   1.45 x 1.75 9.06 x 9.08   144536441
6/22/18 15:41:48:750 FPI Aug17 10.00 P       4   1.45 CBOE   Regular         0.75 x 1.75 9.06 x 9.08   144536448
6/22/18 10:07:02:727 FPI Aug17 10.00 P       3   1.45 PHLX   AutoExecution   1.05 x 1.45 9.00 x 9.03    22894777
6/22/18 15:40:37:250 FPI Aug17 10.00 P       3   1.45 AMEX   AutoExecution   1.45 x 1.85 9.07 x 9.08   144090657
6/22/18 15:40:37:250 FPI Aug17 10.00 P       3   1.45 CBOE   Regular         1.45 x 1.85 9.07 x 9.08   144090659
6/22/18 15:40:41:327 FPI Aug17 10.00 P       3   1.45 PHLX   AutoExecution   1.45 x 1.85 9.06 x 9.07   144114418
6/22/18 11:32:46:500 FPI Aug17 10.00 P       2   1.45 PHLX   AutoExecution   1.45 x 1.45 9.00 x 9.01    61021144
6/22/18 11:20:19:277 FPI Jul20 7.50 P        1    0.1 AMEX   AutoExecution   0.05 x 0.10 9.02 x 9.04    55817977
6/22/18 11:54:45:927 FPI Aug17 10.00 P       1   1.45 CBOE   Regular         1.45 x 1.95 9.03 x 9.05    69439315
6/22/18 15:42:07:377 FPI Aug17 10.00 P       1    1.5 ARCA   AutoExecution   1.50 x 1.95 9.06 x 9.08   144671213
6/22/18 15:43:55:750 FPI Aug17 10.00 P       1   1.45 CBOE   Regular         1.45 x 2.00 9.06 x 9.08   145376518
6/22/18 15:49:52:300 FPI Aug17 10.00 C       1   0.25 PHLX   AutoExecution   0.10 x 0.25 9.06 x 9.07   148439314
6/25/18 10:36:45:727 FPI Jul20 10.00 P      45    1.3 ARCA   AutoExecution   1.30 x 4.70 9.03 x 9.05    42217883
6/25/18 11:08:39:977 FPI Nov16 10.00 C      35    0.2 CBOE   Regular         0.00 x 0.50 9.06 x 9.09    58331332
6/25/18 12:13:36:827 FPI Aug17 10.00 C      10   0.25 CBOE   Regular         0.00 x 0.50 9.06 x 9.09    89389979
6/25/18 09:37:59:000 FPI Aug17 10.00 C       5    0.3 CBOE   Regular         0.00 x 0.50 9.04 x 9.10     6793882
6/25/18 13:02:48:327 FPI Aug17 10.00 P       1   1.31 PHLX   AutoExecution   0.80 x 1.95 9.07 x 9.10   110371824
6/25/18 15:30:21:277 FPI Jul20 7.50 P        1   0.15 PHLX   AutoExecution   0.10 x 0.15 8.99 x 9.00   171104600
6/26/18 13:33:04:627 FPI Jul20 7.50 P       52    0.1 ARCA   AutoExecution   0.10 x 0.15 9.12 x 9.14   106121888
6/26/18 14:26:43:127 FPI Jul20 7.50 P       44   0.15 ARCA   AutoExecution   0.15 x 0.20 9.14 x 9.15   123265792
6/26/18 14:25:41:577 FPI Aug17 7.50 P       28    0.2 PHLX   AutoExecution   0.15 x 0.55 9.14 x 9.15   122939985
6/26/18 14:27:00:750 FPI Aug17 7.50 P       26    0.2 CBOE   Regular         0.20 x 0.55 9.14 x 9.15   123342300
6/26/18 14:26:37:500 FPI Jul20 7.50 P       22   0.15 PHLX   AutoExecution   0.10 x 0.15 9.14 x 9.15   123233888
6/26/18 14:25:22:100 FPI Aug17 7.50 P       20   0.18 PHLX   AutoExecution   0.15 x 0.20 9.14 x 9.15   122851828
6/26/18 14:29:01:500 FPI Nov16 10.00 C      18   0.25 CBOE   Regular         0.15 x 0.40 9.14 x 9.15   123975512
6/26/18 14:26:37:500 FPI Jul20 7.50 P       14   0.15 CBOE   Regular         0.10 x 0.15 9.14 x 9.15   123233911
6/26/18 13:17:01:750 FPI Aug17 10.00 C      10   0.25 AMEX   AutoExecution   0.05 x 0.25 9.13 x 9.15   100599543
6/26/18 14:02:50:350 FPI Jul20 7.50 P       10    0.1 CBOE   Regular         0.05 x 0.15 9.14 x 9.15   115542592
6/26/18 14:26:37:500 FPI Jul20 7.50 P       10   0.15 AMEX   AutoExecution   0.10 x 0.15 9.14 x 9.15   123233882
6/26/18 14:26:37:500 FPI Jul20 7.50 P        6   0.15 ARCA   AutoExecution   0.10 x 0.15 9.14 x 9.15   123233880
6/26/18 13:33:50:950 FPI Aug17 7.50 P        1   0.15 CBOE   Regular         0.15 x 0.25 9.12 x 9.14   106311443
6/26/18 14:04:59:500 FPI Aug17 7.50 P        1   0.15 AMEX   AutoExecution   0.15 x 0.20 9.14 x 9.15   116184711
6/26/18 14:05:03:777 FPI Aug17 7.50 P        1    0.2 CBOE   Regular         0.15 x 0.45 9.14 x 9.15   116202530
6/26/18 14:19:48:150 FPI Jul20 7.50 P        1    0.1 ARCA   AutoExecution   0.10 x 0.15 9.14 x 9.15   120760938
6/26/18 14:25:22:377 FPI Aug17 7.50 P        1    0.2 ARCA   IntermarketSweep0.15 x 0.20 9.14 x 9.15   122853582
6/26/18 14:25:22:377 FPI Aug17 7.50 P        1    0.2 ARCA   IntermarketSweep0.15 x 0.20 9.14 x 9.15   122853583
6/26/18 14:26:37:500 FPI Jul20 7.50 P        1   0.15 ARCA   AutoExecution   0.10 x 0.15 9.14 x 9.15   123233881
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 17 of 52


6/26/18 14:26:37:500 FPI Jul20 7.50 P         1   0.15 AMEX   AutoExecution   0.10 x 0.15 9.14 x 9.15   123233883
6/26/18 14:26:37:500 FPI Jul20 7.50 P         1   0.15 AMEX   AutoExecution   0.10 x 0.15 9.14 x 9.15   123233884
6/26/18 14:26:49:750 FPI Aug17 7.50 P         1    0.2 AMEX   AutoExecution   0.20 x 0.55 9.14 x 9.15   123295928
6/26/18 14:27:00:250 FPI Aug17 7.50 P         1    0.2 CBOE   Regular         0.20 x 0.55 9.14 x 9.15   123341946
6/26/18 14:27:00:250 FPI Aug17 7.50 P         1    0.2 CBOE   Regular         0.20 x 0.55 9.14 x 9.15   123341948
6/27/18 13:20:43:277 FPI Nov16 10.00 C      100   0.25 PHLX   AutoExecution   0.00 x 0.25 9.14 x 9.16   104943362
6/27/18 15:21:57:177 FPI Aug17 10.00 C       20   0.25 PHLX   AutoExecution   0.05 x 0.25 9.11 x 9.13   156444454
6/27/18 13:20:43:300 FPI Nov16 10.00 C       15   0.25 CBOE   Regular         0.00 x 0.25 9.14 x 9.16   104943396
6/27/18 10:25:31:950 FPI Nov16 7.50 C        10   1.65 ARCA   AutoExecution   1.50 x 1.65 9.14 x 9.16    30516631
6/27/18 11:25:08:750 FPI Feb15'19 10.00 C     3   0.25 ARCA   AutoExecution   0.20 x 0.25 9.15 x 9.16    57089657
6/27/18 11:32:31:350 FPI Jul20 10.00 C        1   0.05 ARCA   AutoExecution   0.00 x 0.05 9.15 x 9.16    60813024
6/28/18 12:16:01:377 FPI Jul20 7.50 P       100   0.15 ARCA   AutoExecution   0.15 x 0.20 9.02 x 9.03    76622565
6/28/18 11:18:44:377 FPI Aug17 7.50 P        42    0.2 ARCA   AutoExecution   0.20 x 0.25 9.03 x 9.05    55358577
6/28/18 12:20:41:750 FPI Aug17 7.50 P        37   0.25 PHLX   IntermarketSweep0.20 x 0.25 9.02 x 9.03    78024992
6/28/18 12:35:10:500 FPI Aug17 10.00 P       20    1.5 PHLX   AutoExecution   1.35 x 1.60 8.97 x 8.99    83124928
6/28/18 12:20:41:750 FPI Aug17 7.50 P        12   0.25 CBOE   IntermarketSweep0.20 x 0.25 9.02 x 9.03    78025034
6/28/18 10:26:23:600 FPI Feb15'19 7.50 P     10   0.45 PHLX   AutoExecution   0.15 x 0.80 9.02 x 9.06    31029453
6/28/18 10:30:59:500 FPI Feb15'19 10.00 C     5   0.25 PHLX   AutoExecution   0.25 x 0.40 9.02 x 9.06    33239398
6/28/18 12:29:23:927 FPI Aug17 10.00 P        5    1.5 PHLX   AutoExecution   1.35 x 1.65 9.01 x 9.02    81132682
6/28/18 12:45:24:600 FPI Aug17 10.00 C        4   0.25 PHLX   AutoExecution   0.10 x 0.50 8.98 x 8.99    87028407
6/28/18 12:11:20:600 FPI Nov16 10.00 C        1    0.2 PHLX   AutoExecution   0.05 x 0.35 9.02 x 9.03    75164167
6/28/18 12:20:41:750 FPI Aug17 7.50 P         1   0.25 AMEX   IntermarketSweep0.20 x 0.25 9.02 x 9.03    78024985
6/29/18 12:03:16:927 FPI Aug17 7.50 P       100   0.25 PHLX   AutoExecution   0.10 x 0.50 8.81 x 8.83    73383417
6/29/18 14:38:23:627 FPI Aug17 7.50 P       100   0.25 AMEX   IntermarketSweep0.25 x 0.30 8.79 x 8.81   133368302
6/29/18 14:40:37:750 FPI Jul20 7.50 P        90   0.15 ARCA   IntermarketSweep0.15 x 0.20 8.78 x 8.80   134134665
6/29/18 11:19:45:200 FPI Aug17 10.00 P       50   1.55 PHLX   AutoExecution   1.50 x 1.65 8.75 x 8.77    55081179
6/29/18 12:15:23:977 FPI Aug17 7.50 P        40   0.25 PHLX   AutoExecution   0.25 x 0.50 8.82 x 8.83    78393783
6/29/18 12:15:30:700 FPI Jul20 7.50 P        30   0.15 ARCA   AutoExecution   0.15 x 0.20 8.81 x 8.83    78436188
6/29/18 12:05:02:350 FPI Jul20 7.50 P        29   0.15 ARCA   AutoExecution   0.10 x 0.15 8.81 x 8.83    74028205
6/29/18 11:50:43:250 FPI Aug17 10.00 P       25   1.55 ARCA   AutoExecution   1.55 x 1.65 8.84 x 8.86    68038224
6/29/18 12:05:02:350 FPI Jul20 7.50 P        11   0.15 ARCA   AutoExecution   0.10 x 0.15 8.81 x 8.83    74028206
6/29/18 12:05:02:350 FPI Jul20 7.50 P        10   0.15 AMEX   AutoExecution   0.10 x 0.15 8.81 x 8.83    74028196
6/29/18 12:05:02:377 FPI Jul20 7.50 P        10   0.15 PHLX   AutoExecution   0.10 x 0.15 8.81 x 8.83    74028210
6/29/18 12:05:02:377 FPI Jul20 7.50 P        10   0.15 CBOE   Regular         0.10 x 0.15 8.81 x 8.83    74028211
6/29/18 14:40:37:750 FPI Jul20 7.50 P        10   0.15 PHLX   IntermarketSweep0.15 x 0.20 8.78 x 8.80   134134667
6/29/18 15:36:52:777 FPI Jul20 7.50 P        10   0.15 ARCA   AutoExecution   0.15 x 0.20 8.75 x 8.77   155948901
6/29/18 13:59:55:500 FPI Nov16 10.00 C        5   0.25 CBOE   Regular         0.15 x 0.25 8.82 x 8.84   118827983
6/29/18 13:23:47:650 FPI Aug17 10.00 P        3   1.49 CBOE   Spread          1.40 x 1.60 8.77 x 8.78   105492490
6/29/18 13:23:47:650 FPI Feb15'19 10.00 P     3   1.86 CBOE   Spread          0.10 x 3.20 8.77 x 8.78   105492492
 7/3/18 11:57:37:700 FPI Aug17 7.50 P       198   0.25 ARCA   AutoExecution   0.25 x 0.30 8.93 x 8.95    65434270
 7/3/18 11:56:18:350 FPI Jul20 7.50 P        90   0.15 ARCA   AutoExecution   0.15 x 0.20 8.93 x 8.95    65046428
 7/3/18 11:16:34:327 FPI Aug17 10.00 P       33    1.5 ARCA   AutoExecution   1.50 x 1.80 8.82 x 8.84    50736686
 7/3/18 11:39:24:400 FPI Aug17 10.00 P       25    1.5 PHLX   AutoExecution   1.20 x 1.80 8.86 x 8.87    58971404
 7/3/18 09:56:16:677 FPI Aug17 10.00 C       10   0.15 AMEX   AutoExecution   0.15 x 0.20 8.72 x 8.76    16373587
 7/3/18 11:44:44:877 FPI Jul20 7.50 P        10   0.15 ARCA   AutoExecution   0.05 x 0.15 8.91 x 8.93    60741429
 7/3/18 10:43:42:150 FPI Feb15'19 5.00 C      4   3.79 PHLX   AutoExecution   1.30 x 6.00 8.74 x 8.76    37073923
 7/3/18 12:44:29:150 FPI Aug17 10.00 C        3   0.15 CBOE   Regular         0.10 x 0.15 8.84 x 8.85    83169329
 Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 18 of 52


7/3/18 09:59:39:250 FPI Aug17 10.00 C    1    0.2 PHLX   AutoExecution   0.00 x 0.20 8.71 x 8.75    18258077
7/3/18 11:50:33:250 FPI Aug17 7.50 P     1   0.25 ARCA   AutoExecution   0.25 x 0.45 8.91 x 8.93    62658132
7/3/18 11:54:36:850 FPI Aug17 7.50 P     1   0.25 ARCA   AutoExecution   0.25 x 0.45 8.92 x 8.94    64419877
7/3/18 11:54:46:200 FPI Aug17 10.00 C    1    0.2 PHLX   AutoExecution   0.20 x 0.25 8.93 x 8.95    64493377
7/3/18 11:54:46:677 FPI Aug17 10.00 C    1    0.2 PHLX   AutoExecution   0.20 x 0.25 8.93 x 8.95    64495494
7/5/18 10:10:44:677 FPI Aug17 7.50 P    64   0.25 ARCA   IntermarketSweep0.20 x 0.25 8.82 x 8.84    23565937
7/5/18 10:16:21:177 FPI Aug17 7.50 P    63   0.25 ARCA   AutoExecution   0.25 x 0.30 8.79 x 8.82    26114784
7/5/18 11:38:22:777 FPI Aug17 7.50 P    63   0.25 ARCA   AutoExecution   0.25 x 0.30 8.80 x 8.81    61529559
7/5/18 10:10:42:727 FPI Aug17 7.50 P    61   0.25 ARCA   AutoExecution   0.25 x 0.30 8.82 x 8.84    23552324
7/5/18 13:03:16:850 FPI Aug17 7.50 P    50   0.25 ARCA   AutoExecution   0.25 x 0.30 8.85 x 8.86    92376387
7/5/18 10:11:39:677 FPI Aug17 7.50 P    48   0.25 ARCA   AutoExecution   0.25 x 0.30 8.80 x 8.82    23962031
7/5/18 10:59:21:927 FPI Jul20 7.50 P    48    0.2 CBOE   Regular         0.20 x 0.25 8.79 x 8.81    44882755
7/5/18 11:33:05:300 FPI Aug17 7.50 P    42   0.25 ARCA   AutoExecution   0.25 x 0.30 8.80 x 8.82    59538757
7/5/18 10:59:21:927 FPI Jul20 7.50 P    39    0.2 CBOE   Regular         0.10 x 0.25 8.79 x 8.81    44882787
7/5/18 14:50:11:850 FPI Aug17 7.50 P    36   0.25 ARCA   IntermarketSweep0.25 x 0.30 8.87 x 8.88   130976351
7/5/18 10:06:56:000 FPI Jul20 10.00 P   30   1.35 CBOE   Regular         1.10 x 4.60 8.79 x 8.81    21975185
7/5/18 14:49:41:527 FPI Aug17 7.50 P    29   0.25 ARCA   AutoExecution   0.25 x 0.30 8.87 x 8.88   130826282
7/5/18 14:50:13:427 FPI Aug17 7.50 P    29   0.25 ARCA   IntermarketSweep0.20 x 0.25 8.86 x 8.88   130983578
7/5/18 10:28:37:950 FPI Aug17 7.50 P    28    0.3 ARCA   AutoExecution   0.25 x 0.30 8.73 x 8.75    31359922
7/5/18 11:38:24:400 FPI Aug17 7.50 P    26   0.25 AMEX   IntermarketSweep0.20 x 0.25 8.80 x 8.81    61536293
7/5/18 11:38:24:400 FPI Aug17 7.50 P    26   0.25 PHLX   IntermarketSweep0.20 x 0.25 8.80 x 8.81    61536298
7/5/18 11:38:24:400 FPI Aug17 7.50 P    26   0.25 CBOE   IntermarketSweep0.20 x 0.25 8.80 x 8.81    61536300
7/5/18 11:38:24:400 FPI Aug17 7.50 P    26   0.25 ARCA   IntermarketSweep0.20 x 0.25 8.80 x 8.81    61536308
7/5/18 11:38:24:400 FPI Aug17 7.50 P    24   0.25 ARCA   IntermarketSweep0.20 x 0.25 8.80 x 8.81    61536304
7/5/18 10:59:21:900 FPI Jul20 7.50 P    22    0.2 PHLX   IntermarketSweep0.10 x 0.20 8.79 x 8.81    44882648
7/5/18 15:10:49:950 FPI Aug17 10.00 P   13    1.5 ARCA   AutoExecution   1.50 x 1.55 8.82 x 8.84   138368798
7/5/18 10:59:21:900 FPI Jul20 7.50 P    12    0.2 CBOE   IntermarketSweep0.10 x 0.25 8.79 x 8.81    44882693
7/5/18 10:10:44:677 FPI Aug17 7.50 P    11   0.25 AMEX   IntermarketSweep0.20 x 0.25 8.82 x 8.84    23565939
7/5/18 10:28:37:950 FPI Aug17 7.50 P    11    0.3 ARCA   AutoExecution   0.25 x 0.30 8.73 x 8.75    31359921
7/5/18 10:28:37:977 FPI Aug17 7.50 P    11    0.3 CBOE   IntermarketSweep0.25 x 0.35 8.73 x 8.75    31359964
7/5/18 11:38:24:400 FPI Aug17 7.50 P    11   0.25 AMEX   IntermarketSweep0.20 x 0.25 8.80 x 8.81    61536293
7/5/18 10:59:21:900 FPI Jul20 7.50 P    10    0.2 AMEX   AutoExecution   0.10 x 0.20 8.79 x 8.81    44882633
7/5/18 14:24:45:677 FPI Aug17 10.00 C   10    0.2 CBOE   Regular         0.00 x 0.25 8.88 x 8.89   122213244
7/5/18 11:38:24:400 FPI Aug17 7.50 P     9   0.25 ARCA   IntermarketSweep0.20 x 0.25 8.80 x 8.81    61536294
7/5/18 10:59:21:900 FPI Jul20 7.50 P     7    0.2 ARCA   AutoExecution   0.10 x 0.20 8.79 x 8.81    44882634
7/5/18 14:50:13:427 FPI Aug17 7.50 P     7   0.25 ARCA   IntermarketSweep0.20 x 0.25 8.86 x 8.88   130983588
7/5/18 10:59:21:900 FPI Jul20 7.50 P     6    0.2 ARCA   AutoExecution   0.10 x 0.20 8.79 x 8.81    44882639
7/5/18 10:59:21:900 FPI Jul20 7.50 P     4    0.2 ARCA   AutoExecution   0.10 x 0.20 8.79 x 8.81    44882637
7/5/18 10:59:21:900 FPI Jul20 7.50 P     1    0.2 AMEX   AutoExecution   0.10 x 0.20 8.79 x 8.81    44882635
7/5/18 10:59:21:900 FPI Jul20 7.50 P     1    0.2 ARCA   AutoExecution   0.10 x 0.20 8.79 x 8.81    44882638
7/6/18 09:57:33:677 FPI Aug17 7.50 P    51   0.25 ARCA   IntermarketSweep0.20 x 0.25 8.91 x 8.95    16197484
7/6/18 10:08:59:300 FPI Aug17 10.00 P   50   1.45 PHLX   AutoExecution   1.30 x 1.60 8.90 x 8.92    21548432
7/6/18 09:57:32:300 FPI Aug17 7.50 P    48   0.25 ARCA   AutoExecution   0.25 x 0.30 8.91 x 8.95    16183181
7/6/18 10:09:48:350 FPI Aug17 7.50 P    42   0.25 ARCA   AutoExecution   0.25 x 0.30 8.90 x 8.92    21838336
7/6/18 10:04:04:877 FPI Aug17 7.50 P    39   0.25 ARCA   AutoExecution   0.25 x 0.30 8.91 x 8.93    19101694
7/6/18 10:39:21:100 FPI Aug17 10.00 P   25   1.45 ARCA   AutoExecution   1.45 x 1.55 8.85 x 8.87    34454234
7/6/18 15:52:09:950 FPI Jul20 10.00 P   25   1.35 ARCA   AutoExecution   1.35 x 2.00 8.84 x 8.85   142190520
 Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 19 of 52


7/6/18 13:26:25:327 FPI Jul20 10.00 P   24   1.35 ARCA   AutoExecution   1.35 x 1.55 8.87 x 8.88    94621203
7/6/18 14:02:29:477 FPI Jul20 10.00 P   24   1.35 ARCA   AutoExecution   1.35 x 1.55 8.83 x 8.84   105611552
7/6/18 09:54:07:350 FPI Aug17 7.50 P    23   0.25 ARCA   IntermarketSweep0.05 x 0.25 8.90 x 8.95    14683504
7/6/18 13:27:24:350 FPI Jul20 10.00 P   22   1.35 ARCA   AutoExecution   1.35 x 1.55 8.83 x 8.86    94861836
7/6/18 13:28:59:227 FPI Jul20 10.00 P   22   1.35 ARCA   AutoExecution   1.35 x 1.55 8.81 x 8.83    95343490
7/6/18 13:26:31:950 FPI Jul20 10.00 P   21   1.35 ARCA   AutoExecution   1.35 x 1.55 8.87 x 8.88    94641467
7/6/18 09:41:13:250 FPI Aug17 7.50 P    20    0.2 ARCA   AutoExecution   0.05 x 0.20 8.92 x 8.94     7893942
7/6/18 13:26:27:500 FPI Jul20 10.00 P   20    1.3 ARCA   AutoExecution   1.30 x 1.55 8.87 x 8.88    94627705
7/6/18 14:37:19:177 FPI Jul20 10.00 C   20    0.1 ARCA   AutoExecution   0.05 x 0.10 8.83 x 8.85   116163636
7/6/18 13:26:26:727 FPI Jul20 10.00 P   19   1.35 ARCA   AutoExecution   1.35 x 1.55 8.87 x 8.88    94625231
7/6/18 14:35:58:527 FPI Jul20 10.00 P   19   1.35 ARCA   AutoExecution   1.35 x 1.50 8.83 x 8.85   115701400
7/6/18 13:26:22:477 FPI Jul20 10.00 P   17    1.3 ARCA   AutoExecution   1.30 x 1.55 8.87 x 8.88    94611809
7/6/18 14:38:16:227 FPI Jul20 10.00 P   17   1.35 ARCA   AutoExecution   1.35 x 1.45 8.83 x 8.85   116560828
7/6/18 14:49:27:500 FPI Jul20 10.00 P   17   1.35 ARCA   AutoExecution   1.35 x 1.45 8.84 x 8.86   119908595
7/6/18 13:26:30:600 FPI Jul20 10.00 P   16   1.35 ARCA   AutoExecution   1.35 x 1.55 8.87 x 8.88    94637182
7/6/18 13:26:33:477 FPI Jul20 10.00 P   16   1.35 ARCA   AutoExecution   1.35 x 1.55 8.87 x 8.88    94647299
7/6/18 13:50:08:150 FPI Jul20 10.00 P   16   1.35 ARCA   AutoExecution   1.35 x 1.55 8.82 x 8.85   101788137
7/6/18 14:37:04:277 FPI Jul20 10.00 P   16   1.35 ARCA   AutoExecution   1.35 x 1.45 8.83 x 8.85   116085556
7/6/18 13:28:43:000 FPI Jul20 10.00 P   15   1.35 ARCA   AutoExecution   1.35 x 1.55 8.81 x 8.83    95282829
7/6/18 14:17:09:127 FPI Jul20 10.00 P   15   1.35 ARCA   AutoExecution   1.35 x 1.50 8.81 x 8.84   110172884
7/6/18 09:54:08:927 FPI Aug17 7.50 P    14   0.25 ARCA   IntermarketSweep0.05 x 0.25 8.90 x 8.95    14695511
7/6/18 15:32:31:900 FPI Jul20 10.00 P   13   1.35 ARCA   AutoExecution   1.35 x 1.80 8.83 x 8.85   133327149
7/6/18 09:54:07:350 FPI Aug17 7.50 P    11   0.25 ARCA   IntermarketSweep0.05 x 0.25 8.90 x 8.95    14683502
7/6/18 09:57:33:677 FPI Aug17 7.50 P    11   0.25 ARCA   IntermarketSweep0.20 x 0.25 8.91 x 8.95    16197483
7/6/18 09:57:33:677 FPI Aug17 7.50 P     8   0.25 AMEX   IntermarketSweep0.20 x 0.25 8.91 x 8.95    16197486
7/6/18 09:54:08:927 FPI Aug17 7.50 P     5   0.25 ARCA   IntermarketSweep0.20 x 0.25 8.90 x 8.95    14695502
7/6/18 09:54:08:927 FPI Aug17 7.50 P     3   0.25 AMEX   IntermarketSweep0.20 x 0.25 8.90 x 8.95    14695507
7/6/18 11:25:34:700 FPI Aug17 7.50 P     3   0.25 ARCA   IntermarketSweep0.25 x 0.30 8.87 x 8.89    52452713
7/6/18 13:14:25:827 FPI Aug17 7.50 P     2   0.25 ARCA   IntermarketSweep0.25 x 0.30 8.87 x 8.88    91011721
7/6/18 09:57:33:677 FPI Aug17 7.50 P     1   0.25 CBOE   IntermarketSweep0.05 x 0.30 8.91 x 8.95    16197545
7/6/18 10:49:22:250 FPI Jul20 7.50 P     1   0.15 PHLX   IntermarketSweep0.15 x 0.20 8.85 x 8.87    38683784
7/9/18 10:05:29:127 FPI Aug17 7.50 P    27   0.35 ARCA   AutoExecution   0.20 x 0.35 8.76 x 8.78    21511581
7/9/18 15:50:12:500 FPI Jul20 10.00 C   20    0.1 ARCA   AutoExecution   0.05 x 0.10 8.66 x 8.67   146885977
7/9/18 10:01:39:950 FPI Jul20 10.00 P   16    1.5 ARCA   AutoExecution   1.50 x 1.70 8.73 x 8.75    19699353
7/9/18 10:05:29:127 FPI Aug17 7.50 P    12   0.35 AMEX   AutoExecution   0.35 x 0.45 8.76 x 8.78    21511590
7/9/18 10:05:29:127 FPI Aug17 7.50 P    11   0.35 ARCA   AutoExecution   0.20 x 0.35 8.76 x 8.78    21511580
7/9/18 10:05:19:827 FPI Nov16 10.00 C   10    0.3 PHLX   AutoExecution   0.10 x 0.30 8.75 x 8.78    21440749
7/9/18 15:43:28:700 FPI Nov16 10.00 C   10    0.3 CBOE   Regular         0.15 x 0.30 8.63 x 8.65   143658816
7/9/18 10:29:40:250 FPI Aug17 10.00 C    6   0.15 CBOE   Regular         0.10 x 0.25 8.63 x 8.65    33373188
7/9/18 13:15:06:750 FPI Aug17 10.00 C    4    0.2 PHLX   AutoExecution   0.05 x 0.25 8.60 x 8.62    96398394
7/9/18 09:30:06:277 FPI Jul20 7.50 P     3   0.15 PHLX   AutoExecution   0.00 x 0.40 8.87 x 8.89      548052
7/9/18 10:03:42:500 FPI Aug17 7.50 P     3    0.3 CBOE   Regular         0.25 x 0.30 8.73 x 8.75    20667146
7/9/18 15:31:29:327 FPI Aug17 7.50 P     2   0.35 AMEX   StoppedIM       0.30 x 0.35 8.60 x 8.62   139582517
7/9/18 10:54:19:350 FPI Jul20 7.50 P     1    0.2 PHLX   AutoExecution   0.20 x 0.25 8.67 x 8.68    44946572
7/9/18 11:32:24:477 FPI Nov16 7.50 P     1   0.45 CBOE   Regular         0.20 x 0.65 8.60 x 8.62    60056702
7/9/18 11:33:01:677 FPI Nov16 7.50 P     1   0.45 ARCA   AutoExecution   0.20 x 0.45 8.59 x 8.61    60277794
7/9/18 12:00:35:250 FPI Aug17 10.00 C    1    0.2 CBOE   Spread          0.10 x 0.25 8.61 x 8.63    71085008
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 20 of 52


 7/9/18 12:00:35:250 FPI Aug17 7.50 C         1   1.27 CBOE   Spread          1.10 x 1.55 8.61 x 8.63    71085009
7/10/18 13:58:58:950 FPI Jul20 7.50 P       100   0.25 ARCA   AutoExecution   0.25 x 0.30 8.53 x 8.55   111562606
7/10/18 15:25:59:400 FPI Aug17 10.00 P       60    1.7 PHLX   AutoExecution   1.60 x 1.85 8.62 x 8.64   139601218
7/10/18 15:26:36:527 FPI Aug17 10.00 C       45   0.25 CBOE   Regular         0.05 x 0.25 8.63 x 8.64   139846393
7/10/18 10:27:11:700 FPI Aug17 7.50 P        40    0.3 AMEX   AutoExecution   0.30 x 0.35 8.67 x 8.71    31099280
7/10/18 15:56:29:700 FPI Aug17 10.00 P       29    1.7 ARCA   AutoExecution   1.70 x 1.90 8.61 x 8.63   151911034
7/10/18 14:49:22:700 FPI Jul20 7.50 P        13    0.2 PHLX   AutoExecution   0.20 x 0.25 8.54 x 8.56   128081298
7/10/18 13:44:47:577 FPI Nov16 10.00 C       10   0.25 CBOE   Regular         0.10 x 0.25 8.51 x 8.52   105802282
7/10/18 14:51:54:900 FPI Aug17 7.50 P         5   0.35 PHLX   AutoExecution   0.30 x 0.35 8.53 x 8.56   128791862
7/10/18 14:52:19:250 FPI Jul20 7.50 P         5    0.2 PHLX   AutoExecution   0.15 x 0.25 8.53 x 8.56   128928607
7/10/18 14:42:14:227 FPI Jul20 7.50 P         2    0.2 ARCA   AutoExecution   0.15 x 0.20 8.55 x 8.57   125869915
7/11/18 09:35:22:500 FPI Nov16 7.50 P         1   0.65 ARCA   AutoExecution   0.30 x 0.65 8.12 x 8.15     4662757
7/11/18 09:45:37:950 FPI Feb15'19 10.00 C     2    0.2 PHLX   AutoExecution   0.20 x 0.55 7.90 x 7.93    11253802
7/11/18 10:00:18:100 FPI Feb15'19 7.50 P     10    0.9 CBOE   StoppedIM       0.40 x 1.15 7.96 x 7.99    19845383
7/11/18 10:01:11:700 FPI Feb15'19 7.50 P      2   1.15 ARCA   IntermarketSweep0.40 x 1.15 7.96 x 7.99    20424578
7/11/18 10:01:11:700 FPI Feb15'19 7.50 P      3   1.15 ARCA   IntermarketSweep0.40 x 1.15 7.96 x 7.99    20424579
7/11/18 10:01:11:700 FPI Feb15'19 7.50 P      1   1.15 ARCA   IntermarketSweep0.40 x 1.15 7.96 x 7.99    20424580
7/11/18 10:01:11:700 FPI Feb15'19 7.50 P     10   1.15 AMEX   IntermarketSweep0.40 x 1.15 7.96 x 7.99    20424584
7/11/18 10:01:11:700 FPI Feb15'19 7.50 P      2   1.15 AMEX   IntermarketSweep0.40 x 1.15 7.96 x 7.99    20424588
7/11/18 10:01:11:700 FPI Feb15'19 7.50 P     20   1.15 PHLX   IntermarketSweep0.40 x 1.15 7.96 x 7.99    20424593
7/11/18 10:01:11:727 FPI Feb15'19 7.50 P     17   1.15 CBOE   IntermarketSweep0.45 x 1.25 7.95 x 7.98    20424615
7/11/18 10:01:12:177 FPI Feb15'19 7.50 P     32   1.15 PHLX   AutoExecution   1.15 x 1.30 7.95 x 7.98    20429376
7/11/18 10:01:12:177 FPI Feb15'19 7.50 P      3   1.15 PHLX   AutoExecution   1.15 x 1.30 7.95 x 7.98    20429378
7/11/18 10:13:12:977 FPI Nov16 7.50 P         5   0.75 CBOE   Regular         0.30 x 0.75 7.92 x 7.93    26679624
7/11/18 10:18:59:400 FPI Aug17 7.50 P         2   0.55 AMEX   AutoExecution   0.45 x 0.55 7.88 x 7.91    29592438
7/11/18 10:23:51:200 FPI Aug17 7.50 P         2   0.51 AMEX   StoppedIM       0.35 x 0.60 7.89 x 7.91    31822983
7/11/18 10:23:51:200 FPI Aug17 7.50 P         2   0.51 AMEX   StoppedIM       0.35 x 0.60 7.89 x 7.91    31822984
7/11/18 10:25:17:550 FPI Feb15'19 7.50 P      3   1.15 ARCA   AutoExecution   1.15 x 1.40 7.88 x 7.89    32461018
7/11/18 10:29:06:250 FPI Feb15'19 7.50 P      1   1.05 ARCA   AutoExecution   1.05 x 1.40 7.88 x 7.90    33992168
7/11/18 10:29:34:600 FPI Aug17 7.50 P        10    0.5 AMEX   AutoExecution   0.35 x 0.50 7.88 x 7.90    34326729
7/11/18 10:33:55:500 FPI Aug17 7.50 P         3    0.6 ARCA   AutoExecution   0.35 x 0.60 7.65 x 7.70    36630859
7/11/18 10:46:59:400 FPI Aug17 7.50 P         1   0.75 AMEX   AutoExecution   0.50 x 0.75 7.27 x 7.30    42225063
7/11/18 10:47:41:100 FPI Feb15'19 10.00 C    10    0.2 CBOE   Regular         0.20 x 0.55 7.15 x 7.18    42466052
7/11/18 10:48:56:100 FPI Nov16 7.50 P         1    1.1 CBOE   Regular         0.35 x 1.40 7.08 x 7.12    42969448
7/11/18 10:50:34:277 FPI Aug17 7.50 C        10   0.35 PHLX   AutoExecution   0.20 x 1.15 6.88 x 6.95    43680475
7/11/18 10:53:42:950 FPI Aug17 7.50 P         1    0.8 ARCA   AutoExecution   0.55 x 0.80 7.11 x 7.15    44845308
7/11/18 10:54:55:177 FPI Jul20 5.00 P         1   0.15 CBOE   Regular         0.15 x 0.30 7.05 x 7.09    45337406
7/11/18 10:55:00:127 FPI Feb15'19 5.00 P     10   0.25 CBOE   Regular         0.15 x 0.65 7.05 x 7.09    45363368
7/11/18 10:55:54:427 FPI Jul20 5.00 P         1   0.15 CBOE   Regular         0.15 x 0.30 7.05 x 7.08    45765379
7/11/18 10:55:57:200 FPI Nov16 7.50 P         2    1.2 ARCA   AutoExecution   1.20 x 1.50 7.01 x 7.09    45780698
7/11/18 10:56:27:100 FPI Jul20 5.00 P         1   0.15 PHLX   AutoExecution   0.00 x 0.15 6.97 x 7.01    46007230
7/11/18 10:58:35:477 FPI Aug17 10.00 C        1   0.19 CBOE   Spread          0.05 x 0.35 6.92 x 6.96    46953608
7/11/18 10:58:35:477 FPI Aug17 7.50 C         1   0.54 CBOE   Spread          0.10 x 0.90 6.92 x 6.96    46953609
7/11/18 10:58:50:500 FPI Aug17 7.50 P         1    0.9 ARCA   AutoExecution   0.55 x 0.90 6.92 x 6.96    47042385
7/11/18 10:59:53:177 FPI Aug17 7.50 P         1   0.95 ARCA   AutoExecution   0.55 x 0.95 6.85 x 6.88    47565362
7/11/18 11:00:00:350 FPI Jul20 7.50 P        10    0.9 ARCA   AutoExecution   0.40 x 0.90 6.83 x 6.85    47613631
7/11/18 11:00:00:350 FPI Jul20 7.50 P        11    0.9 ARCA   AutoExecution   0.40 x 0.90 6.83 x 6.85    47613632
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 21 of 52


7/11/18 11:00:00:350 FPI Jul20 7.50 P       10    0.9 AMEX   AutoExecution   0.40 x 0.90 6.83 x 6.85   47613633
7/11/18 11:00:00:350 FPI Jul20 7.50 P       10    0.9 PHLX   AutoExecution   0.40 x 0.90 6.83 x 6.85   47613638
7/11/18 11:00:00:350 FPI Jul20 7.50 P       10    0.9 CBOE   Regular         0.40 x 0.90 6.83 x 6.85   47613642
7/11/18 11:00:40:400 FPI Jul20 7.50 P        1    0.9 CBOE   Regular         0.40 x 0.90 6.76 x 6.79   47908435
7/11/18 11:00:47:700 FPI Feb15'19 5.00 P    10    0.3 ARCA   AutoExecution   0.15 x 0.30 6.72 x 6.77   48020911
7/11/18 11:00:48:127 FPI Jul20 2.50 P        5   0.05 ARCA   AutoExecution   0.00 x 0.05 6.72 x 6.76   48028346
7/11/18 11:01:46:250 FPI Jul20 7.50 P        1    0.9 ARCA   AutoExecution   0.90 x 1.20 6.79 x 6.84   48471286
7/11/18 11:03:16:900 FPI Aug17 7.50 P        1   1.05 CBOE   Regular         1.00 x 1.05 6.73 x 6.75   49219463
7/11/18 11:07:46:727 FPI Aug17 10.00 C       6    0.1 PHLX   AutoExecution   0.10 x 0.20 6.94 x 6.98   51354538
7/11/18 11:09:55:200 FPI Feb15'19 5.00 C     2    2.2 CBOE   Regular         2.20 x 2.80 6.97 x 7.00   52190144
7/11/18 11:12:05:350 FPI Jul20 7.50 C        6   0.15 CBOE   StoppedIM       0.00 x 4.90 6.90 x 6.94   53183663
7/11/18 11:12:18:750 FPI Aug17 7.50 P        5     1 CBOE    Regular         0.90 x 1.10 6.81 x 6.85   53286352
7/11/18 11:13:41:250 FPI Jul20 7.50 P        5   0.85 CBOE   Regular         0.85 x 0.90 6.86 x 6.91   53833319
7/11/18 11:14:39:650 FPI Aug17 10.00 C       4    0.1 PHLX   AutoExecution   0.00 x 0.20 6.95 x 6.98   54179399
7/11/18 11:17:50:500 FPI Aug17 7.50 P        5   1.05 CBOE   Regular         0.90 x 1.05 6.80 x 6.81   55330888
7/11/18 11:18:20:877 FPI Feb15'19 10.00 C    2   0.55 PHLX   AutoExecution   0.00 x 0.55 6.81 x 6.85   55518820
7/11/18 11:19:58:927 FPI Feb15'19 5.00 P     1    0.5 CBOE   Regular         0.50 x 0.70 6.82 x 6.84   56256490
7/11/18 11:21:43:400 FPI Aug17 7.50 P       34   1.05 CBOE   Regular         1.00 x 1.10 6.82 x 6.84   57075381
7/11/18 11:22:57:350 FPI Feb15'19 7.50 C     2   0.61 CBOE   StoppedIM       0.30 x 1.40 6.78 x 6.81   57645812
7/11/18 11:23:31:577 FPI Aug17 7.50 P        1    1.1 CBOE   Regular         1.05 x 1.10 6.74 x 6.75   57915243
7/11/18 11:24:09:650 FPI Jul20 7.50 P        1   0.95 CBOE   IntermarketSweep0.90 x 0.95 6.70 x 6.73   58158389
7/11/18 11:24:09:650 FPI Jul20 7.50 P       40   0.95 CBOE   Regular         0.90 x 0.95 6.70 x 6.73   58158400
7/11/18 11:26:54:827 FPI Jul20 7.50 P        3   1.05 AMEX   StoppedIM       0.90 x 1.25 6.67 x 6.70   59224213
7/11/18 11:26:54:827 FPI Jul20 7.50 P        2   1.05 AMEX   StoppedIM       0.90 x 1.25 6.67 x 6.70   59224214
7/11/18 11:27:05:250 FPI Aug17 7.50 P        3   1.18 PHLX   AutoExecution   1.05 x 1.35 6.69 x 6.70   59298489
7/11/18 11:32:58:250 FPI Jul20 7.50 C        5   0.15 ARCA   AutoExecution   0.15 x 4.90 6.70 x 6.73   61801124
7/11/18 11:34:15:977 FPI Aug17 7.50 P        5    1.1 CBOE   Regular         1.10 x 1.35 6.72 x 6.79   62333436
7/11/18 11:34:17:327 FPI Feb15'19 5.00 P     1   0.45 CBOE   Regular         0.45 x 0.70 6.73 x 6.76   62341890
7/11/18 11:34:47:700 FPI Aug17 5.00 P        1    0.2 PHLX   AutoExecution   0.05 x 0.90 6.71 x 6.74   62521086
7/11/18 11:34:55:327 FPI Feb15'19 5.00 P     1   0.45 PHLX   AutoExecution   0.25 x 0.70 6.73 x 6.74   62577169
7/11/18 11:35:11:550 FPI Aug17 5.00 P        1    0.2 PHLX   AutoExecution   0.20 x 0.75 6.69 x 6.71   62712674
7/11/18 11:35:51:200 FPI Feb15'19 2.50 P     1   0.15 PHLX   AutoExecution   0.15 x 1.10 6.72 x 6.76   62998587
7/11/18 11:36:14:200 FPI Nov16 2.50 P        1    0.1 CBOE   Regular         0.00 x 0.10 6.70 x 6.71   63157213
7/11/18 11:37:17:400 FPI Aug17 7.50 P        2    1.2 ARCA   AutoExecution   1.00 x 1.20 6.52 x 6.57   63620759
7/11/18 11:37:20:427 FPI Feb15'19 2.50 P     1   0.15 CBOE   Regular         0.15 x 0.80 6.51 x 6.52   63641170
7/11/18 11:37:25:977 FPI Feb15'19 2.50 P     1   0.15 CBOE   Regular         0.15 x 0.80 6.51 x 6.52   63672151
7/11/18 11:37:50:900 FPI Jul20 7.50 C        6   0.15 CBOE   StoppedIM       0.00 x 0.25 6.51 x 6.55   63824074
7/11/18 11:37:51:850 FPI Feb15'19 5.00 P     1    0.5 CBOE   Regular         0.25 x 0.70 6.51 x 6.55   63829728
7/11/18 11:38:18:850 FPI Aug17 7.50 P        2   1.25 ARCA   AutoExecution   1.00 x 1.25 6.48 x 6.52   63970588
7/11/18 11:38:21:177 FPI Aug17 7.50 P        2    1.3 ARCA   AutoExecution   1.05 x 1.30 6.41 x 6.42   63987429
7/11/18 11:38:23:100 FPI Jul20 10.00 P      18    3.6 ARCA   AutoExecution   3.10 x 3.60 6.38 x 6.41   64001028
7/11/18 11:38:29:800 FPI Feb15'19 5.00 P     1    0.5 PHLX   AutoExecution   0.50 x 0.70 6.39 x 6.43   64052025
7/11/18 11:38:35:977 FPI Jul20 10.00 P      24    3.6 ARCA   AutoExecution   3.20 x 3.60 6.34 x 6.39   64091985
7/11/18 11:38:36:350 FPI Nov16 7.50 P        1    1.7 ARCA   AutoExecution   1.00 x 1.70 6.34 x 6.38   64094736
7/11/18 11:38:36:977 FPI Jul20 10.00 P      18    3.6 ARCA   AutoExecution   3.30 x 3.60 6.30 x 6.36   64097869
7/11/18 11:38:38:477 FPI Jul20 10.00 P       1    3.6 ARCA   AutoExecution   3.40 x 3.60 6.31 x 6.36   64105305
7/11/18 11:38:38:477 FPI Jul20 10.00 P      18    3.6 ARCA   AutoExecution   3.40 x 3.60 6.31 x 6.36   64105307
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 22 of 52


7/11/18 11:38:38:550 FPI Jul20 7.50 P       11   1.35 AMEX   AutoExecution   1.35 x 1.50 6.32 x 6.36   64105807
7/11/18 11:38:39:650 FPI Jul20 10.00 P       3    3.6 ARCA   AutoExecution   3.50 x 3.60 6.32 x 6.36   64110765
7/11/18 11:38:39:650 FPI Jul20 10.00 P      16    3.6 ARCA   AutoExecution   3.50 x 3.60 6.32 x 6.36   64110769
7/11/18 11:38:42:850 FPI Jul20 10.00 P      17    3.6 ARCA   AutoExecution   3.50 x 3.60 6.37 x 6.39   64123863
7/11/18 11:38:52:700 FPI Aug17 7.50 P        2   1.37 AMEX   StoppedIM       1.05 x 1.55 6.41 x 6.45   64180481
7/11/18 11:38:52:700 FPI Aug17 7.50 P        3   1.37 AMEX   StoppedIM       1.05 x 1.55 6.41 x 6.45   64180482
7/11/18 11:39:06:600 FPI Feb15'19 2.50 P     1   0.15 PHLX   AutoExecution   0.15 x 0.80 6.40 x 6.43   64256934
7/11/18 11:39:15:277 FPI Jul20 10.00 P      25    3.6 ARCA   AutoExecution   3.50 x 3.60 6.39 x 6.40   64311165
7/11/18 11:39:16:300 FPI Jul20 10.00 P      15    3.6 ARCA   IntermarketSweep3.60 x 3.90 6.37 x 6.39   64320548
7/11/18 11:39:16:350 FPI Jul20 10.00 P       8    3.6 CBOE   Regular         3.50 x 3.60 6.37 x 6.39   64320783
7/11/18 11:39:17:527 FPI Jul20 10.00 P      10    3.6 AMEX   IntermarketSweep3.60 x 3.90 6.36 x 6.38   64327852
7/11/18 11:39:17:527 FPI Jul20 10.00 P       9    3.6 PHLX   IntermarketSweep3.60 x 3.90 6.36 x 6.38   64327865
7/11/18 11:39:18:900 FPI Jul20 10.00 P       3    3.6 ARCA   IntermarketSweep3.60 x 3.70 6.36 x 6.38   64335140
7/11/18 11:39:18:927 FPI Jul20 10.00 P      64    3.6 CBOE   IntermarketSweep3.50 x 3.90 6.36 x 6.38   64335151
7/11/18 11:39:18:977 FPI Jul20 10.00 P      23    3.6 ARCA   AutoExecution   3.50 x 3.60 6.36 x 6.38   64335476
7/11/18 11:39:20:300 FPI Jul20 10.00 P      60    3.6 ARCA   IntermarketSweep3.60 x 3.70 6.36 x 6.38   64345221
7/11/18 11:39:20:300 FPI Jul20 10.00 P      22    3.6 ARCA   IntermarketSweep3.60 x 3.90 6.36 x 6.38   64345239
7/11/18 11:40:08:777 FPI Feb15'19 5.00 P     1    0.5 CBOE   StoppedIM       0.25 x 0.70 6.40 x 6.42   64663652
7/11/18 11:40:39:650 FPI Aug17 5.00 P        1   0.25 PHLX   AutoExecution   0.05 x 0.95 6.32 x 6.36   64846470
7/11/18 11:42:29:927 FPI Jul20 7.50 P       50   1.25 ARCA   AutoExecution   1.10 x 1.25 6.29 x 6.31   65548049
7/11/18 11:44:00:327 FPI Aug17 5.00 P        1   0.25 CBOE   Regular         0.05 x 0.95 6.34 x 6.42   66152096
7/11/18 11:45:49:177 FPI Jul20 5.00 P       10   0.15 ARCA   AutoExecution   0.15 x 0.30 6.18 x 6.22   66998022
7/11/18 11:47:05:650 FPI Aug17 7.50 P       75   1.54 CBOE   StoppedIM       1.10 x 1.70 6.13 x 6.14   67631417
7/11/18 11:47:54:550 FPI Jul20 7.50 P       12    1.6 CBOE   Regular         1.30 x 1.60 6.14 x 6.20   67944774
7/11/18 11:47:54:577 FPI Jul20 7.50 P       10    1.6 AMEX   IntermarketSweep1.30 x 1.60 6.14 x 6.20   67944954
7/11/18 11:47:54:577 FPI Jul20 7.50 P        1    1.6 AMEX   IntermarketSweep1.30 x 1.60 6.14 x 6.20   67944958
7/11/18 11:47:54:577 FPI Jul20 7.50 P        1    1.6 AMEX   IntermarketSweep1.30 x 1.60 6.14 x 6.20   67944958
7/11/18 11:47:54:577 FPI Jul20 7.50 P       24    1.6 PHLX   IntermarketSweep1.30 x 1.60 6.14 x 6.20   67945028
7/11/18 11:47:54:577 FPI Jul20 7.50 P        7    1.6 ARCA   IntermarketSweep1.30 x 1.60 6.14 x 6.20   67945044
7/11/18 11:47:54:577 FPI Jul20 7.50 P        4    1.6 ARCA   IntermarketSweep1.30 x 1.60 6.14 x 6.20   67945046
7/11/18 11:47:54:577 FPI Jul20 7.50 P        8    1.6 ARCA   IntermarketSweep1.30 x 1.60 6.14 x 6.20   67945047
7/11/18 11:48:05:450 FPI Jul20 7.50 P       20    1.3 PHLX   AutoExecution   1.30 x 1.60 6.14 x 6.19   68021089
7/11/18 11:48:05:450 FPI Jul20 7.50 P       15    1.3 PHLX   AutoExecution   1.30 x 1.60 6.14 x 6.19   68021091
7/11/18 11:48:46:227 FPI Jul20 7.50 P       40    1.3 PHLX   AutoExecution   1.30 x 2.00 6.16 x 6.19   68350846
7/11/18 11:48:46:227 FPI Jul20 7.50 P        6    1.3 PHLX   AutoExecution   1.30 x 2.00 6.16 x 6.19   68350847
7/11/18 11:48:52:727 FPI Jul20 7.50 P      974   1.25 PHLX   Regular         1.25 x 1.50 6.16 x 6.21   68395012
7/11/18 11:48:54:850 FPI Jul20 7.50 P       20    1.4 PHLX   AutoExecution   1.30 x 1.40 6.16 x 6.21   68407294
7/11/18 11:49:04:250 FPI Feb15'19 5.00 P     1    0.6 PHLX   AutoExecution   0.30 x 0.60 6.18 x 6.22   68460730
7/11/18 11:49:25:277 FPI Aug17 5.00 P        1   0.25 CBOE   Regular         0.10 x 0.25 6.27 x 6.29   68604873
7/11/18 11:49:52:950 FPI Jul20 7.50 P       10   1.35 CBOE   Regular         1.05 x 1.35 6.33 x 6.38   68773689
7/11/18 11:49:52:977 FPI Jul20 7.50 P       10   1.35 AMEX   IntermarketSweep1.05 x 1.35 6.33 x 6.38   68773748
7/11/18 11:49:52:977 FPI Jul20 7.50 P       10   1.35 PHLX   IntermarketSweep1.05 x 1.35 6.33 x 6.38   68773757
7/11/18 11:49:52:977 FPI Jul20 7.50 P        5   1.35 CBOE   Regular         1.05 x 1.50 6.33 x 6.38   68773832
7/11/18 11:51:32:127 FPI Jul20 7.50 P       22   1.35 ARCA   AutoExecution   1.25 x 1.35 6.25 x 6.26   69360598
7/11/18 11:51:32:127 FPI Jul20 7.50 P        9   1.35 PHLX   AutoExecution   1.25 x 1.35 6.25 x 6.26   69360605
7/11/18 11:51:32:127 FPI Jul20 7.50 P        9   1.35 AMEX   AutoExecution   1.25 x 1.35 6.25 x 6.26   69360624
7/11/18 11:51:32:127 FPI Jul20 7.50 P       10   1.35 CBOE   Regular         1.25 x 1.65 6.25 x 6.26   69360637
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 23 of 52


7/11/18 11:52:13:600 FPI Feb15'19 2.50 P     1   0.15 CBOE   Regular         0.15 x 0.80 6.27 x 6.28   69604547
7/11/18 11:52:22:377 FPI Jul20 5.00 P        1   0.15 PHLX   AutoExecution   0.00 x 0.30 6.27 x 6.28   69688602
7/11/18 11:54:31:377 FPI Aug17 7.50 P       50    1.5 AMEX   AutoExecution   1.45 x 1.50 6.15 x 6.17   70475985
7/11/18 11:54:39:177 FPI Jul20 7.50 P       38   1.35 PHLX   AutoExecution   1.30 x 1.35 6.15 x 6.17   70542709
7/11/18 11:54:39:177 FPI Jul20 7.50 P       12   1.35 CBOE   Regular         1.30 x 1.35 6.15 x 6.17   70542727
7/11/18 11:55:05:250 FPI Jul20 7.50 P       10   1.35 AMEX   AutoExecution   1.35 x 1.80 6.15 x 6.18   70723153
7/11/18 11:55:05:250 FPI Jul20 7.50 P        5   1.35 ARCA   AutoExecution   1.35 x 1.80 6.15 x 6.18   70723158
7/11/18 11:55:05:250 FPI Jul20 7.50 P        3   1.35 ARCA   AutoExecution   1.35 x 1.80 6.15 x 6.18   70723162
7/11/18 11:55:05:250 FPI Jul20 7.50 P       10   1.35 PHLX   AutoExecution   1.35 x 1.80 6.15 x 6.18   70723163
7/11/18 11:55:05:250 FPI Jul20 7.50 P        3   1.35 ARCA   AutoExecution   1.35 x 1.80 6.15 x 6.18   70723164
7/11/18 11:55:05:250 FPI Jul20 7.50 P      169   1.35 ARCA   AutoExecution   1.35 x 1.80 6.15 x 6.18   70723165
7/11/18 11:55:23:877 FPI Jul20 7.50 P        9   1.35 PHLX   AutoExecution   1.35 x 1.35 6.17 x 6.18   70876100
7/11/18 11:55:23:877 FPI Jul20 7.50 P       22   1.35 ARCA   AutoExecution   1.35 x 1.35 6.17 x 6.18   70876115
7/11/18 11:55:23:900 FPI Jul20 7.50 P       10   1.35 CBOE   Regular         1.05 x 1.35 6.17 x 6.18   70876122
7/11/18 11:55:23:900 FPI Jul20 7.50 P        9   1.35 AMEX   AutoExecution   1.05 x 1.35 6.17 x 6.18   70876136
7/11/18 11:56:37:727 FPI Aug17 7.50 P       10    1.6 AMEX   AutoExecution   1.50 x 1.60 6.05 x 6.08   71335176
7/11/18 11:57:24:200 FPI Aug17 7.50 P        5   1.75 CBOE   Regular         1.65 x 1.75 5.85 x 5.89   71660617
7/11/18 11:57:25:327 FPI Jul20 7.50 P      120    1.6 ARCA   AutoExecution   1.55 x 1.60 5.78 x 5.88   71666246
7/11/18 11:57:43:100 FPI Nov16 2.50 P        1   0.15 ARCA   AutoExecution   0.15 x 0.30 5.82 x 5.85   71764827
7/11/18 11:57:48:400 FPI Feb15'19 5.00 C    25   1.35 AMEX   AutoExecution   1.35 x 2.15 5.84 x 5.89   71802536
7/11/18 11:57:48:400 FPI Feb15'19 5.00 C    25   1.35 AMEX   AutoExecution   1.35 x 2.15 5.84 x 5.89   71802541
7/11/18 11:58:38:900 FPI Jul20 5.00 P        1    0.2 CBOE   Regular         0.00 x 0.20 5.93 x 5.98   72088852
7/11/18 11:58:48:177 FPI Jul20 5.00 C       50    1.3 PHLX   AutoExecution   1.30 x 1.75 5.94 x 5.98   72171305
7/11/18 11:58:59:577 FPI Jul20 5.00 C       10   1.15 PHLX   AutoExecution   1.15 x 1.65 5.94 x 5.95   72266058
7/11/18 11:59:17:750 FPI Jul20 5.00 C       10   1.15 PHLX   AutoExecution   1.15 x 1.70 5.91 x 5.95   72391832
7/11/18 11:59:19:977 FPI Jul20 7.50 P        2   1.55 ARCA   AutoExecution   1.55 x 1.75 5.92 x 5.95   72402753
7/11/18 11:59:24:100 FPI Jul20 7.50 P       50   1.55 CBOE   Regular         1.50 x 1.55 5.92 x 5.94   72421395
7/11/18 11:59:24:100 FPI Jul20 7.50 P        1   1.55 CBOE   Regular         1.50 x 1.55 5.92 x 5.94   72421422
7/11/18 11:59:26:500 FPI Jul20 7.50 P        5   1.55 PHLX   IntermarketSweep1.50 x 1.55 5.92 x 5.94   72434160
7/11/18 11:59:29:400 FPI Jul20 7.50 P       83   1.55 ARCA   AutoExecution   1.50 x 1.55 5.94 x 5.98   72455518
7/11/18 11:59:29:400 FPI Jul20 7.50 P       37   1.55 AMEX   AutoExecution   1.50 x 1.55 5.94 x 5.98   72455519
7/11/18 11:59:29:400 FPI Jul20 7.50 P       32   1.55 PHLX   AutoExecution   1.50 x 1.55 5.94 x 5.98   72455528
7/11/18 11:59:29:427 FPI Jul20 7.50 P       40   1.55 CBOE   Regular         1.50 x 1.55 5.94 x 5.98   72455540
7/11/18 11:59:50:500 FPI Jul20 7.50 P        2    1.5 ARCA   AutoExecution   1.50 x 4.50 5.98 x 6.00   72603077
7/11/18 11:59:50:527 FPI Jul20 7.50 P        1    1.5 ARCA   AutoExecution   1.45 x 1.50 5.98 x 6.00   72603205
7/11/18 12:00:14:477 FPI Jul20 7.50 P       10   1.45 AMEX   AutoExecution   1.45 x 1.70 6.02 x 6.04   72791943
7/11/18 12:00:14:477 FPI Jul20 7.50 P       10   1.45 AMEX   AutoExecution   1.45 x 1.70 6.02 x 6.04   72791944
7/11/18 12:00:14:477 FPI Jul20 7.50 P       11   1.45 ARCA   AutoExecution   1.45 x 1.70 6.02 x 6.04   72791956
7/11/18 12:00:14:477 FPI Jul20 7.50 P       10   1.45 PHLX   AutoExecution   1.45 x 1.70 6.02 x 6.04   72791957
7/11/18 12:00:14:477 FPI Jul20 7.50 P       10   1.45 ARCA   AutoExecution   1.45 x 1.70 6.02 x 6.04   72791958
7/11/18 12:00:14:477 FPI Jul20 7.50 P      196   1.45 ARCA   AutoExecution   1.45 x 1.70 6.02 x 6.04   72791960
7/11/18 12:00:21:750 FPI Aug17 7.50 P       25   1.65 AMEX   AutoExecution   1.60 x 1.65 5.99 x 6.04   72836871
7/11/18 12:00:30:750 FPI Aug17 7.50 P        6    1.7 PHLX   AutoExecution   1.70 x 1.90 6.01 x 6.05   72879119
7/11/18 12:00:37:300 FPI Aug17 5.00 C        1   1.35 PHLX   AutoExecution   0.80 x 1.35 6.02 x 6.05   72928351
7/11/18 12:00:38:927 FPI Jul20 7.50 P       10   1.45 AMEX   AutoExecution   1.45 x 1.60 6.03 x 6.05   72938216
7/11/18 12:00:38:927 FPI Jul20 7.50 P        2   1.45 ARCA   AutoExecution   1.45 x 1.60 6.03 x 6.05   72938218
7/11/18 12:00:38:927 FPI Jul20 7.50 P       10   1.45 PHLX   AutoExecution   1.45 x 1.60 6.03 x 6.05   72938219
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 24 of 52


7/11/18 12:00:38:927 FPI Jul20 7.50 P    25   1.45 ARCA   AutoExecution   1.45 x 1.60 6.03 x 6.05   72938221
7/11/18 12:00:38:927 FPI Jul20 7.50 P    11   1.45 ARCA   AutoExecution   1.45 x 1.60 6.03 x 6.05   72938222
7/11/18 12:00:38:927 FPI Jul20 7.50 P    10   1.45 ARCA   AutoExecution   1.45 x 1.60 6.03 x 6.05   72938223
7/11/18 12:00:38:927 FPI Jul20 7.50 P     5   1.45 ARCA   AutoExecution   1.45 x 1.60 6.03 x 6.05   72938223
7/11/18 12:00:43:327 FPI Jul20 7.50 P    73   1.45 ARCA   AutoExecution   1.40 x 1.45 6.06 x 6.09   72960594
7/11/18 12:00:43:327 FPI Jul20 7.50 P    34   1.45 AMEX   AutoExecution   1.40 x 1.45 6.06 x 6.09   72960601
7/11/18 12:00:43:327 FPI Jul20 7.50 P    34   1.45 PHLX   AutoExecution   1.40 x 1.45 6.06 x 6.09   72960607
7/11/18 12:00:43:327 FPI Jul20 7.50 P    36   1.45 CBOE   Regular         1.40 x 1.45 6.06 x 6.09   72960617
7/11/18 12:03:41:350 FPI Jul20 7.50 P    10    1.4 AMEX   AutoExecution   1.40 x 1.60 6.07 x 6.08   74091793
7/11/18 12:03:41:350 FPI Jul20 7.50 P    11    1.4 ARCA   AutoExecution   1.40 x 1.60 6.07 x 6.08   74091795
7/11/18 12:03:41:350 FPI Jul20 7.50 P     2    1.4 ARCA   AutoExecution   1.40 x 1.60 6.07 x 6.08   74091797
7/11/18 12:03:41:350 FPI Jul20 7.50 P    11    1.4 ARCA   AutoExecution   1.40 x 1.60 6.07 x 6.08   74091798
7/11/18 12:03:41:350 FPI Jul20 7.50 P    60    1.4 PHLX   AutoExecution   1.40 x 1.60 6.07 x 6.08   74091799
7/11/18 12:03:41:350 FPI Jul20 7.50 P     5    1.4 ARCA   AutoExecution   1.40 x 1.60 6.07 x 6.08   74091801
7/11/18 12:03:41:350 FPI Jul20 7.50 P   151    1.4 ARCA   AutoExecution   1.40 x 1.60 6.07 x 6.08   74091801
7/11/18 12:04:18:600 FPI Jul20 7.50 P    30   1.35 CBOE   Regular         1.30 x 1.35 6.12 x 6.18   74326279
7/11/18 12:04:18:600 FPI Jul20 7.50 P    40   1.35 ARCA   IntermarketSweep1.30 x 1.35 6.12 x 6.18   74326286
7/11/18 12:04:30:927 FPI Aug17 7.50 C    10    0.2 CBOE   StoppedIM       0.15 x 0.35 6.14 x 6.17   74390706
7/11/18 12:04:32:427 FPI Jul20 7.50 P     1    1.3 ARCA   AutoExecution   1.25 x 1.30 6.14 x 6.17   74405588
7/11/18 12:04:32:427 FPI Jul20 7.50 P     2    1.3 ARCA   AutoExecution   1.25 x 1.30 6.14 x 6.17   74405595
7/11/18 12:04:32:427 FPI Jul20 7.50 P     8    1.3 ARCA   AutoExecution   1.25 x 1.30 6.14 x 6.17   74405600
7/11/18 12:04:32:427 FPI Jul20 7.50 P     6    1.3 PHLX   AutoExecution   1.25 x 1.30 6.14 x 6.17   74405634
7/11/18 12:04:32:427 FPI Jul20 7.50 P     1    1.3 CBOE   Regular         1.25 x 1.30 6.14 x 6.17   74405636
7/11/18 12:04:32:427 FPI Jul20 7.50 P     1    1.3 CBOE   Regular         1.25 x 1.30 6.14 x 6.17   74405639
7/11/18 12:04:32:427 FPI Jul20 7.50 C     6   0.05 PHLX   AutoExecution   0.05 x 0.10 6.14 x 6.17   74405642
7/11/18 12:04:32:427 FPI Jul20 7.50 P     3    1.3 CBOE   Regular         1.25 x 1.30 6.14 x 6.17   74405644
7/11/18 12:04:32:427 FPI Jul20 7.50 P     1    1.3 CBOE   Regular         1.25 x 1.30 6.14 x 6.17   74405645
7/11/18 12:04:32:427 FPI Jul20 7.50 P     7    1.3 CBOE   Regular         1.25 x 1.30 6.14 x 6.17   74405647
7/11/18 12:04:32:427 FPI Jul20 7.50 P    75    1.3 CBOE   Regular         1.25 x 1.30 6.14 x 6.17   74405649
7/11/18 12:04:32:427 FPI Jul20 7.50 C     1   0.05 PHLX   AutoExecution   0.05 x 0.10 6.14 x 6.17   74405651
7/11/18 12:04:32:427 FPI Jul20 7.50 P    20    1.3 CBOE   Regular         1.25 x 1.30 6.14 x 6.17   74405654
7/11/18 12:04:32:427 FPI Jul20 7.50 P     8    1.3 PHLX   AutoExecution   1.25 x 1.30 6.14 x 6.17   74405670
7/11/18 12:04:32:427 FPI Jul20 7.50 P     1    1.3 PHLX   AutoExecution   1.25 x 1.30 6.14 x 6.17   74405673
7/11/18 12:04:32:427 FPI Jul20 7.50 P     7    1.3 PHLX   AutoExecution   1.25 x 1.30 6.14 x 6.17   74405674
7/11/18 12:04:32:427 FPI Jul20 7.50 P     3    1.3 PHLX   AutoExecution   1.25 x 1.30 6.14 x 6.17   74405677
7/11/18 12:04:32:427 FPI Jul20 7.50 P    10    1.3 PHLX   AutoExecution   1.25 x 1.30 6.14 x 6.18   74405680
7/11/18 12:04:32:427 FPI Jul20 7.50 P    66    1.3 PHLX   AutoExecution   1.25 x 1.30 6.14 x 6.18   74405697
7/11/18 12:04:32:427 FPI Jul20 7.50 P   100    1.3 ARCA   AutoExecution   1.25 x 1.30 6.16 x 6.20   74405704
7/11/18 12:04:34:927 FPI Aug17 7.50 P    25    1.5 AMEX   AutoExecution   1.45 x 1.50 6.17 x 6.20   74427338
7/11/18 12:04:53:577 FPI Jul20 7.50 P     1    1.5 PHLX   AutoExecution   1.30 x 1.50 6.01 x 6.05   74550699
7/11/18 12:04:56:327 FPI Jul20 7.50 C     3   0.05 PHLX   AutoExecution   0.05 x 0.10 5.99 x 6.02   74563814
7/11/18 12:05:29:650 FPI Jul20 7.50 P     5   1.55 ARCA   AutoExecution   1.55 x 1.80 5.93 x 5.95   74780007
7/11/18 12:05:29:650 FPI Jul20 7.50 P    10   1.55 ARCA   AutoExecution   1.55 x 1.80 5.93 x 5.95   74780008
7/11/18 12:05:29:650 FPI Jul20 7.50 P    10   1.55 ARCA   AutoExecution   1.55 x 1.80 5.93 x 5.95   74780009
7/11/18 12:05:45:377 FPI Jul20 7.50 P    10    1.5 AMEX   AutoExecution   1.50 x 1.75 5.95 x 6.01   74861762
7/11/18 12:05:45:377 FPI Jul20 7.50 P    11    1.5 ARCA   AutoExecution   1.50 x 1.75 5.95 x 6.01   74861765
7/11/18 12:05:45:377 FPI Jul20 7.50 P    41    1.5 ARCA   AutoExecution   1.50 x 1.75 5.95 x 6.01   74861767
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 25 of 52


7/11/18 12:05:45:377 FPI Jul20 7.50 P      108    1.5 PHLX   AutoExecution   1.50 x 1.75 5.95 x 6.01   74861769
7/11/18 12:05:45:377 FPI Jul20 7.50 P       10    1.5 CBOE   Regular         1.50 x 1.75 5.95 x 6.01   74861779
7/11/18 12:06:42:100 FPI Aug17 10.00 P      20    4.1 ARCA   IntermarketSweep3.70 x 4.10 5.92 x 5.98   75198536
7/11/18 12:06:42:977 FPI Aug17 10.00 P      10    4.1 ARCA   AutoExecution   3.70 x 4.10 5.93 x 5.98   75204899
7/11/18 12:07:02:877 FPI Nov16 7.50 P        2    2.1 ARCA   AutoExecution   1.65 x 2.10 5.79 x 5.84   75332610
7/11/18 12:07:36:450 FPI Jul20 5.00 P        8   0.25 CBOE   Regular         0.05 x 0.25 5.70 x 5.72   75521844
7/11/18 12:07:36:777 FPI Jul20 5.00 P        8   0.25 CBOE   Regular         0.05 x 0.25 5.70 x 5.72   75522974
7/11/18 12:07:37:150 FPI Jul20 5.00 P        8   0.25 CBOE   Regular         0.05 x 0.25 5.70 x 5.73   75530550
7/11/18 12:07:37:650 FPI Jul20 5.00 P        8   0.25 CBOE   Regular         0.05 x 0.25 5.71 x 5.73   75542488
7/11/18 12:07:37:977 FPI Jul20 5.00 P        8   0.25 CBOE   Regular         0.05 x 0.25 5.71 x 5.73   75548276
7/11/18 12:07:40:100 FPI Nov16 2.50 P        1   0.15 PHLX   AutoExecution   0.00 x 0.30 5.71 x 5.73   75568691
7/11/18 12:07:58:800 FPI Aug17 7.50 P      100   1.85 CBOE   Regular         1.80 x 1.85 5.78 x 5.80   75728053
7/11/18 12:09:59:127 FPI Feb15'19 5.00 C    20   1.15 ARCA   AutoExecution   1.15 x 1.35 5.57 x 5.62   76380352
7/11/18 12:10:15:577 FPI Jul20 5.00 C       15   0.85 ARCA   AutoExecution   0.85 x 0.95 5.60 x 5.63   76455031
7/11/18 12:10:15:577 FPI Jul20 5.00 C       15   0.85 PHLX   AutoExecution   0.85 x 0.95 5.57 x 5.62   76455048
7/11/18 12:10:15:577 FPI Jul20 5.00 C       30   0.85 CBOE   Regular         0.85 x 0.95 5.57 x 5.62   76455050
7/11/18 12:10:39:777 FPI Feb15'19 2.50 P     1   0.25 PHLX   AutoExecution   0.00 x 0.80 5.59 x 5.64   76583451
7/11/18 12:10:51:750 FPI Jul20 7.50 P      100     2 ARCA    AutoExecution   1.90 x 2.00 5.48 x 5.52   76666155
7/11/18 12:10:51:750 FPI Jul20 7.50 P       50     2 PHLX    AutoExecution   1.90 x 2.00 5.48 x 5.52   76666162
7/11/18 12:10:51:750 FPI Jul20 7.50 P       50     2 CBOE    Regular         1.90 x 2.40 5.48 x 5.52   76666201
7/11/18 12:11:33:327 FPI Jul20 5.00 P       20   0.25 PHLX   AutoExecution   0.25 x 0.30 5.64 x 5.70   77031299
7/11/18 12:11:45:900 FPI Jul20 7.50 P        1    1.9 PHLX   AutoExecution   1.90 x 2.00 5.66 x 5.70   77122677
7/11/18 12:12:24:100 FPI Aug17 7.50 C       38   0.15 PHLX   AutoExecution   0.15 x 0.20 5.72 x 5.78   77390828
7/11/18 12:12:24:100 FPI Aug17 7.50 C       19   0.15 ARCA   AutoExecution   0.15 x 0.15 5.72 x 5.78   77390834
7/11/18 12:12:24:100 FPI Aug17 7.50 C       18   0.15 ARCA   AutoExecution   0.15 x 0.15 5.72 x 5.78   77390836
7/11/18 12:12:24:100 FPI Aug17 7.50 C       42   0.15 CBOE   Regular         0.05 x 0.20 5.72 x 5.78   77390868
7/11/18 12:12:24:100 FPI Aug17 7.50 C       33   0.15 CBOE   Regular         0.05 x 0.20 5.72 x 5.78   77390874
7/11/18 12:12:39:950 FPI Aug17 5.00 P        5   0.35 ARCA   AutoExecution   0.20 x 0.35 5.72 x 5.75   77482571
7/11/18 12:14:16:627 FPI Jul20 5.00 C       30   0.95 ARCA   AutoExecution   0.95 x 1.00 5.69 x 5.70   78063389
7/11/18 12:14:22:750 FPI Jul20 7.50 P        1    1.9 PHLX   AutoExecution   1.75 x 1.90 5.67 x 5.68   78105020
7/11/18 12:14:59:327 FPI Aug17 7.50 P       11   1.85 ARCA   IntermarketSweep1.85 x 2.00 5.70 x 5.75   78344188
7/11/18 12:14:59:327 FPI Aug17 7.50 P       10   1.85 AMEX   IntermarketSweep1.85 x 2.00 5.70 x 5.75   78344188
7/11/18 12:14:59:350 FPI Aug17 7.50 P       10   1.85 PHLX   IntermarketSweep1.85 x 2.00 5.70 x 5.75   78344191
7/11/18 12:14:59:350 FPI Aug17 7.50 P       10   1.85 CBOE   IntermarketSweep1.85 x 2.00 5.70 x 5.75   78344199
7/11/18 12:14:59:400 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78344319
7/11/18 12:14:59:400 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78344320
7/11/18 12:14:59:400 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78344322
7/11/18 12:14:59:400 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78344324
7/11/18 12:15:05:100 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78369174
7/11/18 12:15:09:727 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78396925
7/11/18 12:15:13:477 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78416929
7/11/18 12:15:17:750 FPI Aug17 7.50 P       10   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78432552
7/11/18 12:15:21:750 FPI Aug17 7.50 P       10   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78465302
7/11/18 12:15:26:477 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   78502417
7/11/18 12:15:59:577 FPI Aug17 7.50 C       10    0.2 AMEX   IntermarketSweep0.10 x 0.20 5.74 x 5.75   78747683
7/11/18 12:15:59:577 FPI Aug17 7.50 C       50    0.2 PHLX   IntermarketSweep0.10 x 0.20 5.74 x 5.75   78747687
7/11/18 12:15:59:577 FPI Aug17 7.50 C       10    0.2 CBOE   Regular         0.10 x 0.20 5.74 x 5.75   78747695
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 26 of 52


7/11/18 12:15:59:577 FPI Aug17 7.50 C    41    0.2 CBOE   Regular         0.10 x 0.20 5.74 x 5.75   78747697
7/11/18 12:15:59:850 FPI Aug17 7.50 C     3    0.2 AMEX   IntermarketSweep0.10 x 0.20 5.74 x 5.75   78749090
7/11/18 12:15:59:850 FPI Aug17 7.50 C    43    0.2 CBOE   Regular         0.10 x 0.20 5.74 x 5.75   78749096
7/11/18 12:16:00:177 FPI Aug17 7.50 C    43    0.2 CBOE   Regular         0.10 x 0.20 5.74 x 5.75   78751734
7/11/18 12:16:00:700 FPI Aug17 7.50 C    41    0.2 CBOE   Regular         0.10 x 0.20 5.74 x 5.75   78757214
7/11/18 12:16:00:950 FPI Aug17 7.50 C    41    0.2 CBOE   Regular         0.10 x 0.20 5.74 x 5.75   78758928
7/11/18 12:16:01:527 FPI Aug17 7.50 C    41    0.2 PHLX   AutoExecution   0.15 x 0.20 5.74 x 5.75   78762694
7/11/18 12:16:02:600 FPI Aug17 7.50 C    11    0.2 ARCA   IntermarketSweep0.10 x 0.20 5.74 x 5.75   78767288
7/11/18 12:16:02:600 FPI Aug17 7.50 C    30    0.2 ARCA   IntermarketSweep0.10 x 0.20 5.74 x 5.75   78767289
7/11/18 12:16:03:200 FPI Aug17 7.50 P    18   1.85 ARCA   AutoExecution   1.80 x 1.85 5.74 x 5.75   78769735
7/11/18 12:16:03:200 FPI Aug17 7.50 P     2   1.85 ARCA   AutoExecution   1.80 x 1.85 5.74 x 5.75   78769736
7/11/18 12:16:03:750 FPI Aug17 7.50 C     2    0.2 PHLX   AutoExecution   0.20 x 0.25 5.74 x 5.75   78769187
7/11/18 12:16:03:750 FPI Aug17 7.50 P     2   1.85 ARCA   AutoExecution   1.80 x 1.85 5.74 x 5.75   78769194
7/11/18 12:16:03:750 FPI Aug17 7.50 P    18   1.85 ARCA   AutoExecution   1.80 x 1.85 5.74 x 5.75   78769197
7/11/18 12:16:03:750 FPI Aug17 7.50 P    20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.74 x 5.75   78769205
7/11/18 12:16:03:750 FPI Aug17 7.50 P     2   1.85 ARCA   AutoExecution   1.80 x 1.85 5.74 x 5.75   78769210
7/11/18 12:16:03:750 FPI Aug17 7.50 C     2    0.2 PHLX   AutoExecution   0.20 x 0.25 5.74 x 5.75   78769214
7/11/18 12:16:06:850 FPI Jul20 7.50 P    10    1.8 CBOE   Regular         1.70 x 1.80 5.75 x 5.78   78790446
7/11/18 12:16:06:850 FPI Aug17 7.50 P    20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.76 x 5.80   78790496
7/11/18 12:16:06:850 FPI Aug17 7.50 P    20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.76 x 5.80   78790498
7/11/18 12:16:08:527 FPI Aug17 7.50 C   132    0.2 PHLX   AutoExecution   0.20 x 0.25 5.76 x 5.80   78797903
7/11/18 12:16:28:277 FPI Aug17 5.00 C    20   1.15 PHLX   AutoExecution   0.95 x 1.20 5.79 x 5.80   78964415
7/11/18 12:16:29:227 FPI Aug17 7.50 C     5    0.2 AMEX   IntermarketSweep0.10 x 0.20 5.79 x 5.80   78970189
7/11/18 12:16:29:227 FPI Aug17 7.50 C    10    0.2 AMEX   IntermarketSweep0.10 x 0.20 5.79 x 5.80   78970190
7/11/18 12:16:29:227 FPI Aug17 7.50 C    25    0.2 PHLX   IntermarketSweep0.10 x 0.20 5.79 x 5.80   78970194
7/11/18 12:16:29:227 FPI Aug17 7.50 C    20    0.2 CBOE   Regular         0.10 x 0.20 5.79 x 5.80   78970202
7/11/18 12:16:29:227 FPI Aug17 7.50 C    31    0.2 CBOE   Regular         0.10 x 0.20 5.79 x 5.80   78970206
7/11/18 12:16:29:500 FPI Aug17 7.50 C    11    0.2 AMEX   IntermarketSweep0.10 x 0.20 5.79 x 5.80   78971599
7/11/18 12:16:29:500 FPI Aug17 7.50 C    10    0.2 PHLX   IntermarketSweep0.10 x 0.20 5.79 x 5.80   78971602
7/11/18 12:16:30:577 FPI Aug17 7.50 C    11    0.2 ARCA   IntermarketSweep0.10 x 0.20 5.79 x 5.80   78980051
7/11/18 12:16:30:577 FPI Aug17 7.50 C    20    0.2 ARCA   IntermarketSweep0.10 x 0.20 5.79 x 5.80   78980052
7/11/18 12:16:30:577 FPI Aug17 7.50 C    64    0.2 ARCA   IntermarketSweep0.10 x 0.20 5.79 x 5.80   78980053
7/11/18 12:16:36:577 FPI Aug17 7.50 P    20   1.85 ARCA   AutoExecution   1.75 x 1.85 5.74 x 5.75   79039727
7/11/18 12:16:36:577 FPI Aug17 7.50 P    20   1.85 ARCA   AutoExecution   1.75 x 1.85 5.74 x 5.75   79039730
7/11/18 12:16:36:577 FPI Aug17 7.50 C    20    0.2 PHLX   AutoExecution   0.20 x 0.25 5.74 x 5.75   79039741
7/11/18 12:16:38:927 FPI Aug17 7.50 P    20   1.85 ARCA   AutoExecution   1.75 x 1.85 5.75 x 5.80   79056873
7/11/18 12:16:46:850 FPI Aug17 7.50 C    50    0.2 PHLX   AutoExecution   0.20 x 0.25 5.75 x 5.80   79111444
7/11/18 12:16:50:500 FPI Aug17 7.50 C   223    0.2 PHLX   AutoExecution   0.20 x 0.25 5.75 x 5.80   79130242
7/11/18 12:16:55:777 FPI Jul20 7.50 P    10    1.8 CBOE   Regular         1.70 x 1.80 5.75 x 5.80   79155916
7/11/18 12:16:57:700 FPI Aug17 7.50 P    10   1.85 ARCA   AutoExecution   1.75 x 1.85 5.75 x 5.80   79163174
7/11/18 12:17:04:500 FPI Aug17 7.50 P    10   1.85 ARCA   AutoExecution   1.75 x 1.85 5.76 x 5.80   79206781
7/11/18 12:17:07:250 FPI Jul20 7.50 P    10    1.8 PHLX   AutoExecution   1.70 x 2.00 5.76 x 5.80   79225594
7/11/18 12:17:08:127 FPI Aug17 7.50 P    20   1.85 ARCA   AutoExecution   1.75 x 1.85 5.76 x 5.80   79231095
7/11/18 12:17:10:450 FPI Aug17 7.50 P     9   1.85 ARCA   IntermarketSweep1.75 x 1.85 5.76 x 5.80   79252076
7/11/18 12:17:10:477 FPI Aug17 7.50 P     1   1.85 ARCA   IntermarketSweep1.75 x 1.85 5.76 x 5.80   79252226
7/11/18 12:17:10:750 FPI Jul20 5.00 P     1    0.2 ARCA   AutoExecution   0.00 x 0.20 5.76 x 5.80   79249071
7/11/18 12:17:11:427 FPI Aug17 7.50 P    10   1.85 ARCA   AutoExecution   1.75 x 1.85 5.76 x 5.80   79262347
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 27 of 52


7/11/18 12:17:11:427 FPI Aug17 7.50 P       10   1.85 ARCA   AutoExecution   1.75 x 1.85 5.76 x 5.80   79262348
7/11/18 12:17:14:427 FPI Jul20 7.50 P       10    1.8 PHLX   AutoExecution   1.70 x 1.90 5.77 x 5.80   79295103
7/11/18 12:17:15:527 FPI Aug17 7.50 P       10   1.85 CBOE   Regular         1.75 x 1.85 5.77 x 5.80   79313293
7/11/18 12:17:24:377 FPI Jul20 7.50 P       20    1.8 PHLX   AutoExecution   1.70 x 1.80 5.77 x 5.80   79414388
7/11/18 12:17:25:800 FPI Aug17 7.50 P       18   1.85 ARCA   IntermarketSweep1.75 x 1.85 5.77 x 5.80   79423152
7/11/18 12:17:25:800 FPI Aug17 7.50 P        1   1.85 CBOE   Regular         1.75 x 1.85 5.77 x 5.80   79423194
7/11/18 12:17:25:827 FPI Aug17 7.50 P        1   1.85 ARCA   IntermarketSweep1.75 x 1.85 5.77 x 5.80   79423390
7/11/18 12:17:37:527 FPI Aug17 7.50 C        1   0.15 CBOE   Regular         0.15 x 0.25 5.77 x 5.80   79526331
7/11/18 12:17:45:200 FPI Aug17 7.50 P        1   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   79601524
7/11/18 12:17:45:200 FPI Aug17 7.50 P       24   1.85 ARCA   AutoExecution   1.80 x 1.85 5.73 x 5.75   79601525
7/11/18 12:17:50:927 FPI Aug17 7.50 P        1   1.85 ARCA   AutoExecution   1.80 x 1.85 5.71 x 5.75   79639322
7/11/18 12:17:52:700 FPI Aug17 7.50 P       17   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.71 x 5.75   79649101
7/11/18 12:17:52:727 FPI Aug17 7.50 P        2   1.85 ARCA   AutoExecution   1.80 x 1.85 5.71 x 5.75   79649245
7/11/18 12:17:52:727 FPI Aug17 7.50 P       17   1.85 ARCA   AutoExecution   1.80 x 1.85 5.71 x 5.75   79649247
7/11/18 12:17:52:750 FPI Aug17 7.50 P        1   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.71 x 5.75   79649358
7/11/18 12:17:52:777 FPI Aug17 7.50 P        1   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.71 x 5.75   79649582
7/11/18 12:17:52:800 FPI Aug17 7.50 P        1   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.71 x 5.75   79649703
7/11/18 12:17:52:827 FPI Aug17 7.50 C        2    0.1 ARCA   AutoExecution   0.10 x 0.25 5.71 x 5.75   79649874
7/11/18 12:17:54:350 FPI Aug17 7.50 P       17   1.85 ARCA   AutoExecution   1.80 x 1.85 5.72 x 5.75   79659105
7/11/18 12:17:54:350 FPI Aug17 7.50 P      183   1.85 ARCA   AutoExecution   1.80 x 1.85 5.72 x 5.75   79659106
7/11/18 12:17:55:300 FPI Aug17 7.50 P       17   1.85 ARCA   AutoExecution   1.80 x 1.85 5.72 x 5.75   79665822
7/11/18 12:17:55:927 FPI Aug17 7.50 P        3   1.85 ARCA   AutoExecution   1.80 x 1.85 5.72 x 5.75   79669503
7/11/18 12:18:11:500 FPI Aug17 10.00 P      13    4.2 ARCA   AutoExecution   4.10 x 4.20 5.79 x 5.80   79777505
7/11/18 12:18:12:350 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.75 x 1.85 5.79 x 5.80   79784777
7/11/18 12:18:43:677 FPI Jul20 7.50 P        1    1.8 CBOE   Regular         1.65 x 1.80 5.78 x 5.79   79961639
7/11/18 12:18:57:427 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.75 x 1.85 5.76 x 5.83   80034384
7/11/18 12:19:09:327 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.75 x 1.85 5.76 x 5.83   80104161
7/11/18 12:19:43:327 FPI Jul20 7.50 P       16    1.8 CBOE   Regular         1.70 x 1.80 5.74 x 5.77   80311954
7/11/18 12:19:44:850 FPI Aug17 7.50 P       15   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.74 x 5.77   80328119
7/11/18 12:19:44:877 FPI Aug17 7.50 P        1   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.74 x 5.77   80328293
7/11/18 12:19:54:350 FPI Feb15'19 2.50 P     1   0.25 PHLX   AutoExecution   0.25 x 0.80 5.68 x 5.73   80375234
7/11/18 12:19:54:677 FPI Aug17 7.50 P        4   1.85 ARCA   AutoExecution   1.80 x 1.85 5.68 x 5.73   80376587
7/11/18 12:19:55:200 FPI Aug17 7.50 P        4   1.85 ARCA   AutoExecution   1.80 x 1.85 5.68 x 5.73   80378809
7/11/18 12:19:55:277 FPI Aug17 7.50 P       14   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.68 x 5.73   80379084
7/11/18 12:19:55:327 FPI Aug17 7.50 P        1   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.68 x 5.73   80379220
7/11/18 12:19:55:350 FPI Aug17 7.50 P        1   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.68 x 5.73   80379389
7/11/18 12:19:55:377 FPI Aug17 7.50 P        1   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.68 x 5.73   80379584
7/11/18 12:19:55:400 FPI Aug17 7.50 P        2   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.68 x 5.73   80379776
7/11/18 12:19:55:450 FPI Aug17 7.50 P        1   1.85 ARCA   IntermarketSweep1.80 x 1.85 5.68 x 5.73   80379989
7/11/18 12:19:55:727 FPI Aug17 7.50 P       16   1.85 ARCA   AutoExecution   1.80 x 1.85 5.68 x 5.73   80380990
7/11/18 12:19:56:277 FPI Aug17 7.50 P       20   1.85 ARCA   AutoExecution   1.80 x 1.85 5.68 x 5.73   80383263
7/11/18 12:19:58:277 FPI Aug17 7.50 P        7   1.85 ARCA   AutoExecution   1.80 x 1.85 5.68 x 5.73   80394320
7/11/18 12:22:26:500 FPI Aug17 10.00 P      50    4.2 ARCA   AutoExecution   4.00 x 4.20 5.75 x 5.77   81273280
7/11/18 12:22:46:127 FPI Feb15'19 2.50 P     1   0.25 PHLX   AutoExecution   0.25 x 0.45 5.75 x 5.77   81398734
7/11/18 12:22:48:550 FPI Feb15'19 2.50 P     1   0.23 PHLX   AutoExecution   0.20 x 0.25 5.75 x 5.77   81409178
7/11/18 12:22:51:750 FPI Feb15'19 2.50 P     1   0.23 PHLX   AutoExecution   0.20 x 0.25 5.75 x 5.77   81419734
7/11/18 12:22:52:777 FPI Feb15'19 2.50 P     1    0.2 PHLX   AutoExecution   0.20 x 0.25 5.75 x 5.77   81432711
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 28 of 52


7/11/18 12:24:05:977 FPI Aug17 5.00 C       10   1.05 PHLX   AutoExecution   0.75 x 1.20 5.68 x 5.72   81800622
7/11/18 12:24:08:100 FPI Aug17 7.50 P      189   1.85 PHLX   AutoExecution   1.85 x 2.00 5.62 x 5.67   81813758
7/11/18 12:24:08:100 FPI Aug17 7.50 P       11   1.85 CBOE   Regular         1.85 x 2.00 5.64 x 5.68   81813776
7/11/18 12:24:08:227 FPI Jul20 7.50 P       10    1.8 AMEX   AutoExecution   1.80 x 1.90 5.61 x 5.67   81814329
7/11/18 12:24:08:227 FPI Jul20 7.50 P       29    1.8 AMEX   AutoExecution   1.80 x 1.90 5.61 x 5.67   81814330
7/11/18 12:24:08:227 FPI Jul20 7.50 P       10    1.8 PHLX   AutoExecution   1.80 x 1.90 5.61 x 5.67   81814334
7/11/18 12:24:08:227 FPI Jul20 7.50 P       50    1.8 CBOE   Regular         1.80 x 1.90 5.61 x 5.67   81814353
7/11/18 12:24:08:227 FPI Jul20 7.50 P        1    1.8 CBOE   Regular         1.80 x 1.90 5.61 x 5.67   81814390
7/11/18 12:24:08:250 FPI Jul20 7.50 P        1    1.8 ARCA   IntermarketSweep1.80 x 1.90 5.61 x 5.67   81814450
7/11/18 12:24:08:277 FPI Jul20 7.50 P        1    1.8 ARCA   IntermarketSweep1.80 x 1.90 5.65 x 5.68   81814563
7/11/18 12:24:08:277 FPI Jul20 7.50 P        5    1.8 ARCA   IntermarketSweep1.80 x 1.90 5.65 x 5.68   81814564
7/11/18 12:24:08:277 FPI Jul20 7.50 P        9    1.8 ARCA   IntermarketSweep1.80 x 1.90 5.65 x 5.68   81814564
7/11/18 12:24:08:300 FPI Jul20 7.50 P        3    1.8 AMEX   AutoExecution   1.80 x 1.90 5.62 x 5.68   81814601
7/11/18 12:24:08:327 FPI Jul20 7.50 P        1    1.8 ARCA   IntermarketSweep1.80 x 1.90 5.62 x 5.68   81814659
7/11/18 12:24:08:327 FPI Jul20 7.50 P        1    1.8 CBOE   Regular         1.75 x 1.80 5.62 x 5.68   81814709
7/11/18 12:24:08:327 FPI Jul20 7.50 P       10   1.75 AMEX   AutoExecution   1.75 x 1.90 5.62 x 5.68   81814716
7/11/18 12:24:08:327 FPI Jul20 7.50 P       21   1.75 AMEX   AutoExecution   1.75 x 1.90 5.62 x 5.68   81814717
7/11/18 12:24:08:327 FPI Jul20 7.50 P        2   1.75 PHLX   AutoExecution   1.75 x 1.90 5.64 x 5.68   81814724
7/11/18 12:24:08:327 FPI Jul20 7.50 P        5   1.75 CBOE   Regular         1.70 x 1.90 5.64 x 5.68   81814727
7/11/18 12:24:08:327 FPI Jul20 7.50 P       38    1.8 CBOE   Regular         1.70 x 1.90 5.64 x 5.68   81814743
7/11/18 12:24:08:327 FPI Jul20 7.50 P        3   1.75 ARCA   AutoExecution   1.70 x 1.75 5.64 x 5.68   81814759
7/11/18 12:24:44:577 FPI Jul20 7.50 P        4   1.85 CBOE   Regular         1.75 x 1.85 5.62 x 5.70   82041041
7/11/18 12:25:47:577 FPI Aug17 7.50 P       40     2 AMEX    AutoExecution   1.90 x 2.00 5.61 x 5.65   82371217
7/11/18 12:26:16:600 FPI Feb15'19 2.50 P     1    0.2 ARCA   AutoExecution   0.20 x 0.50 5.63 x 5.66   82591163
7/11/18 12:26:26:577 FPI Aug17 7.50 P       25     2 ARCA    AutoExecution   2.00 x 2.15 5.68 x 5.74   82637488
7/11/18 12:26:38:127 FPI Aug17 7.50 C        1    0.2 PHLX   AutoExecution   0.10 x 0.20 5.68 x 5.74   82705441
7/11/18 12:30:00:777 FPI Jul20 7.50 C       15   0.05 PHLX   AutoExecution   0.05 x 0.10 5.59 x 5.61   83835322
7/11/18 12:30:15:250 FPI Aug17 7.50 P       80    2.1 CBOE   Regular         2.05 x 2.10 5.50 x 5.53   83940001
7/11/18 12:30:19:250 FPI Jul20 7.50 P      100     2 CBOE    Regular         1.95 x 2.25 5.46 x 5.52   83970577
7/11/18 12:30:33:327 FPI Jul20 5.00 P        1    0.3 PHLX   IntermarketSweep0.25 x 0.30 5.46 x 5.52   84123450
7/11/18 12:30:34:550 FPI Jul20 5.00 P        4    0.3 ARCA   IntermarketSweep0.25 x 0.30 5.46 x 5.52   84136716
7/11/18 12:31:11:577 FPI Jul20 5.00 P        3    0.3 PHLX   AutoExecution   0.25 x 0.30 5.47 x 5.53   84334610
7/11/18 12:31:29:400 FPI Jul20 5.00 C        3   0.85 ARCA   IntermarketSweep0.80 x 0.85 5.51 x 5.53   84510934
7/11/18 12:31:29:400 FPI Jul20 5.00 C        1   0.85 ARCA   IntermarketSweep0.80 x 0.85 5.51 x 5.53   84510935
7/11/18 12:31:29:727 FPI Jul20 5.00 C       16   0.85 PHLX   AutoExecution   0.80 x 1.05 5.51 x 5.53   84515562
7/11/18 12:31:47:277 FPI Feb15'19 2.50 P     1    0.2 PHLX   AutoExecution   0.20 x 0.50 5.52 x 5.55   84649134
7/11/18 12:32:14:200 FPI Jul20 5.00 C        5    0.8 PHLX   AutoExecution   0.80 x 1.05 5.46 x 5.54   84940202
7/11/18 12:34:06:200 FPI Jul20 7.50 P       25     2 CBOE    Regular         2.00 x 2.10 5.51 x 5.60   85639626
7/11/18 12:35:02:000 FPI Jul20 5.00 P        7   0.25 PHLX   AutoExecution   0.00 x 0.30 5.68 x 5.71   86065914
7/11/18 12:36:53:127 FPI Nov16 7.50 C       20   0.26 PHLX   AutoExecution   0.15 x 0.30 5.70 x 5.72   86657827
7/11/18 12:37:58:327 FPI Aug17 7.50 P      150   1.95 ARCA   AutoExecution   1.90 x 1.95 5.68 x 5.73   87008537
7/11/18 12:38:02:500 FPI Nov16 2.50 P        1   0.15 PHLX   IntermarketSweep0.00 x 0.35 5.66 x 5.71   87033213
7/11/18 12:39:04:600 FPI Aug17 10.00 P      29    4.2 AMEX   IntermarketSweep4.20 x 4.30 5.75 x 5.79   87366655
7/11/18 12:39:04:600 FPI Aug17 10.00 P      11    4.2 ARCA   IntermarketSweep4.20 x 4.30 5.75 x 5.79   87366656
7/11/18 12:39:04:600 FPI Aug17 10.00 P      23    4.2 AMEX   IntermarketSweep4.20 x 4.30 5.75 x 5.79   87366657
7/11/18 12:39:04:600 FPI Aug17 10.00 P      29    4.2 ARCA   IntermarketSweep4.20 x 4.30 5.75 x 5.79   87366658
7/11/18 12:39:04:600 FPI Aug17 10.00 P     192    4.2 PHLX   IntermarketSweep4.20 x 4.70 5.75 x 5.79   87366670
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 29 of 52


7/11/18 12:39:04:600 FPI Aug17 10.00 P      50    4.2 CBOE   IntermarketSweep4.10 x 4.70 5.77 x 5.81   87366688
7/11/18 12:39:21:750 FPI Aug17 10.00 P      16    4.2 ARCA   AutoExecution   4.10 x 4.20 5.78 x 5.82   87454778
7/11/18 12:39:22:750 FPI Aug17 10.00 P      17    4.2 ARCA   AutoExecution   4.10 x 4.20 5.78 x 5.82   87460359
7/11/18 12:39:23:477 FPI Aug17 10.00 P      16    4.2 ARCA   AutoExecution   4.10 x 4.20 5.82 x 5.87   87467586
7/11/18 12:39:24:000 FPI Aug17 10.00 P       5    4.2 ARCA   AutoExecution   4.00 x 4.20 5.81 x 5.85   87469499
7/11/18 12:39:25:450 FPI Aug17 10.00 P      16    4.2 ARCA   AutoExecution   4.10 x 4.20 5.82 x 5.87   87476726
7/11/18 12:39:41:600 FPI Aug17 7.50 P       25   1.85 CBOE   Regular         1.75 x 1.85 5.88 x 5.89   87559185
7/11/18 12:40:45:150 FPI Aug17 10.00 P      50   4.04 CBOE   StoppedIM       4.00 x 4.20 5.87 x 5.90   87854000
7/11/18 12:40:50:327 FPI Aug17 10.00 P      15    4.2 ARCA   AutoExecution   4.10 x 4.20 5.75 x 5.81   87873223
7/11/18 12:43:40:627 FPI Aug17 5.00 P        5    0.3 ARCA   AutoExecution   0.20 x 0.30 5.72 x 5.79   88804485
7/11/18 12:48:14:000 FPI Feb15'19 2.50 P     1    0.3 AMEX   Spread          0.00 x 0.40 5.69 x 5.72   90531441
7/11/18 12:48:14:000 FPI Feb15'19 5.00 P     1    0.9 AMEX   Spread          0.70 x 0.90 5.69 x 5.72   90531442
7/11/18 12:48:14:100 FPI Feb15'19 5.00 P     1   0.75 PHLX   Spread          0.70 x 0.90 5.69 x 5.72   90531797
7/11/18 12:48:14:100 FPI Feb15'19 2.50 P     1   0.15 PHLX   Spread          0.00 x 0.40 5.69 x 5.72   90531797
7/11/18 12:48:42:000 FPI Jul20 5.00 C        1   0.95 PHLX   AutoExecution   0.80 x 1.00 5.69 x 5.72   90703993
7/11/18 12:49:01:527 FPI Jul20 5.00 C        1    0.9 ARCA   AutoExecution   0.90 x 0.95 5.68 x 5.70   90808688
7/11/18 12:49:24:377 FPI Nov16 10.00 C      10    0.1 CBOE   Regular         0.05 x 0.20 5.76 x 5.82   90938410
7/11/18 12:49:44:800 FPI Feb15'19 2.50 P     1   0.19 AMEX   Spread          0.00 x 0.25 5.80 x 5.84   91026556
7/11/18 12:49:44:800 FPI Feb15'19 5.00 P     1   0.79 AMEX   Spread          0.70 x 0.85 5.80 x 5.84   91026557
7/11/18 12:49:49:177 FPI Feb15'19 2.50 P     7   0.25 AMEX   Spread          0.00 x 0.35 5.80 x 5.84   91044610
7/11/18 12:49:49:177 FPI Feb15'19 5.00 P     7   0.85 AMEX   Spread          0.70 x 0.85 5.80 x 5.84   91044611
7/11/18 12:50:53:150 FPI Aug17 10.00 P      25    4.3 AMEX   AutoExecution   4.20 x 4.30 5.71 x 5.72   91349319
7/11/18 12:53:29:750 FPI Jul20 7.50 P       50   1.75 PHLX   AutoExecution   1.75 x 1.95 5.70 x 5.72   92261970
7/11/18 12:53:29:750 FPI Aug17 7.50 P       50   1.95 ARCA   AutoExecution   1.95 x 2.15 5.70 x 5.72   92261986
7/11/18 12:54:35:177 FPI Jul20 5.00 P        8   0.25 ARCA   IntermarketSweep0.20 x 0.25 5.69 x 5.72   92592080
7/11/18 12:54:35:177 FPI Jul20 5.00 P        1   0.25 ARCA   IntermarketSweep0.20 x 0.25 5.69 x 5.72   92592081
7/11/18 12:54:35:177 FPI Jul20 5.00 P        1   0.25 PHLX   IntermarketSweep0.20 x 0.30 5.69 x 5.72   92592086
7/11/18 12:54:35:427 FPI Jul20 5.00 P       40   0.25 PHLX   AutoExecution   0.25 x 0.30 5.69 x 5.72   92593767
7/11/18 12:55:30:177 FPI Nov16 5.00 P       10   0.62 PHLX   AutoExecution   0.50 x 0.70 5.67 x 5.69   92944744
7/11/18 12:56:24:900 FPI Aug17 10.00 P      23    4.4 ARCA   AutoExecution   4.30 x 4.40 5.63 x 5.65   93398896
7/11/18 12:56:37:377 FPI Aug17 10.00 P      25    4.4 ARCA   AutoExecution   4.30 x 4.40 5.63 x 5.64   93481587
7/11/18 12:56:38:700 FPI Aug17 10.00 P      18    4.4 ARCA   AutoExecution   4.30 x 4.40 5.63 x 5.64   93489471
7/11/18 12:56:40:150 FPI Aug17 10.00 P      24    4.4 ARCA   AutoExecution   4.30 x 4.40 5.63 x 5.64   93496304
7/11/18 12:56:57:727 FPI Feb15'19 5.00 C     2   1.15 ARCA   AutoExecution   1.15 x 1.35 5.60 x 5.61   93604835
7/11/18 12:56:57:850 FPI Aug17 10.00 P      20    4.4 ARCA   AutoExecution   4.30 x 4.40 5.56 x 5.58   93605501
7/11/18 12:56:57:850 FPI Feb15'19 5.00 P     1   0.85 PHLX   AutoExecution   0.70 x 0.85 5.56 x 5.58   93605506
7/11/18 12:56:58:400 FPI Jul20 5.00 C        1   0.85 ARCA   AutoExecution   0.85 x 0.90 5.55 x 5.57   93608199
7/11/18 12:56:59:150 FPI Aug17 10.00 P      11    4.4 ARCA   IntermarketSweep4.40 x 4.50 5.53 x 5.57   93611366
7/11/18 12:56:59:150 FPI Aug17 10.00 P      29    4.4 AMEX   IntermarketSweep4.40 x 4.50 5.53 x 5.57   93611367
7/11/18 12:56:59:150 FPI Aug17 10.00 P      29    4.4 ARCA   IntermarketSweep4.40 x 4.50 5.53 x 5.57   93611368
7/11/18 12:56:59:150 FPI Aug17 10.00 P      12    4.4 AMEX   IntermarketSweep4.40 x 4.50 5.53 x 5.57   93611369
7/11/18 12:56:59:150 FPI Aug17 10.00 P      10    4.4 ARCA   IntermarketSweep4.40 x 4.50 5.53 x 5.57   93611371
7/11/18 12:56:59:150 FPI Aug17 10.00 P      20    4.4 ARCA   IntermarketSweep4.40 x 4.50 5.53 x 5.57   93611372
7/11/18 12:56:59:150 FPI Aug17 10.00 P     156    4.4 PHLX   IntermarketSweep4.40 x 4.90 5.53 x 5.58   93611379
7/11/18 12:56:59:177 FPI Aug17 10.00 P      29    4.4 CBOE   IntermarketSweep4.30 x 4.90 5.56 x 5.61   93611414
7/11/18 12:56:59:227 FPI Aug17 10.00 P      23    4.4 ARCA   AutoExecution   4.30 x 4.40 5.57 x 5.61   93611651
7/11/18 12:57:00:477 FPI Aug17 10.00 P      16    4.4 ARCA   AutoExecution   4.30 x 4.40 5.55 x 5.59   93619239
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 30 of 52


7/11/18 12:57:00:477 FPI Aug17 10.00 P      4    4.4 ARCA   AutoExecution   4.30 x 4.40 5.53 x 5.58    93619241
7/11/18 12:57:04:650 FPI Aug17 10.00 P     22    4.4 ARCA   AutoExecution   4.30 x 4.40 5.55 x 5.58    93662012
7/11/18 12:57:05:900 FPI Aug17 10.00 P     17    4.4 ARCA   AutoExecution   4.30 x 4.40 5.55 x 5.58    93671387
7/11/18 12:57:07:150 FPI Aug17 10.00 P      4    4.4 AMEX   IntermarketSweep4.40 x 4.80 5.55 x 5.58    93682053
7/11/18 12:57:07:150 FPI Aug17 10.00 P      6    4.4 AMEX   IntermarketSweep4.40 x 4.80 5.55 x 5.58    93682054
7/11/18 12:57:07:150 FPI Aug17 10.00 P      2    4.4 PHLX   IntermarketSweep4.40 x 4.80 5.55 x 5.58    93682060
7/11/18 12:57:18:650 FPI Aug17 10.00 P     20    4.4 ARCA   AutoExecution   4.30 x 4.40 5.60 x 5.62    93738125
7/11/18 13:00:38:627 FPI Aug17 7.50 P      25     2 ARCA    AutoExecution   1.95 x 2.00 5.60 x 5.63    94948512
7/11/18 13:00:38:627 FPI Aug17 7.50 P      12     2 PHLX    AutoExecution   1.95 x 2.00 5.60 x 5.63    94948516
7/11/18 13:00:38:650 FPI Aug17 7.50 P      13     2 CBOE    Regular         2.00 x 2.00 5.60 x 5.63    94948556
7/11/18 13:01:32:250 FPI Feb15'19 5.00 C    3    1.2 ARCA   AutoExecution   1.20 x 1.35 5.62 x 5.63    95211050
7/11/18 13:02:20:727 FPI Feb15'19 7.50 C    1    0.3 PHLX   AutoExecution   0.20 x 0.45 5.59 x 5.60    95464022
7/11/18 13:05:01:827 FPI Jul20 5.00 C       1   0.83 CBOE   StoppedIM       0.80 x 0.85 5.53 x 5.57    96547805
7/11/18 13:10:00:877 FPI Feb15'19 2.50 P    1    0.2 ARCA   AutoExecution   0.20 x 0.30 5.51 x 5.53    98404356
7/11/18 13:10:03:227 FPI Aug17 10.00 P     15    4.5 ARCA   AutoExecution   4.40 x 4.50 5.51 x 5.53    98414755
7/11/18 13:10:03:500 FPI Aug17 7.50 P      25    2.1 AMEX   AutoExecution   2.05 x 2.10 5.51 x 5.53    98417025
7/11/18 13:14:30:377 FPI Jul20 7.50 C      13   0.05 CBOE   Regular         0.05 x 0.10 5.72 x 5.76   100040113
7/11/18 13:14:37:677 FPI Jul20 5.00 P       2    0.2 PHLX   IntermarketSweep0.20 x 0.30 5.82 x 5.84   100115148
7/11/18 13:14:37:800 FPI Jul20 5.00 C      10   0.95 ARCA   AutoExecution   0.80 x 0.95 5.82 x 5.84   100115896
7/11/18 13:14:39:500 FPI Jul20 7.50 C      10    0.1 PHLX   AutoExecution   0.05 x 0.10 5.82 x 5.90   100123820
7/11/18 13:14:39:500 FPI Jul20 7.50 C       1    0.1 CBOE   Regular         0.05 x 0.10 5.82 x 5.90   100123830
7/11/18 13:14:39:500 FPI Jul20 7.50 C      21    0.1 CBOE   Regular         0.05 x 0.25 5.82 x 5.90   100123834
7/11/18 13:14:39:527 FPI Jul20 7.50 C      18    0.1 ARCA   AutoExecution   0.10 x 0.15 5.82 x 5.90   100123883
7/11/18 13:14:40:777 FPI Jul20 7.50 C      25    0.1 ARCA   AutoExecution   0.10 x 0.15 5.82 x 5.89   100129826
7/11/18 13:14:40:777 FPI Jul20 7.50 C      12    0.1 PHLX   AutoExecution   0.10 x 0.15 5.82 x 5.89   100129831
7/11/18 13:14:40:777 FPI Jul20 7.50 C      13    0.1 CBOE   Regular         0.10 x 0.10 5.82 x 5.89   100129848
7/11/18 13:14:43:627 FPI Jul20 5.00 C       3    1.1 ARCA   IntermarketSweep0.80 x 1.10 5.82 x 5.88   100144625
7/11/18 13:14:43:677 FPI Jul20 5.00 C       7    1.1 ARCA   AutoExecution   1.10 x 1.30 5.82 x 5.88   100144759
7/11/18 13:14:56:450 FPI Jul20 7.50 C      27    0.1 ARCA   AutoExecution   0.10 x 0.20 5.88 x 5.93   100216520
7/11/18 13:14:59:200 FPI Jul20 7.50 C      10    0.1 ARCA   AutoExecution   0.10 x 0.15 5.85 x 5.90   100229266
7/11/18 13:15:03:227 FPI Aug17 7.50 C      25    0.2 ARCA   AutoExecution   0.20 x 0.25 5.85 x 5.90   100247664
7/11/18 13:15:03:227 FPI Aug17 7.50 C      12    0.2 PHLX   AutoExecution   0.10 x 0.25 5.85 x 5.90   100247667
7/11/18 13:15:03:227 FPI Aug17 7.50 C      13    0.2 CBOE   Regular         0.20 x 0.25 5.85 x 5.90   100247683
7/11/18 13:15:07:150 FPI Feb15'19 2.50 P    1   0.23 AMEX   Spread          0.00 x 0.30 5.85 x 5.90   100286674
7/11/18 13:15:07:150 FPI Feb15'19 5.00 P    1   0.83 AMEX   Spread          0.70 x 0.90 5.85 x 5.90   100286675
7/11/18 13:15:07:300 FPI Aug17 7.50 C      40    0.2 ARCA   AutoExecution   0.20 x 0.25 5.85 x 5.90   100289438
7/11/18 13:15:08:127 FPI Jul20 7.50 P      25   1.72 AMEX   Spread          1.60 x 1.85 5.85 x 5.90   100301187
7/11/18 13:15:08:127 FPI Aug17 7.50 P      25   1.87 AMEX   Spread          1.75 x 2.00 5.85 x 5.90   100301188
7/11/18 13:15:12:100 FPI Feb15'19 2.50 P    9   0.23 AMEX   Spread          0.00 x 0.30 5.85 x 5.89   100339182
7/11/18 13:15:12:100 FPI Feb15'19 5.00 P    9   0.83 AMEX   Spread          0.70 x 0.90 5.85 x 5.89   100339183
7/11/18 13:15:17:527 FPI Jul20 7.50 C      50   0.08 CBOE   StoppedIM       0.00 x 0.10 5.83 x 5.88   100380086
7/11/18 13:19:10:350 FPI Aug17 7.50 C      10   0.21 CBOE   Spread          0.15 x 0.25 5.70 x 5.73   101659098
7/11/18 13:19:10:350 FPI Aug17 5.00 P      10   0.34 CBOE   Spread          0.20 x 0.45 5.70 x 5.73   101659099
7/11/18 13:21:24:577 FPI Feb15'19 5.00 P    1    0.8 PHLX   AutoExecution   0.70 x 0.80 5.64 x 5.68   102455147
7/11/18 13:21:34:527 FPI Jul20 7.50 P      25    1.9 AMEX   AutoExecution   1.80 x 1.90 5.61 x 5.63   102495188
7/11/18 13:21:34:550 FPI Jul20 7.50 C      25   0.05 PHLX   AutoExecution   0.05 x 0.10 5.61 x 5.63   102495197
7/11/18 13:22:19:577 FPI Aug17 7.50 C      25   0.15 ARCA   AutoExecution   0.15 x 0.25 5.58 x 5.59   102743515
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 31 of 52


7/11/18 13:22:19:577 FPI Aug17 7.50 C       13   0.15 CBOE   Regular         0.15 x 0.25 5.58 x 5.59   102743537
7/11/18 13:22:19:600 FPI Aug17 7.50 C       12   0.15 PHLX   AutoExecution   0.15 x 0.25 5.54 x 5.58   102743653
7/11/18 13:22:23:927 FPI Jul20 5.00 C        3   0.85 PHLX   AutoExecution   0.85 x 0.90 5.51 x 5.55   102763277
7/11/18 13:22:23:927 FPI Aug17 10.00 P      50    4.5 ARCA   AutoExecution   4.40 x 4.50 5.51 x 5.55   102763296
7/11/18 13:22:26:750 FPI Jul20 5.00 C        1    0.8 ARCA   AutoExecution   0.80 x 0.85 5.44 x 5.46   102778327
7/11/18 13:22:26:750 FPI Jul20 5.00 P        1    0.3 PHLX   AutoExecution   0.15 x 0.30 5.44 x 5.46   102778339
7/11/18 13:23:30:977 FPI Jul20 7.50 C       75   0.05 PHLX   AutoExecution   0.05 x 0.05 5.44 x 5.49   103323448
7/11/18 13:25:04:950 FPI Feb15'19 10.00 P    9    4.9 ARCA   AutoExecution   4.50 x 4.90 5.46 x 5.48   103830618
7/11/18 13:25:04:950 FPI Feb15'19 5.00 P     1    0.9 ARCA   AutoExecution   0.70 x 0.90 5.46 x 5.47   103830645
7/11/18 13:25:05:777 FPI Jul20 5.00 C        5   0.75 PHLX   AutoExecution   0.75 x 0.85 5.42 x 5.47   103834378
7/11/18 13:25:05:850 FPI Jul20 2.50 C        1     3 PHLX    AutoExecution   3.00 x 3.80 5.40 x 5.47   103834640
7/11/18 13:25:06:550 FPI Feb15'19 5.00 C     1   1.05 PHLX   AutoExecution   0.80 x 1.25 5.38 x 5.41   103838280
7/11/18 13:25:06:550 FPI Jul20 5.00 C        7    0.7 PHLX   AutoExecution   0.70 x 1.00 5.30 x 5.37   103838381
7/11/18 13:25:06:550 FPI Jul20 5.00 P        7    0.3 ARCA   AutoExecution   0.15 x 0.30 5.30 x 5.37   103838387
7/11/18 13:25:06:550 FPI Jul20 5.00 P        9    0.3 ARCA   AutoExecution   0.15 x 0.30 5.30 x 5.37   103838411
7/11/18 13:25:11:650 FPI Jul20 5.00 C       15   0.65 ARCA   AutoExecution   0.65 x 0.70 5.26 x 5.28   103874594
7/11/18 13:25:11:650 FPI Jul20 5.00 C       15   0.65 PHLX   AutoExecution   0.65 x 0.70 5.26 x 5.28   103874603
7/11/18 13:25:11:650 FPI Jul20 5.00 C       30   0.65 CBOE   Regular         0.65 x 0.70 5.26 x 5.28   103874613
7/11/18 13:25:16:500 FPI Nov16 7.50 C       30   0.25 PHLX   AutoExecution   0.20 x 0.25 5.22 x 5.26   103903411
7/11/18 13:25:29:527 FPI Aug17 5.00 P        4    0.5 ARCA   AutoExecution   0.35 x 0.50 5.15 x 5.23   103962712
7/11/18 13:25:29:527 FPI Aug17 5.00 P        1    0.5 ARCA   AutoExecution   0.35 x 0.50 5.15 x 5.23   103962713
7/11/18 13:25:29:527 FPI Nov16 5.00 P        5    0.8 CBOE   Regular         0.65 x 0.80 5.15 x 5.23   103962715
7/11/18 13:25:29:727 FPI Jul20 5.00 P        5   0.35 ARCA   AutoExecution   0.15 x 0.35 5.15 x 5.16   103964708
7/11/18 13:25:29:727 FPI Jul20 5.00 C        1    0.6 PHLX   AutoExecution   0.60 x 0.65 5.15 x 5.16   103964724
7/11/18 13:25:30:177 FPI Jul20 5.00 C        3    0.6 PHLX   IntermarketSweep0.60 x 0.95 5.15 x 5.16   103968040
7/11/18 13:25:30:177 FPI Jul20 5.00 C        6    0.6 PHLX   AutoExecution   0.60 x 0.90 5.15 x 5.16   103968050
7/11/18 13:25:32:250 FPI Aug17 5.00 P       10   0.55 PHLX   AutoExecution   0.40 x 0.55 5.15 x 5.25   103978984
7/11/18 13:25:35:127 FPI Jul20 2.50 P       20   0.05 ARCA   AutoExecution   0.00 x 0.05 5.18 x 5.25   103995963
7/11/18 13:25:58:350 FPI Jul20 5.00 P        1   0.35 ARCA   IntermarketSweep0.35 x 0.40 5.26 x 5.29   104178176
7/11/18 13:25:58:350 FPI Jul20 5.00 P        9   0.35 ARCA   AutoExecution   0.15 x 0.35 5.26 x 5.29   104178186
7/11/18 13:26:04:800 FPI Feb15'19 5.00 P     5   1.05 CBOE   Regular         0.80 x 1.05 5.20 x 5.26   104222305
7/11/18 13:26:13:127 FPI Jul20 5.00 C       20    0.6 PHLX   AutoExecution   0.50 x 1.20 5.21 x 5.26   104267013
7/11/18 13:26:42:700 FPI Jul20 7.50 C       11   0.05 ARCA   AutoExecution   0.00 x 0.05 5.31 x 5.33   104434328
7/11/18 13:26:42:700 FPI Jul20 7.50 C       89   0.05 ARCA   AutoExecution   0.00 x 0.05 5.31 x 5.33   104434329
7/11/18 13:27:07:150 FPI Jul20 5.00 C       25   0.75 CBOE   Regular         0.75 x 1.05 5.28 x 5.29   104558263
7/11/18 13:27:37:900 FPI Aug17 7.50 P        2    2.3 CBOE   Regular         2.25 x 2.30 5.26 x 5.28   104873658
7/11/18 13:28:08:477 FPI Nov16 7.50 C       10   0.25 PHLX   IntermarketSweep0.20 x 0.25 5.32 x 5.36   105082263
7/11/18 13:31:22:727 FPI Nov16 7.50 C        2   0.25 CBOE   Regular         0.20 x 0.25 5.34 x 5.39   106386062
7/11/18 13:31:34:150 FPI Jul20 5.00 C       10    0.7 ARCA   AutoExecution   0.70 x 0.85 5.33 x 5.35   106462161
7/11/18 13:32:08:450 FPI Jul20 5.00 C       25   0.75 CBOE   Regular         0.75 x 0.85 5.37 x 5.42   106683642
7/11/18 13:34:46:477 FPI Jul20 7.50 C       11   0.05 ARCA   IntermarketSweep0.00 x 0.05 5.49 x 5.51   107906939
7/11/18 13:34:46:477 FPI Jul20 7.50 C       31   0.05 ARCA   IntermarketSweep0.00 x 0.05 5.49 x 5.51   107906940
7/11/18 13:34:46:500 FPI Jul20 7.50 C        2   0.05 CBOE   Regular         0.05 x 0.05 5.49 x 5.51   107907253
7/11/18 13:34:46:500 FPI Jul20 7.50 C        5   0.05 ARCA   IntermarketSweep0.00 x 0.05 5.49 x 5.51   107907273
7/11/18 13:34:46:550 FPI Jul20 7.50 C        1   0.05 ARCA   AutoExecution   0.05 x 0.10 5.49 x 5.51   107907777
7/11/18 13:35:39:177 FPI Feb15'19 2.50 P     5   0.25 CBOE   Regular         0.20 x 0.30 5.41 x 5.46   108308314
7/11/18 13:36:57:477 FPI Feb15'19 10.00 P    3     5 ARCA    AutoExecution   4.50 x 5.00 5.40 x 5.41   108856491
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 32 of 52


7/11/18 13:47:13:350 FPI Aug17 7.50 P      25    2.1 ARCA   AutoExecution   2.05 x 2.10 5.48 x 5.49   112500023
7/11/18 13:47:13:777 FPI Aug17 10.00 P     10   4.56 CBOE   StoppedIM       4.50 x 5.00 5.48 x 5.49   112501494
7/11/18 13:50:18:227 FPI Jul20 7.50 P      10     2 AMEX    IntermarketSweep2.00 x 2.15 5.48 x 5.54   113676526
7/11/18 13:50:18:227 FPI Jul20 7.50 P       5     2 PHLX    IntermarketSweep2.00 x 2.15 5.48 x 5.54   113676529
7/11/18 13:50:18:227 FPI Jul20 7.50 P      10     2 CBOE    IntermarketSweep2.00 x 2.15 5.48 x 5.54   113676537
7/11/18 13:54:19:277 FPI Feb15'19 5.00 C    3    1.1 ARCA   AutoExecution   1.10 x 1.25 5.40 x 5.45   115175608
7/11/18 13:56:52:650 FPI Jul20 5.00 P       5   0.35 ARCA   AutoExecution   0.15 x 0.35 5.28 x 5.33   116013772
7/11/18 14:06:26:127 FPI Feb15'19 7.50 C    2   0.33 PHLX   AutoExecution   0.20 x 0.35 5.42 x 5.45   119550058
7/11/18 14:07:55:550 FPI Nov16 7.50 C       5    0.2 PHLX   AutoExecution   0.05 x 0.25 5.30 x 5.40   120034493
7/11/18 14:07:56:477 FPI Aug17 7.50 P      10   2.25 PHLX   Spread          2.15 x 2.45 5.31 x 5.38   120038724
7/11/18 14:07:56:477 FPI Aug17 5.00 P      20   0.45 PHLX   Spread          0.30 x 0.55 5.31 x 5.38   120038724
7/11/18 14:23:00:550 FPI Aug17 2.50 P       8   0.05 ARCA   AutoExecution   0.05 x 0.10 5.38 x 5.40   126142958
7/11/18 14:23:00:550 FPI Aug17 2.50 P      12   0.05 ARCA   AutoExecution   0.05 x 0.10 5.38 x 5.40   126142959
7/11/18 14:23:05:577 FPI Nov16 7.50 C      25   0.25 ARCA   AutoExecution   0.25 x 0.35 5.38 x 5.40   126175400
7/11/18 14:31:38:177 FPI Feb15'19 5.00 C    5   1.15 PHLX   Spread          0.85 x 1.15 5.45 x 5.47   129041183
7/11/18 14:31:38:177 FPI Feb15'19 7.50 C    3    0.4 PHLX   Spread          0.20 x 0.40 5.45 x 5.47   129041183
7/11/18 14:31:38:500 FPI Feb15'19 5.00 C   20   1.15 CBOE   Spread          0.85 x 1.15 5.45 x 5.47   129040701
7/11/18 14:31:38:500 FPI Feb15'19 7.50 C   12    0.4 CBOE   Spread          0.20 x 0.40 5.45 x 5.47   129040701
7/11/18 14:34:01:150 FPI Jul20 5.00 P       6   0.25 AMEX   AutoExecution   0.25 x 0.30 5.41 x 5.43   129807747
7/11/18 14:34:01:150 FPI Jul20 5.00 P       4   0.25 ARCA   AutoExecution   0.25 x 0.30 5.41 x 5.43   129807749
7/11/18 14:34:23:800 FPI Feb15'19 2.50 P    1   0.25 PHLX   AutoExecution   0.15 x 0.25 5.41 x 5.43   129922403
7/11/18 14:36:29:400 FPI Jul20 5.00 C       2   0.95 PHLX   AutoExecution   0.65 x 0.95 5.41 x 5.42   130628472
7/11/18 14:37:17:450 FPI Jul20 5.00 P      50    0.2 ARCA   AutoExecution   0.10 x 0.20 5.42 x 5.44   130873719
7/11/18 14:37:24:650 FPI Aug17 7.50 C      10   0.15 CBOE   Regular         0.10 x 0.15 5.42 x 5.44   130922413
7/11/18 14:37:52:827 FPI Jul20 5.00 C       1    0.8 CBOE   Regular         0.80 x 0.95 5.42 x 5.44   131063698
7/11/18 14:38:48:427 FPI Aug17 5.00 C       1   0.85 CBOE   StoppedIM       0.70 x 0.95 5.39 x 5.42   131366499
7/11/18 14:41:44:527 FPI Aug17 7.50 P       1    2.3 ARCA   AutoExecution   2.15 x 2.30 5.31 x 5.35   132254152
7/11/18 14:41:44:527 FPI Jul20 5.00 P      30    0.3 ARCA   AutoExecution   0.10 x 0.30 5.31 x 5.35   132254160
7/11/18 14:41:51:977 FPI Nov16 7.50 C      25   0.25 ARCA   AutoExecution   0.25 x 0.35 5.24 x 5.30   132295065
7/11/18 14:41:52:677 FPI Nov16 5.00 P       5    0.8 CBOE   Regular         0.60 x 0.80 5.24 x 5.30   132298077
7/11/18 14:50:16:727 FPI Jul20 7.50 C       7   0.05 PHLX   AutoExecution   0.00 x 0.05 5.45 x 5.49   135089468
7/11/18 14:51:05:627 FPI Nov16 7.50 C      30    0.3 AMEX   AutoExecution   0.30 x 0.40 5.40 x 5.45   135325625
7/11/18 14:51:52:000 FPI Aug17 10.00 P     15    4.6 PHLX   AutoExecution   4.50 x 5.00 5.42 x 5.44   135539070
7/11/18 14:55:28:600 FPI Feb15'19 5.00 C    2   1.15 ARCA   IntermarketSweep0.95 x 1.15 5.43 x 5.45   136677459
7/11/18 15:04:13:727 FPI Aug17 5.00 P      10    0.5 AMEX   AutoExecution   0.50 x 0.55 5.37 x 5.40   139673810
7/11/18 15:05:48:500 FPI Feb15'19 7.50 C    5   0.35 PHLX   AutoExecution   0.30 x 0.40 5.37 x 5.39   140271517
7/11/18 15:09:06:627 FPI Aug17 2.50 P       1   0.05 AMEX   Spread          0.05 x 0.10 5.39 x 5.40   141388171
7/11/18 15:09:06:650 FPI Nov16 2.50 P       1   0.13 AMEX   Spread          0.00 x 0.15 5.39 x 5.40   141388172
7/11/18 15:09:11:577 FPI Aug17 2.50 P       9   0.05 AMEX   Spread          0.05 x 0.10 5.39 x 5.40   141416730
7/11/18 15:09:11:577 FPI Nov16 2.50 P       9   0.13 AMEX   Spread          0.00 x 0.15 5.39 x 5.40   141416731
7/11/18 15:17:10:400 FPI Jul20 7.50 P       1   2.01 PHLX   AutoExecution   2.00 x 2.15 5.50 x 5.52   144463692
7/11/18 15:17:17:900 FPI Jul20 5.00 P       5    0.1 CBOE   IntermarketSweep0.10 x 0.30 5.51 x 5.52   144510056
7/11/18 15:21:00:200 FPI Feb15'19 7.50 C   15    0.4 ARCA   AutoExecution   0.40 x 0.50 5.50 x 5.51   145660934
7/11/18 15:22:54:527 FPI Feb15'19 5.00 C   10   1.15 CBOE   Regular         0.95 x 1.25 5.48 x 5.51   146303973
7/11/18 15:23:35:900 FPI Aug17 7.50 P      40   2.15 ARCA   AutoExecution   2.05 x 2.15 5.46 x 5.47   146582257
7/11/18 15:24:44:877 FPI Aug17 10.00 P     15    4.6 ARCA   AutoExecution   4.50 x 4.60 5.41 x 5.44   147024813
7/11/18 15:25:05:177 FPI Aug17 7.50 P      42   2.15 ARCA   AutoExecution   2.10 x 2.15 5.41 x 5.44   147140857
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 33 of 52


7/11/18 15:26:35:750 FPI Nov16 10.00 C      10    0.1 AMEX   AutoExecution   0.10 x 0.40 5.36 x 5.38   147678371
7/11/18 15:28:44:200 FPI Feb15'19 5.00 C    15    1.1 ARCA   AutoExecution   1.10 x 1.15 5.31 x 5.34   148305145
7/11/18 15:28:44:200 FPI Jul20 5.00 C        6   0.65 PHLX   AutoExecution   0.60 x 0.70 5.31 x 5.34   148305154
7/11/18 15:29:31:400 FPI Jul20 5.00 C        6    0.6 ARCA   AutoExecution   0.60 x 0.70 5.29 x 5.30   148602429
7/11/18 15:29:31:400 FPI Jul20 5.00 C       19    0.6 AMEX   AutoExecution   0.55 x 0.60 5.29 x 5.30   148602437
7/11/18 15:30:15:627 FPI Aug17 5.00 C        2    0.8 PHLX   AutoExecution   0.70 x 0.90 5.28 x 5.30   148921807
7/11/18 15:31:15:977 FPI Jul20 7.50 C       10   0.05 CBOE   Regular         0.00 x 0.05 5.29 x 5.33   149340680
7/11/18 15:36:29:100 FPI Aug17 7.50 C        3   0.15 PHLX   AutoExecution   0.15 x 0.20 5.35 x 5.37   151301307
7/11/18 15:37:56:277 FPI Aug17 7.50 C        4   0.15 ARCA   AutoExecution   0.15 x 0.25 5.36 x 5.38   151772608
7/11/18 15:38:34:450 FPI Jul20 7.50 P       30   2.25 PHLX   AutoExecution   2.10 x 2.30 5.36 x 5.38   151993926
7/11/18 15:39:39:177 FPI Jul20 5.00 C       25    0.6 CBOE   Regular         0.55 x 0.70 5.34 x 5.36   152374743
7/11/18 15:46:30:177 FPI Jul20 5.00 C       10   0.55 PHLX   IntermarketSweep0.55 x 0.60 5.23 x 5.26   155124756
7/11/18 15:48:46:150 FPI Jul20 5.00 C        5   0.57 PHLX   AutoExecution   0.50 x 0.70 5.30 x 5.31   156021891
7/11/18 15:48:48:877 FPI Jul20 5.00 C        5   0.55 PHLX   AutoExecution   0.50 x 0.70 5.30 x 5.31   156036872
7/11/18 15:48:51:227 FPI Jul20 5.00 C        1   0.55 AMEX   IntermarketSweep0.55 x 0.70 5.30 x 5.31   156050122
7/11/18 15:48:51:227 FPI Jul20 5.00 C        4   0.55 AMEX   IntermarketSweep0.55 x 0.70 5.30 x 5.31   156050123
7/11/18 15:50:16:327 FPI Jul20 10.00 P       1    5.2 PHLX   IntermarketSweep4.60 x 5.20 5.31 x 5.32   157403745
7/11/18 15:50:34:150 FPI Jul20 5.00 P       20    0.3 ARCA   AutoExecution   0.25 x 0.30 5.32 x 5.33   157687592
7/11/18 15:51:22:127 FPI Aug17 7.50 C       25   0.15 CBOE   Regular         0.10 x 0.20 5.32 x 5.33   158137544
7/11/18 15:52:02:477 FPI Jul20 5.00 P        1    0.3 ARCA   AutoExecution   0.20 x 0.30 5.32 x 5.33   158414311
7/11/18 15:52:09:327 FPI Aug17 7.50 C       25   0.15 CBOE   Regular         0.15 x 0.20 5.32 x 5.33   158451867
7/11/18 15:52:14:250 FPI Feb15'19 5.00 C     5   1.01 PHLX   AutoExecution   0.95 x 1.10 5.32 x 5.33   158492195
7/11/18 15:52:28:900 FPI Nov16 7.50 P      250    2.5 ARCA   AutoExecution   2.25 x 2.50 5.31 x 5.32   158573218
7/11/18 15:52:28:900 FPI Nov16 7.50 P       10    2.5 PHLX   AutoExecution   2.25 x 2.50 5.31 x 5.32   158573224
7/11/18 15:52:39:150 FPI Jul20 5.00 C       15   0.55 PHLX   AutoExecution   0.50 x 0.60 5.31 x 5.32   158637412
7/11/18 15:52:56:977 FPI Jul20 5.00 C        1   0.55 ARCA   IntermarketSweep0.55 x 0.60 5.31 x 5.32   158739025
7/11/18 15:52:56:977 FPI Jul20 5.00 C       19   0.55 PHLX   IntermarketSweep0.55 x 0.60 5.31 x 5.32   158739031
7/11/18 15:58:43:150 FPI Jul20 5.00 C        2   0.57 PHLX   AutoExecution   0.50 x 0.60 5.33 x 5.34   161253581
7/11/18 15:59:05:000 FPI Aug17 5.00 P       50    0.4 ARCA   AutoExecution   0.35 x 0.40 5.30 x 5.31   161388691
7/11/18 15:59:34:950 FPI Feb15'19 5.00 C    20    1.1 PHLX   AutoExecution   0.95 x 1.10 5.27 x 5.28   161618922
7/11/18 15:59:34:950 FPI Feb15'19 5.00 C    10    1.1 AMEX   AutoExecution   0.95 x 1.10 5.27 x 5.28   161618925
7/11/18 15:59:34:950 FPI Feb15'19 5.00 C    20    1.1 CBOE   Regular         0.95 x 1.10 5.27 x 5.28   161618953
7/12/18 09:30:37:377 FPI Aug17 7.50 C        1   0.15 ARCA   AutoExecution   0.00 x 0.15 6.21 x 6.22     1088276
7/12/18 09:30:37:650 FPI Jul20 7.50 P       25   4.26 AMEX   Spread          1.25 x 5.00 6.21 x 6.22     1095036
7/12/18 09:30:37:650 FPI Aug17 7.50 P       25   4.41 AMEX   Spread          0.00 x 4.50 6.21 x 6.22     1095037
7/12/18 09:30:37:650 FPI Jul20 7.50 P       25   4.26 AMEX   Spread          1.25 x 5.00 6.21 x 6.22     1095039
7/12/18 09:30:37:650 FPI Aug17 7.50 P       25   4.41 AMEX   Spread          0.00 x 4.50 6.21 x 6.22     1095040
7/12/18 09:30:37:877 FPI Feb15'19 5.00 C     1    1.8 PHLX   AutoExecution   1.15 x 4.50 6.21 x 6.22     1098963
7/12/18 09:30:45:127 FPI Aug17 10.00 P       6    3.8 ARCA   AutoExecution   3.70 x 3.80 6.21 x 6.23     1214681
7/12/18 09:30:45:127 FPI Aug17 10.00 P       9    3.7 AMEX   IntermarketSweep3.70 x 3.80 6.21 x 6.23     1214682
7/12/18 09:30:45:127 FPI Aug17 10.00 P       9    3.7 AMEX   IntermarketSweep3.70 x 3.80 6.21 x 6.23     1214683
7/12/18 09:30:45:127 FPI Aug17 10.00 P       6    3.8 ARCA   AutoExecution   3.70 x 3.80 6.21 x 6.23     1214685
7/12/18 09:30:45:127 FPI Aug17 10.00 P       6    3.8 ARCA   AutoExecution   3.70 x 3.80 6.21 x 6.23     1214686
7/12/18 09:30:45:127 FPI Aug17 10.00 P       6    3.8 ARCA   AutoExecution   3.70 x 3.80 6.21 x 6.23     1214686
7/12/18 09:30:45:127 FPI Aug17 10.00 P       1    3.7 AMEX   IntermarketSweep3.70 x 3.80 6.21 x 6.23     1214687
7/12/18 09:30:45:127 FPI Aug17 10.00 P       1    3.7 AMEX   IntermarketSweep3.70 x 3.80 6.21 x 6.23     1214688
7/12/18 09:30:45:127 FPI Aug17 10.00 P      10    3.7 ARCA   IntermarketSweep3.70 x 3.80 6.21 x 6.23     1214689
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 34 of 52


7/12/18 09:30:45:127 FPI Aug17 10.00 P        8    3.7 ARCA   IntermarketSweep3.70 x 3.80 6.22 x 6.22    1214690
7/12/18 09:30:45:127 FPI Aug17 10.00 P        2    3.7 ARCA   IntermarketSweep3.70 x 3.80 6.22 x 6.22    1214690
7/12/18 09:30:45:127 FPI Aug17 10.00 P        9    3.7 PHLX   AutoExecution   3.70 x 3.70 6.23 x 6.25    1214699
7/12/18 09:30:45:127 FPI Jul20 5.00 C        15    1.4 PHLX   IntermarketSweep1.35 x 1.40 6.23 x 6.25    1214704
7/12/18 09:30:45:127 FPI Aug17 10.00 P       10    3.7 PHLX   AutoExecution   3.70 x 3.70 6.22 x 6.25    1214727
7/12/18 09:30:45:127 FPI Aug17 10.00 P        6    3.7 ARCA   AutoExecution   3.70 x 3.70 6.24 x 6.28    1214775
7/12/18 09:30:45:127 FPI Aug17 10.00 P       19    3.7 CBOE   IntermarketSweep3.20 x 3.70 6.29 x 6.33    1214895
7/12/18 09:30:45:127 FPI Aug17 10.00 P        2    3.7 CBOE   IntermarketSweep3.20 x 3.70 6.29 x 6.33    1214903
7/12/18 09:30:45:150 FPI Aug17 10.00 P        3    3.7 ARCA   AutoExecution   3.20 x 3.70 6.26 x 6.33    1215102
7/12/18 09:30:45:150 FPI Jul20 10.00 P        9    3.7 AMEX   AutoExecution   3.70 x 4.40 6.26 x 6.33    1215104
7/12/18 09:30:45:150 FPI Aug17 10.00 P        6    3.7 CBOE   Regular         3.20 x 3.70 6.26 x 6.33    1215113
7/12/18 09:30:56:300 FPI Jul20 5.00 C        15    1.3 CBOE   Regular         1.30 x 1.70 6.31 x 6.34    1371212
7/12/18 09:31:46:150 FPI Feb15'19 7.50 P      2    2.2 ARCA   AutoExecution   1.15 x 2.20 6.20 x 6.21    1948721
7/12/18 09:32:24:677 FPI Jul20 5.00 P        30   0.15 PHLX   AutoExecution   0.10 x 0.20 6.11 x 6.14    2418302
7/12/18 09:32:34:177 FPI Jul20 7.50 C         2   0.15 PHLX   AutoExecution   0.05 x 0.15 6.10 x 6.11    2516089
7/12/18 09:32:46:927 FPI Aug17 5.00 C         5   1.35 ARCA   AutoExecution   1.35 x 1.70 6.03 x 6.04    2668504
7/12/18 09:33:00:527 FPI Jul20 5.00 C        60     1 PHLX    AutoExecution   0.85 x 1.60 6.02 x 6.05    2827179
7/12/18 09:33:01:877 FPI Jul20 5.00 P         3   0.15 PHLX   AutoExecution   0.15 x 0.20 6.02 x 6.05    2841335
7/12/18 09:33:18:200 FPI Jul20 5.00 P         2   0.15 PHLX   AutoExecution   0.10 x 0.20 6.02 x 6.05    3055722
7/12/18 09:34:04:427 FPI Jul20 7.50 C         7   0.15 CBOE   Regular         0.15 x 0.25 6.06 x 6.10    3568455
7/12/18 09:34:07:750 FPI Aug17 7.50 C        10    0.2 ARCA   AutoExecution   0.15 x 0.20 6.06 x 6.09    3627107
7/12/18 09:34:16:950 FPI Feb15'19 7.50 P      2    2.3 ARCA   AutoExecution   1.25 x 2.30 6.06 x 6.09    3772742
7/12/18 09:34:21:677 FPI Aug17 5.00 C         5   1.35 ARCA   AutoExecution   1.35 x 1.70 6.06 x 6.09    3826518
7/12/18 09:34:41:200 FPI Nov16 7.50 C        10    0.5 CBOE   Regular         0.20 x 0.60 6.12 x 6.16    4039299
7/12/18 09:35:45:900 FPI Jul20 5.00 P         1    0.1 PHLX   AutoExecution   0.10 x 0.20 6.20 x 6.24    4795146
7/12/18 09:36:25:827 FPI Aug17 7.50 C         3    0.2 CBOE   Regular         0.15 x 0.20 6.18 x 6.20    5179472
7/12/18 09:37:15:177 FPI Nov16 7.50 C        10    0.4 ARCA   AutoExecution   0.25 x 0.40 6.21 x 6.25    5646418
7/12/18 09:38:09:350 FPI Feb15'19 10.00 C    20   0.25 ARCA   AutoExecution   0.10 x 0.25 6.23 x 6.26    6131723
7/12/18 09:38:50:327 FPI Feb15'19 7.50 C     17    0.7 CBOE   Regular         0.35 x 0.70 6.23 x 6.26    6526342
7/12/18 09:39:12:977 FPI Feb15'19 5.00 C      1    1.7 PHLX   AutoExecution   1.60 x 1.70 6.25 x 6.28    6735755
7/12/18 09:40:13:150 FPI Aug17 7.50 C         1   0.25 ARCA   AutoExecution   0.15 x 0.25 6.28 x 6.31    7319374
7/12/18 09:40:15:927 FPI Aug17 5.00 C         1    1.6 ARCA   AutoExecution   1.40 x 1.60 6.34 x 6.39    7339870
7/12/18 09:40:52:100 FPI Aug17 7.50 C         1   0.18 PHLX   Straddle        0.15 x 0.35 6.33 x 6.34    7644691
7/12/18 09:40:52:100 FPI Aug17 5.00 P         1   0.22 PHLX   Straddle        0.10 x 0.35 6.33 x 6.34    7644691
7/12/18 09:40:55:750 FPI Aug17 5.00 C         5    1.6 ARCA   AutoExecution   1.60 x 1.85 6.33 x 6.34    7676962
7/12/18 09:41:10:200 FPI Aug17 5.00 C         3    1.5 ARCA   AutoExecution   1.50 x 1.80 6.33 x 6.34    7843351
7/12/18 09:42:42:650 FPI Feb15'19 5.00 C      6   1.73 AMEX   StoppedIM       1.60 x 1.80 6.26 x 6.27    8719517
7/12/18 09:42:42:650 FPI Feb15'19 5.00 C      6   1.73 AMEX   StoppedIM       1.60 x 1.80 6.26 x 6.27    8719518
7/12/18 09:42:42:650 FPI Feb15'19 5.00 C      5   1.73 AMEX   StoppedIM       1.60 x 1.80 6.26 x 6.27    8719518
7/12/18 09:44:24:900 FPI Feb15'19 7.50 P    100   1.93 CBOE   StoppedIM       1.50 x 2.55 6.25 x 6.28    9887870
7/12/18 09:44:34:750 FPI Feb15'19 7.50 C      2    0.6 ARCA   AutoExecution   0.60 x 0.80 6.24 x 6.25    9986322
7/12/18 09:44:58:400 FPI Jul20 5.00 C        10    1.3 PHLX   AutoExecution   1.30 x 1.50 6.24 x 6.26   10176905
7/12/18 09:44:59:477 FPI Jul20 5.00 C        16    1.3 PHLX   AutoExecution   1.25 x 1.30 6.24 x 6.26   10186642
7/12/18 09:45:07:777 FPI Nov16 5.00 P         2    0.4 ARCA   AutoExecution   0.00 x 0.40 6.24 x 6.26   10313315
7/12/18 09:47:17:177 FPI Feb15'19 5.00 C     19   1.65 PHLX   AutoExecution   1.60 x 1.80 6.27 x 6.28   11546906
7/12/18 09:47:57:577 FPI Jul20 5.00 P        20   0.15 PHLX   AutoExecution   0.05 x 0.20 6.11 x 6.14   12003055
7/12/18 09:48:27:227 FPI Jul20 7.50 P         1    1.5 ARCA   AutoExecution   1.50 x 1.60 6.11 x 6.14   12262862
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 35 of 52


7/12/18 09:48:32:977 FPI Feb15'19 5.00 C    3   1.68 PHLX   AutoExecution   1.60 x 1.80 6.16 x 6.20   12309429
7/12/18 09:49:08:777 FPI Nov16 2.50 P       1   0.08 PHLX   AutoExecution   0.00 x 0.25 6.18 x 6.19   12571081
7/12/18 09:49:13:527 FPI Feb15'19 5.00 C    2    1.7 CBOE   Regular         1.60 x 1.80 6.18 x 6.19   12605665
7/12/18 09:49:50:400 FPI Jul20 5.00 P       3   0.05 PHLX   AutoExecution   0.05 x 0.20 6.18 x 6.19   13004808
7/12/18 09:52:59:200 FPI Aug17 5.00 C       4    1.6 ARCA   AutoExecution   1.60 x 1.80 6.27 x 6.28   14757830
7/12/18 09:53:26:850 FPI Aug17 7.50 C      20   0.25 PHLX   AutoExecution   0.15 x 0.25 6.32 x 6.34   15073943
7/12/18 09:54:45:650 FPI Aug17 5.00 C       6   1.55 ARCA   AutoExecution   1.55 x 1.75 6.29 x 6.32   15836760
7/12/18 09:56:21:927 FPI Feb15'19 5.00 P    2   0.65 CBOE   Regular         0.65 x 0.90 6.37 x 6.40   16608483
7/12/18 09:56:23:177 FPI Feb15'19 5.00 C    3    1.8 ARCA   AutoExecution   1.60 x 1.80 6.37 x 6.40   16616333
7/12/18 09:56:39:727 FPI Feb15'19 5.00 C    7    1.8 ARCA   AutoExecution   1.60 x 1.80 6.43 x 6.44   16788544
7/12/18 09:56:39:727 FPI Jul20 5.00 C      10    1.5 PHLX   AutoExecution   0.95 x 1.50 6.43 x 6.44   16788556
7/12/18 09:57:30:550 FPI Jul20 7.50 C      10   0.15 ARCA   AutoExecution   0.10 x 0.15 6.46 x 6.50   17299718
7/12/18 09:58:06:100 FPI Nov16 5.00 P      30    0.5 PHLX   AutoExecution   0.05 x 0.70 6.45 x 6.47   17632232
7/12/18 09:58:16:127 FPI Aug17 7.50 C      20    0.3 AMEX   AutoExecution   0.30 x 0.35 6.48 x 6.50   17725484
7/12/18 09:58:20:900 FPI Jul20 7.50 C       7    0.2 AMEX   AutoExecution   0.05 x 0.20 6.49 x 6.50   17799719
7/12/18 09:58:36:400 FPI Jul20 2.50 C       1     4 ARCA    AutoExecution   3.30 x 4.00 6.50 x 6.51   17913064
7/12/18 09:58:36:850 FPI Jul20 5.00 C      10    1.6 PHLX   AutoExecution   1.30 x 1.85 6.52 x 6.57   17919776
7/12/18 10:01:05:250 FPI Jul20 5.00 C       2    1.6 CBOE   Regular         1.30 x 1.85 6.45 x 6.46   19273495
7/12/18 10:02:35:677 FPI Aug17 5.00 C       1    1.5 CBOE   Regular         1.50 x 1.60 6.36 x 6.37   20145492
7/12/18 10:04:04:450 FPI Jul20 7.50 C       3   0.15 ARCA   AutoExecution   0.15 x 0.20 6.40 x 6.42   20976050
7/12/18 10:04:11:227 FPI Jul20 7.50 C       1    0.1 CBOE   Regular         0.05 x 0.20 6.40 x 6.42   21032497
7/12/18 10:05:23:200 FPI Aug17 7.50 C       2   0.25 AMEX   StoppedIM       0.25 x 0.30 6.43 x 6.47   21683705
7/12/18 10:05:23:200 FPI Aug17 7.50 C       2   0.25 AMEX   StoppedIM       0.25 x 0.30 6.43 x 6.47   21683706
7/12/18 10:05:50:900 FPI Aug17 7.50 C       3   0.25 ARCA   IntermarketSweep0.25 x 0.30 6.41 x 6.44   21866617
7/12/18 10:06:26:327 FPI Aug17 5.00 C       1   1.65 ARCA   AutoExecution   1.65 x 1.85 6.42 x 6.45   22102006
7/12/18 10:07:24:477 FPI Feb15'19 7.50 C    5   0.65 CBOE   Regular         0.65 x 0.70 6.40 x 6.42   22569937
7/12/18 10:09:05:627 FPI Feb15'19 5.00 P    1   0.75 CBOE   Regular         0.60 x 0.85 6.42 x 6.44   23423102
7/12/18 10:10:41:250 FPI Aug17 2.50 P      10   0.05 ARCA   AutoExecution   0.00 x 0.05 6.32 x 6.33   24155585
7/12/18 10:10:41:250 FPI Aug17 2.50 P       4   0.05 ARCA   AutoExecution   0.00 x 0.15 6.32 x 6.33   24155588
7/12/18 10:10:41:250 FPI Aug17 2.50 P       6   0.05 ARCA   AutoExecution   0.00 x 0.15 6.32 x 6.33   24155589
7/12/18 10:11:47:200 FPI Aug17 5.00 C      10   1.65 CBOE   Regular         1.45 x 1.65 6.32 x 6.33   24744959
7/12/18 10:17:29:900 FPI Aug17 7.50 C       1   0.25 ARCA   AutoExecution   0.25 x 0.30 6.35 x 6.36   27298488
7/12/18 10:20:51:600 FPI Aug17 2.50 P      32   0.05 ARCA   AutoExecution   0.00 x 0.05 6.32 x 6.33   28886426
7/12/18 10:21:07:927 FPI Aug17 7.50 C      39    0.2 CBOE   Regular         0.15 x 0.30 6.25 x 6.26   28999775
7/12/18 10:22:01:750 FPI Feb15'19 7.50 C   15    0.6 PHLX   AutoExecution   0.45 x 0.70 6.20 x 6.21   29415002
7/12/18 10:22:02:350 FPI Aug17 5.00 C       1   1.45 ARCA   AutoExecution   1.45 x 1.65 6.20 x 6.21   29423865
7/12/18 10:22:09:127 FPI Nov16 5.00 P      40    0.5 ARCA   AutoExecution   0.05 x 0.50 6.16 x 6.19   29468905
7/12/18 10:23:51:900 FPI Nov16 7.50 C       4    0.5 PHLX   AutoExecution   0.25 x 0.55 6.16 x 6.17   30248389
7/12/18 10:25:33:177 FPI Feb15'19 5.00 P    1   0.75 ARCA   AutoExecution   0.60 x 0.75 6.11 x 6.15   30971970
7/12/18 10:26:07:900 FPI Feb15'19 5.00 P    2   0.75 ARCA   AutoExecution   0.75 x 0.90 6.12 x 6.13   31261809
7/12/18 10:28:03:700 FPI Jul20 7.50 C      10   0.11 PHLX   AutoExecution   0.05 x 0.20 6.10 x 6.11   32153183
7/12/18 10:28:21:627 FPI Feb15'19 5.00 C    3    1.6 PHLX   AutoExecution   1.60 x 1.90 6.10 x 6.11   32339423
7/12/18 10:28:40:227 FPI Jul20 7.50 C       8   0.11 PHLX   AutoExecution   0.05 x 0.20 6.10 x 6.11   32559754
7/12/18 10:28:58:427 FPI Jul20 7.50 C      10   0.05 PHLX   IntermarketSweep0.05 x 0.15 6.10 x 6.11   32717154
7/12/18 10:31:23:450 FPI Nov16 7.50 C      10    0.5 PHLX   AutoExecution   0.50 x 0.55 6.10 x 6.11   33997653
7/12/18 10:32:25:850 FPI Aug17 7.50 C      20   0.25 ARCA   AutoExecution   0.25 x 0.30 6.10 x 6.11   34432400
7/12/18 10:33:16:727 FPI Feb15'19 5.00 C    3    1.6 ARCA   AutoExecution   1.60 x 1.90 6.11 x 6.13   34791644
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 36 of 52


7/12/18 10:33:16:727 FPI Feb15'19 5.00 C   10    1.6 AMEX   AutoExecution   1.60 x 1.90 6.11 x 6.13   34791652
7/12/18 10:33:48:650 FPI Feb15'19 5.00 C   25    1.7 ARCA   AutoExecution   1.70 x 1.90 6.12 x 6.13   34992835
7/12/18 10:34:38:500 FPI Feb15'19 5.00 P   25    0.7 ARCA   AutoExecution   0.60 x 0.70 6.12 x 6.13   35344544
7/12/18 10:41:10:250 FPI Feb15'19 5.00 P   20   0.73 CBOE   StoppedIM       0.60 x 0.90 6.14 x 6.15   38244377
7/12/18 10:47:37:977 FPI Jul20 5.00 P      30    0.1 AMEX   AutoExecution   0.05 x 0.10 6.10 x 6.13   41144108
7/12/18 10:47:37:977 FPI Jul20 5.00 P       1    0.1 AMEX   AutoExecution   0.05 x 0.10 6.10 x 6.13   41144109
7/12/18 10:47:37:977 FPI Jul20 5.00 P      10    0.1 PHLX   AutoExecution   0.05 x 0.10 6.10 x 6.13   41144115
7/12/18 10:50:38:250 FPI Aug17 10.00 P     26    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.12   42340866
7/12/18 10:50:45:827 FPI Aug17 10.00 P     29    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42382768
7/12/18 10:50:47:950 FPI Aug17 10.00 P     21    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42396340
7/12/18 10:50:50:427 FPI Aug17 10.00 P     29    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42409158
7/12/18 10:50:50:700 FPI Nov16 10.00 C     10    0.1 AMEX   IntermarketSweep0.05 x 0.10 6.11 x 6.13   42410402
7/12/18 10:50:50:700 FPI Nov16 10.00 C      5    0.1 ARCA   IntermarketSweep0.05 x 0.10 6.11 x 6.13   42410403
7/12/18 10:50:50:700 FPI Nov16 10.00 C     20    0.1 PHLX   IntermarketSweep0.05 x 0.10 6.11 x 6.13   42410406
7/12/18 10:50:50:700 FPI Nov16 10.00 C     21    0.1 CBOE   IntermarketSweep0.05 x 0.10 6.11 x 6.13   42410418
7/12/18 10:50:52:900 FPI Aug17 10.00 P     25    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42422349
7/12/18 10:50:55:127 FPI Aug17 10.00 P     21    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42436290
7/12/18 10:50:57:300 FPI Aug17 10.00 P     29    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42448517
7/12/18 10:51:04:627 FPI Aug17 10.00 P     26    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42504812
7/12/18 10:51:08:227 FPI Aug17 10.00 P     22    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.12   42530892
7/12/18 10:51:09:550 FPI Aug17 10.00 P     28    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.12   42538283
7/12/18 10:51:09:550 FPI Aug17 10.00 P     14    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.12   42538286
7/12/18 10:51:11:750 FPI Aug17 10.00 P     37    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.12   42551949
7/12/18 10:51:16:100 FPI Aug17 10.00 P     34    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42585911
7/12/18 10:51:18:600 FPI Aug17 10.00 P     16    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42602103
7/12/18 10:51:18:627 FPI Aug17 10.00 P     29    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.13   42602108
7/12/18 10:51:34:427 FPI Aug17 10.00 P     39    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.15   42714961
7/12/18 10:51:38:400 FPI Aug17 10.00 P     31    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.15   42743500
7/12/18 10:51:40:527 FPI Aug17 10.00 P     19    3.9 ARCA   AutoExecution   3.80 x 3.90 6.11 x 6.15   42755922
7/12/18 10:55:24:950 FPI Nov16 7.50 C       2   0.42 PHLX   AutoExecution   0.35 x 0.45 6.18 x 6.20   44227416
7/12/18 10:55:59:727 FPI Aug17 10.00 P     25    3.8 CBOE   IntermarketSweep3.80 x 3.90 6.21 x 6.24   44516370
7/12/18 10:57:24:550 FPI Aug17 7.50 P      20   1.42 CBOE   StoppedIM       1.10 x 1.75 6.19 x 6.20   45056767
7/12/18 11:02:09:377 FPI Jul20 5.00 C      10   1.23 CBOE   StoppedIM       1.00 x 1.60 6.19 x 6.21   46959950
7/12/18 11:09:25:650 FPI Feb15'19 7.50 C    1   0.58 PHLX   AutoExecution   0.25 x 0.70 6.21 x 6.24   49866805
7/12/18 11:11:25:350 FPI Jul20 10.00 P      1   3.75 CBOE   StoppedIM       3.70 x 4.30 6.23 x 6.25   50685095
7/12/18 11:11:28:727 FPI Aug17 5.00 P      10    0.2 CBOE   StoppedIM       0.10 x 0.35 6.23 x 6.25   50706938
7/12/18 11:12:14:427 FPI Feb15'19 5.00 P    1    0.7 ARCA   AutoExecution   0.60 x 0.70 6.24 x 6.25   51064541
7/12/18 11:21:49:250 FPI Feb15'19 7.50 C   50   0.65 ARCA   AutoExecution   0.65 x 0.70 6.28 x 6.29   55058461
7/12/18 11:22:04:377 FPI Jul20 5.00 P      20   0.05 CBOE   IntermarketSweep0.05 x 0.20 6.28 x 6.29   55144215
7/12/18 11:29:03:900 FPI Jul20 5.00 C      10   1.44 PHLX   BuyWrite        1.20 x 1.60 6.34 x 6.35   58072318
7/12/18 11:30:00:750 FPI Feb15'19 7.50 C   50   0.65 ARCA   AutoExecution   0.65 x 0.70 6.34 x 6.35   58446129
7/12/18 11:35:11:827 FPI Jul20 7.50 C       6    0.1 AMEX   StoppedIM       0.05 x 0.20 6.34 x 6.35   60676425
7/12/18 11:38:20:327 FPI Nov16 7.50 P      20    1.8 PHLX   AutoExecution   1.75 x 2.20 6.40 x 6.44   62159760
7/12/18 11:40:39:377 FPI Feb15'19 2.50 P    2   0.15 PHLX   AutoExecution   0.00 x 0.15 6.38 x 6.39   63108927
7/12/18 11:40:45:127 FPI Jul20 5.00 C      24    1.4 ARCA   AutoExecution   1.20 x 1.40 6.38 x 6.39   63159592
7/12/18 11:40:45:150 FPI Jul20 5.00 C       6    1.4 ARCA   AutoExecution   1.25 x 1.40 6.38 x 6.39   63159605
7/12/18 11:46:46:950 FPI Jul20 7.50 C       1    0.1 CBOE   Spread          0.05 x 0.15 6.31 x 6.32   65498441
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 37 of 52


7/12/18 11:46:54:800 FPI Nov16 5.00 P       10   0.47 CBOE   StoppedIM       0.10 x 0.70 6.31 x 6.32    65543212
7/12/18 11:48:48:500 FPI Nov16 5.00 P       10   0.43 PHLX   AutoExecution   0.10 x 0.70 6.31 x 6.32    66249713
7/12/18 11:49:44:127 FPI Nov16 7.50 C       10   0.46 CBOE   StoppedIM       0.45 x 0.60 6.31 x 6.32    66650377
7/12/18 11:50:24:700 FPI Nov16 5.00 P       10   0.44 PHLX   AutoExecution   0.10 x 0.70 6.31 x 6.32    66943251
7/12/18 11:54:50:500 FPI Jul20 5.00 C        5    1.4 PHLX   AutoExecution   1.25 x 1.60 6.37 x 6.38    68806005
7/12/18 11:59:44:700 FPI Nov16 5.00 P       10   0.45 PHLX   AutoExecution   0.10 x 0.70 6.34 x 6.35    70825820
7/12/18 12:08:32:250 FPI Jul20 7.50 C        1    0.1 CBOE   Spread          0.05 x 0.15 6.40 x 6.41    73886789
7/12/18 12:19:40:800 FPI Aug17 7.50 C        1    0.3 PHLX   IntermarketSweep0.25 x 0.30 6.41 x 6.42    77855630
7/12/18 12:30:15:500 FPI Feb15'19 5.00 P     5    0.6 ARCA   AutoExecution   0.55 x 0.60 6.49 x 6.50    81605501
7/12/18 12:35:41:600 FPI Feb15'19 5.00 C     3    1.8 PHLX   AutoExecution   1.75 x 2.00 6.46 x 6.48    83639987
7/12/18 12:35:58:000 FPI Aug17 10.00 C      10   0.05 PHLX   AutoExecution   0.00 x 0.10 6.45 x 6.46    83724119
7/12/18 12:36:31:750 FPI Nov16 7.50 C       20    0.5 AMEX   StoppedIM       0.40 x 0.60 6.47 x 6.49    83924559
7/12/18 12:38:36:650 FPI Jul20 7.50 C       60    0.1 PHLX   AutoExecution   0.05 x 0.15 6.48 x 6.49    84756887
7/12/18 12:40:19:527 FPI Aug17 7.50 C       10   0.26 PHLX   AutoExecution   0.25 x 0.30 6.48 x 6.49    85374257
7/12/18 12:41:14:877 FPI Nov16 5.00 P       10   0.37 CBOE   StoppedIM       0.15 x 0.70 6.48 x 6.49    85682009
7/12/18 12:46:21:250 FPI Aug17 5.00 P       60    0.2 ARCA   AutoExecution   0.10 x 0.20 6.48 x 6.49    88588691
7/12/18 12:54:09:750 FPI Feb15'19 5.00 P     5    0.7 PHLX   AutoExecution   0.55 x 0.75 6.48 x 6.49    91608608
7/12/18 13:03:08:427 FPI Jul20 7.50 P       21   1.15 AMEX   Spread          1.05 x 1.30 6.45 x 6.46    94598033
7/12/18 13:03:08:427 FPI Aug17 7.50 P       21    1.3 AMEX   Spread          1.10 x 1.45 6.45 x 6.46    94598034
7/12/18 13:06:30:250 FPI Jul20 5.00 C       15   1.45 PHLX   AutoExecution   1.30 x 1.45 6.46 x 6.47    95697201
7/12/18 13:06:30:250 FPI Jul20 5.00 C       15   1.45 ARCA   AutoExecution   1.45 x 1.45 6.46 x 6.47    95697209
7/12/18 13:06:30:250 FPI Jul20 5.00 C       30   1.45 CBOE   Regular         1.40 x 1.60 6.46 x 6.47    95697259
7/12/18 13:07:25:577 FPI Jul20 5.00 C        2    1.5 PHLX   AutoExecution   1.40 x 1.60 6.46 x 6.47    96056719
7/12/18 13:15:00:700 FPI Aug17 7.50 C        3   0.25 ARCA   AutoExecution   0.25 x 0.30 6.39 x 6.40    98538660
7/12/18 13:15:51:177 FPI Aug17 7.50 C        2   0.25 ARCA   AutoExecution   0.25 x 0.30 6.39 x 6.41    98807078
7/12/18 13:19:55:877 FPI Aug17 5.00 P        8   0.15 ARCA   AutoExecution   0.10 x 0.15 6.40 x 6.41   100113587
7/12/18 13:21:52:677 FPI Aug17 5.00 P        8   0.15 ARCA   AutoExecution   0.10 x 0.15 6.39 x 6.40   100814500
7/12/18 13:23:14:927 FPI Aug17 5.00 P        1   0.18 CBOE   StoppedIM       0.15 x 0.20 6.34 x 6.35   101255338
7/12/18 13:26:58:977 FPI Aug17 5.00 P        4   0.15 CBOE   IntermarketSweep0.15 x 0.20 6.38 x 6.39   102490024
7/12/18 13:31:51:000 FPI Jul20 7.50 C        1    0.1 CBOE   IntermarketSweep0.05 x 0.10 6.38 x 6.39   104219360
7/12/18 13:36:27:750 FPI Feb15'19 5.00 P     3   0.66 CBOE   StoppedIM       0.55 x 0.75 6.37 x 6.38   105815000
7/12/18 13:57:08:877 FPI Feb15'19 7.50 C     1    0.6 PHLX   AutoExecution   0.60 x 0.65 6.34 x 6.35   113471228
7/12/18 13:58:01:627 FPI Feb15'19 7.50 C    50    0.6 ARCA   AutoExecution   0.60 x 0.65 6.31 x 6.32   113743701
7/12/18 14:00:14:877 FPI Feb15'19 7.50 C     2    0.6 AMEX   StoppedIM       0.60 x 0.70 6.31 x 6.32   114553867
7/12/18 14:05:08:177 FPI Feb15'19 7.50 C    50    0.6 ARCA   AutoExecution   0.60 x 0.70 6.29 x 6.30   116422109
7/12/18 14:10:38:227 FPI Aug17 7.50 C        4   0.25 PHLX   AutoExecution   0.20 x 0.25 6.31 x 6.33   118361310
7/12/18 14:13:34:950 FPI Feb15'19 5.00 C     1    1.8 ARCA   AutoExecution   1.80 x 1.90 6.32 x 6.33   119382699
7/12/18 14:22:31:427 FPI Aug17 5.00 C        2   1.45 ARCA   AutoExecution   1.35 x 1.45 6.32 x 6.33   122629955
7/12/18 14:22:43:977 FPI Nov16 7.50 C       10    0.4 PHLX   AutoExecution   0.40 x 0.45 6.32 x 6.33   122688948
7/12/18 14:27:44:500 FPI Nov16 7.50 P        1   1.83 PHLX   AutoExecution   1.80 x 1.95 6.29 x 6.31   124398353
7/12/18 14:29:56:550 FPI Aug17 7.50 C        7   0.25 PHLX   AutoExecution   0.20 x 0.25 6.29 x 6.31   125193665
7/12/18 14:50:00:250 FPI Jul20 7.50 C        1    0.1 PHLX   AutoExecution   0.05 x 0.10 6.29 x 6.30   132459302
7/12/18 14:53:49:677 FPI Aug17 7.50 C        5    0.2 PHLX   AutoExecution   0.20 x 0.25 6.28 x 6.29   133703449
7/12/18 14:56:13:627 FPI Nov16 7.50 C       50    0.4 ARCA   AutoExecution   0.40 x 0.60 6.25 x 6.26   134526846
7/12/18 14:57:07:377 FPI Aug17 7.50 C      100    0.2 ARCA   AutoExecution   0.20 x 0.30 6.25 x 6.26   134833854
7/12/18 14:57:07:400 FPI Aug17 7.50 C       13    0.2 PHLX   AutoExecution   0.15 x 0.30 6.25 x 6.26   134833886
7/12/18 14:57:59:627 FPI Aug17 5.00 P       10    0.2 ARCA   AutoExecution   0.15 x 0.20 6.22 x 6.23   135204889
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 38 of 52


7/12/18 15:19:10:200 FPI Jul20 7.50 P         1    1.4 PHLX   AutoExecution   1.25 x 1.40 6.20 x 6.21   142985762
7/12/18 15:25:32:950 FPI Jul20 5.00 C         1    1.3 ARCA   AutoExecution   1.30 x 1.45 6.16 x 6.17   145350278
7/12/18 15:25:32:950 FPI Jul20 5.00 P         1    0.1 ARCA   AutoExecution   0.05 x 0.10 6.16 x 6.17   145350286
7/12/18 15:42:55:377 FPI Jul20 2.50 C         1   3.65 PHLX   Spread          3.20 x 4.10 6.17 x 6.18   152283264
7/12/18 15:42:55:377 FPI Jul20 5.00 C         1   1.29 PHLX   Spread          1.15 x 1.45 6.17 x 6.18   152283264
7/12/18 15:58:37:377 FPI Aug17 7.50 C        37    0.2 CBOE   StoppedIM       0.15 x 0.30 6.26 x 6.27   159763828
7/12/18 15:59:53:400 FPI Aug17 7.50 C        10   0.26 PHLX   AutoExecution   0.15 x 0.30 6.25 x 6.26   160521194
7/13/18 09:30:01:977 FPI Jul20 2.50 C         1     4 PHLX    AutoExecution   1.20 x 6.20 6.20 x 6.27      289837
7/13/18 09:30:01:977 FPI Feb15'19 5.00 P     14    0.6 PHLX   AutoExecution   0.00 x 1.50 6.20 x 6.27      289840
7/13/18 09:30:02:650 FPI Jul20 7.50 P         1    1.2 CBOE   Regular         1.20 x 5.40 6.20 x 6.27      325006
7/13/18 09:30:02:827 FPI Feb15'19 5.00 P      1    0.6 PHLX   AutoExecution   0.30 x 0.60 6.20 x 6.27      331959
7/13/18 09:30:08:377 FPI Jul20 7.50 C         4    0.1 PHLX   AutoExecution   0.00 x 0.50 6.20 x 6.27      573236
7/13/18 09:38:56:000 FPI Jul20 5.00 C        10   1.25 PHLX   AutoExecution   1.25 x 1.45 6.13 x 6.17     6861186
7/13/18 09:39:44:500 FPI Jul20 5.00 C         1   1.15 ARCA   AutoExecution   1.10 x 1.15 6.12 x 6.15     7305178
7/13/18 09:40:05:927 FPI Aug17 7.50 C         1   0.15 PHLX   AutoExecution   0.15 x 0.20 6.08 x 6.11     7558129
7/13/18 09:48:11:177 FPI Nov16 7.50 C         5    0.4 PHLX   AutoExecution   0.40 x 0.60 6.21 x 6.23    12443564
7/13/18 09:53:20:127 FPI Jul20 5.00 C         2   1.16 PHLX   AutoExecution   1.10 x 1.35 6.11 x 6.13    15790292
7/13/18 09:53:40:927 FPI Feb15'19 5.00 P     35   0.75 PHLX   AutoExecution   0.30 x 0.75 6.02 x 6.05    16098363
7/13/18 09:55:20:700 FPI Jul20 10.00 C       10   0.05 PHLX   AutoExecution   0.00 x 0.05 6.04 x 6.09    17044292
7/13/18 09:55:20:727 FPI Jul20 10.00 C       53   0.05 CBOE   Regular         0.00 x 0.05 6.04 x 6.09    17044315
7/13/18 09:55:28:000 FPI Jul20 10.00 C      137   0.05 ARCA   AutoExecution   0.05 x 0.30 6.04 x 6.09    17119609
7/13/18 09:55:57:450 FPI Jul20 7.50 C         1    0.1 CBOE   Regular         0.00 x 0.10 6.07 x 6.08    17397367
7/13/18 09:55:57:450 FPI Jul20 7.50 C         1    0.1 CBOE   Regular         0.00 x 0.10 6.07 x 6.08    17397467
7/13/18 09:55:57:477 FPI Jul20 7.50 C         1    0.1 ARCA   IntermarketSweep0.00 x 0.10 6.07 x 6.08    17397716
7/13/18 09:55:57:500 FPI Jul20 7.50 C         1    0.1 CBOE   Regular         0.00 x 0.20 6.07 x 6.08    17397787
7/13/18 09:55:57:527 FPI Jul20 7.50 C         6    0.1 ARCA   AutoExecution   0.10 x 0.20 6.07 x 6.08    17397937
7/13/18 10:01:06:750 FPI Nov16 7.50 C         5    0.4 ARCA   AutoExecution   0.25 x 0.40 6.02 x 6.06    20948034
7/13/18 10:02:15:400 FPI Aug17 7.50 C        10   0.18 PHLX   AutoExecution   0.15 x 0.30 6.05 x 6.07    21955340
7/13/18 10:07:22:877 FPI Jul20 7.50 C        10   0.05 CBOE   Regular         0.05 x 0.10 5.98 x 5.99    24512288
7/13/18 10:13:16:350 FPI Aug17 7.50 C         1    0.2 CBOE   Regular         0.20 x 0.25 6.00 x 6.01    27394763
7/13/18 10:13:50:850 FPI Aug17 7.50 C        10   0.15 ARCA   IntermarketSweep0.15 x 0.20 6.00 x 6.01    27678705
7/13/18 10:16:33:127 FPI Aug17 7.50 C        29    0.1 CBOE   IntermarketSweep0.10 x 0.20 6.01 x 6.02    28968149
7/13/18 10:18:09:427 FPI Nov16 7.50 C         1    0.4 ARCA   AutoExecution   0.40 x 0.50 6.01 x 6.03    29715817
7/13/18 10:19:57:277 FPI Aug17 7.50 C        60   0.15 PHLX   AutoExecution   0.10 x 0.25 6.02 x 6.05    30582874
7/13/18 10:21:23:327 FPI Jul20 7.50 P         1    1.5 CBOE   Regular         1.45 x 1.70 6.00 x 6.02    31301544
7/13/18 10:27:01:527 FPI Aug17 5.00 C         6   1.15 CBOE   IntermarketSweep1.15 x 1.30 5.97 x 6.00    33918790
7/13/18 10:31:23:000 FPI Jul20 5.00 P         1   0.07 AMEX   StoppedIM       0.05 x 0.10 6.00 x 6.01    35824900
7/13/18 10:31:44:500 FPI Jul20 5.00 P         1   0.05 CBOE   Regular         0.05 x 0.10 6.00 x 6.01    35970875
7/13/18 10:31:55:127 FPI Jul20 5.00 C         1   1.15 CBOE   Regular         1.00 x 1.25 6.00 x 6.01    36036927
7/13/18 10:38:39:700 FPI Feb15'19 7.50 C     10    0.5 PHLX   AutoExecution   0.30 x 0.60 5.99 x 6.01    38909965
7/13/18 10:38:44:727 FPI Nov16 7.50 C         4   0.35 PHLX   AutoExecution   0.25 x 0.45 5.99 x 6.01    38946442
7/13/18 10:39:23:877 FPI Feb15'19 10.00 C    20   0.15 PHLX   AutoExecution   0.10 x 0.20 6.01 x 6.03    39274293
7/13/18 10:40:53:227 FPI Feb15'19 7.50 C      1    0.5 CBOE   Regular         0.30 x 0.60 6.01 x 6.03    40033417
7/13/18 10:50:26:350 FPI Feb15'19 5.00 C      6    1.5 ARCA   AutoExecution   1.50 x 1.90 6.01 x 6.03    44353131
7/13/18 10:51:20:750 FPI Feb15'19 5.00 P      5   0.75 ARCA   AutoExecution   0.35 x 0.75 6.00 x 6.01    44781359
7/13/18 11:03:00:800 FPI Jul20 5.00 P         1   0.05 ARCA   AutoExecution   0.05 x 0.10 6.06 x 6.08    49766269
7/13/18 11:36:11:250 FPI Feb15'19 5.00 P     20   0.65 ARCA   AutoExecution   0.50 x 0.65 6.15 x 6.17    62988899
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 39 of 52


7/13/18 11:38:53:850 FPI Aug17 7.50 C         1   0.15 PHLX   AutoExecution   0.15 x 0.20 6.15 x 6.17    63919803
7/13/18 12:00:37:677 FPI Feb15'19 5.00 P     50   0.65 ARCA   AutoExecution   0.55 x 0.65 6.15 x 6.17    72661405
7/13/18 12:20:14:550 FPI Feb15'19 10.00 C     5   0.17 CBOE   StoppedIM       0.10 x 0.20 6.20 x 6.22    78922003
7/13/18 12:25:11:227 FPI Aug17 7.50 P        10    1.5 ARCA   AutoExecution   1.45 x 1.50 6.20 x 6.22    80797714
7/13/18 12:26:21:727 FPI Aug17 5.00 P         6    0.2 PHLX   AutoExecution   0.10 x 0.25 6.20 x 6.22    81195615
7/13/18 12:28:59:827 FPI Nov16 5.00 P        50   0.55 ARCA   AutoExecution   0.55 x 0.65 6.19 x 6.22    82058562
7/13/18 12:37:18:600 FPI Feb15'19 5.00 P     30   0.73 CBOE   StoppedIM       0.50 x 0.75 6.17 x 6.18    84770090
7/13/18 12:37:33:727 FPI Feb15'19 2.50 P    100   0.15 ARCA   AutoExecution   0.15 x 0.40 6.17 x 6.18    84869272
7/13/18 12:58:14:877 FPI Nov16 5.00 P        20   0.55 ARCA   AutoExecution   0.55 x 0.65 6.25 x 6.26    91536345
7/13/18 12:59:04:300 FPI Aug17 7.50 C         1    0.2 ARCA   AutoExecution   0.15 x 0.20 6.26 x 6.27    91780048
7/13/18 13:09:44:500 FPI Nov16 7.50 C        10    0.5 ARCA   AutoExecution   0.50 x 0.60 6.28 x 6.30    95397692
7/13/18 13:09:48:800 FPI Jul20 5.00 C         1    1.3 PHLX   AutoExecution   1.25 x 1.50 6.30 x 6.31    95437133
7/13/18 13:12:40:627 FPI Feb15'19 7.50 C      1   0.55 ARCA   AutoExecution   0.55 x 0.65 6.29 x 6.31    96422207
7/13/18 13:16:53:100 FPI Feb15'19 2.50 P     38   0.15 ARCA   AutoExecution   0.00 x 0.15 6.30 x 6.32    97794959
7/13/18 13:27:00:977 FPI Jul20 5.00 C         1    1.3 ARCA   AutoExecution   1.25 x 1.30 6.30 x 6.31   101082199
7/13/18 13:35:26:677 FPI Jul20 7.50 P         1   1.19 PHLX   AutoExecution   1.15 x 1.60 6.31 x 6.33   103883511
7/13/18 13:40:25:350 FPI Nov16 5.00 P         3    0.5 PHLX   AutoExecution   0.50 x 0.65 6.31 x 6.33   105424103
7/13/18 13:45:16:250 FPI Nov16 10.00 C        5    0.1 CBOE   Regular         0.05 x 0.20 6.30 x 6.32   106988338
7/13/18 14:01:37:750 FPI Jul20 7.50 C         5   0.05 ARCA   AutoExecution   0.05 x 0.10 6.30 x 6.31   112030125
7/13/18 14:21:57:700 FPI Feb15'19 5.00 P     80   0.62 PHLX   AutoExecution   0.60 x 0.75 6.29 x 6.30   118550739
7/13/18 14:23:02:250 FPI Aug17 7.50 P         4   1.45 PHLX   AutoExecution   1.40 x 1.65 6.29 x 6.30   118932535
7/13/18 14:39:54:277 FPI Jul20 7.50 C         1   0.05 PHLX   AutoExecution   0.05 x 0.10 6.29 x 6.30   124192727
7/13/18 14:39:54:550 FPI Jul20 7.50 C         1   0.05 PHLX   AutoExecution   0.05 x 0.10 6.29 x 6.30   124193867
7/13/18 14:39:54:827 FPI Jul20 7.50 C         3   0.05 PHLX   AutoExecution   0.05 x 0.10 6.29 x 6.30   124194981
7/13/18 15:19:44:800 FPI Aug17 7.50 C        13    0.2 PHLX   AutoExecution   0.20 x 0.25 6.23 x 6.25   135997868
7/13/18 15:20:18:400 FPI Feb15'19 7.50 C      5   0.56 CBOE   Spread          0.40 x 0.65 6.23 x 6.25   136143871
7/13/18 15:20:18:400 FPI Aug17 10.00 C        5   0.08 CBOE   Spread          0.00 x 0.20 6.23 x 6.25   136143874
7/13/18 15:59:05:427 FPI Feb15'19 5.00 C      1    1.6 PHLX   AutoExecution   1.60 x 1.85 6.23 x 6.24   151263037
7/16/18 09:30:01:527 FPI Nov16 10.00 P       10   4.86 CBOE   Spread          0.00 x 0.00 6.27 x 6.35      256040
7/16/18 09:30:01:527 FPI Aug17 10.00 P       10   4.71 CBOE   Spread          3.20 x 9.80 6.27 x 6.35      256438
7/16/18 09:30:03:127 FPI Feb15'19 5.00 P     10    0.6 ARCA   AutoExecution   0.30 x 0.60 6.27 x 6.35      358778
7/16/18 09:30:03:377 FPI Aug17 5.00 P         4   0.15 ARCA   AutoExecution   0.10 x 0.15 6.27 x 6.35      372783
7/16/18 09:30:08:677 FPI Nov16 7.50 C         2   0.41 AMEX   StoppedIM       0.15 x 0.75 6.28 x 6.35      615279
7/16/18 09:40:10:500 FPI Feb15'19 5.00 C     10   1.65 ARCA   AutoExecution   1.65 x 1.90 6.24 x 6.26     7613194
7/16/18 09:40:16:727 FPI Feb15'19 5.00 C      2    1.6 ARCA   AutoExecution   1.60 x 1.90 6.22 x 6.25     7660747
7/16/18 09:46:59:777 FPI Jul20 7.50 C         1   0.05 PHLX   AutoExecution   0.00 x 0.05 6.26 x 6.28    11817955
7/16/18 09:53:22:100 FPI Feb15'19 5.00 P      4    0.6 ARCA   AutoExecution   0.30 x 0.60 6.18 x 6.19    15934110
7/16/18 10:21:12:100 FPI Aug17 7.50 C         5   0.25 CBOE   IntermarketSweep0.10 x 0.25 6.20 x 6.23    31165961
7/16/18 10:21:14:650 FPI Feb15'19 2.50 C      2     4 CBOE    Regular         4.00 x 4.60 6.20 x 6.23    31187162
7/16/18 10:35:00:277 FPI Aug17 5.00 C         5   1.35 ARCA   AutoExecution   1.25 x 1.35 6.20 x 6.21    37527067
7/16/18 10:40:07:100 FPI Nov16 10.00 C       10    0.1 ARCA   AutoExecution   0.05 x 0.10 6.20 x 6.22    39848714
7/16/18 10:50:34:327 FPI Aug17 5.00 C         2    1.3 ARCA   AutoExecution   1.25 x 1.30 6.18 x 6.20    44945036
7/16/18 10:53:09:000 FPI Feb15'19 5.00 P      5    0.6 CBOE   Regular         0.60 x 0.70 6.18 x 6.20    46217391
7/16/18 11:18:52:450 FPI Aug17 5.00 C         3   1.35 AMEX   AutoExecution   1.25 x 1.35 6.19 x 6.20    56280566
7/16/18 11:28:06:227 FPI Feb15'19 7.50 C     30    0.5 PHLX   Spread          0.25 x 0.70 6.19 x 6.20    59724417
7/16/18 11:28:06:227 FPI Nov16 7.50 C        30    0.4 PHLX   Spread          0.35 x 0.75 6.19 x 6.20    59724417
7/16/18 11:30:58:777 FPI Nov16 5.00 P         4   0.46 AMEX   StoppedIM       0.40 x 0.50 6.20 x 6.22    60766701
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 40 of 52


7/16/18 11:30:58:777 FPI Nov16 5.00 P        6   0.46 AMEX   StoppedIM       0.40 x 0.50 6.20 x 6.22    60766702
7/16/18 11:59:03:950 FPI Feb15'19 5.00 C     2   1.59 CBOE   StoppedIM       1.50 x 1.85 6.19 x 6.20    71110826
7/16/18 12:07:24:777 FPI Aug17 5.00 P       20    0.2 AMEX   AutoExecution   0.15 x 0.20 6.17 x 6.18    73976724
7/16/18 12:23:54:850 FPI Feb15'19 5.00 P    10   0.65 CBOE   Regular         0.60 x 0.70 6.18 x 6.19    78902454
7/16/18 12:39:40:577 FPI Feb15'19 5.00 C    10   1.55 ARCA   AutoExecution   1.55 x 1.80 6.12 x 6.14    84134525
7/16/18 12:39:40:577 FPI Aug17 7.50 C       25   0.15 PHLX   AutoExecution   0.15 x 0.20 6.12 x 6.13    84134533
7/16/18 12:39:40:600 FPI Aug17 7.50 C        3   0.15 CBOE   Regular         0.10 x 0.20 6.12 x 6.13    84134559
7/16/18 12:39:49:650 FPI Feb15'19 5.00 P    20    0.7 ARCA   AutoExecution   0.60 x 0.70 6.11 x 6.12    84174442
7/16/18 12:39:49:650 FPI Feb15'19 5.00 P     3    0.7 ARCA   AutoExecution   0.60 x 0.70 6.11 x 6.12    84174443
7/16/18 12:39:49:677 FPI Feb15'19 5.00 C    10   1.55 ARCA   AutoExecution   1.55 x 1.80 6.11 x 6.12    84174531
7/16/18 12:39:50:650 FPI Feb15'19 5.00 C    10   1.55 ARCA   AutoExecution   1.55 x 1.80 6.11 x 6.12    84180134
7/16/18 12:40:49:100 FPI Feb15'19 5.00 C    10   1.55 ARCA   AutoExecution   1.55 x 1.80 6.07 x 6.09    84489440
7/16/18 12:40:49:100 FPI Nov16 5.00 P       10    0.5 ARCA   AutoExecution   0.40 x 0.50 6.07 x 6.09    84489444
7/16/18 12:43:36:377 FPI Feb15'19 5.00 C    10   1.55 ARCA   AutoExecution   1.55 x 1.80 6.07 x 6.08    85321118
7/16/18 12:46:13:327 FPI Feb15'19 5.00 C    10   1.55 ARCA   AutoExecution   1.55 x 1.80 6.06 x 6.08    86153049
7/16/18 12:46:13:327 FPI Feb15'19 5.00 C    10   1.55 ARCA   AutoExecution   1.55 x 1.80 6.06 x 6.08    86153071
7/16/18 13:03:31:950 FPI Feb15'19 5.00 C    10   1.55 ARCA   AutoExecution   1.55 x 1.75 6.07 x 6.09    91224943
7/16/18 13:06:34:727 FPI Aug17 7.50 C        8   0.15 ARCA   AutoExecution   0.10 x 0.15 6.08 x 6.09    92178445
7/16/18 13:19:36:427 FPI Feb15'19 10.00 P    1    4.4 CBOE   Regular         4.10 x 4.50 6.09 x 6.11    96094163
7/16/18 13:21:05:627 FPI Feb15'19 5.00 P    10    0.7 CBOE   Regular         0.60 x 0.70 6.09 x 6.11    96666527
7/16/18 13:36:20:850 FPI Feb15'19 5.00 P    10   0.65 ARCA   AutoExecution   0.60 x 0.65 6.11 x 6.12   101234407
7/16/18 13:39:45:300 FPI Feb15'19 5.00 P    10   0.65 ARCA   AutoExecution   0.60 x 0.65 6.12 x 6.13   102328014
7/16/18 13:42:02:200 FPI Feb15'19 2.50 P    50    0.1 CBOE   Regular         0.05 x 0.30 6.12 x 6.13   103069165
7/16/18 14:06:28:427 FPI Aug17 5.00 C        1   1.35 CBOE   Regular         1.35 x 1.40 6.14 x 6.15   110508115
7/16/18 14:40:04:527 FPI Feb15'19 7.50 C     5   0.52 PHLX   Spread          0.40 x 0.75 6.13 x 6.15   120608474
7/16/18 14:40:04:527 FPI Aug17 7.50 C        5   0.16 PHLX   Spread          0.10 x 0.20 6.13 x 6.15   120608474
7/16/18 14:43:32:750 FPI Aug17 7.50 C        1   0.15 PHLX   AutoExecution   0.10 x 0.20 6.13 x 6.15   122109343
7/16/18 14:49:58:300 FPI Jul20 5.00 C        1   1.17 PHLX   AutoExecution   1.15 x 1.30 6.14 x 6.15   124378058
7/16/18 14:52:39:477 FPI Aug17 5.00 C        4   1.35 ARCA   AutoExecution   1.35 x 1.40 6.14 x 6.15   125217597
7/16/18 15:37:24:977 FPI Aug17 5.00 C        1   1.35 PHLX   AutoExecution   1.35 x 1.40 6.16 x 6.17   139412771
7/17/18 09:30:57:900 FPI Aug17 5.00 P        3   0.15 ARCA   AutoExecution   0.15 x 0.20 6.65 x 6.74     1332456
7/17/18 09:31:15:650 FPI Aug17 5.00 P        5   0.15 PHLX   AutoExecution   0.15 x 0.20 6.60 x 6.65     1561553
7/17/18 09:31:34:550 FPI Aug17 5.00 C        1   1.59 CBOE   StoppedIM       1.55 x 2.30 6.50 x 6.57     1787614
7/17/18 09:31:35:800 FPI Aug17 7.50 C        3   0.25 PHLX   AutoExecution   0.00 x 0.40 6.45 x 6.52     1804467
7/17/18 09:32:47:100 FPI Aug17 5.00 C        3   1.66 CBOE   StoppedIM       1.55 x 2.10 6.52 x 6.57     2655375
7/17/18 09:33:10:850 FPI Jul20 7.50 C        6   0.15 PHLX   AutoExecution   0.05 x 0.20 6.49 x 6.54     2897779
7/17/18 09:33:21:977 FPI Aug17 5.00 C       10    1.9 CBOE   Regular         1.55 x 2.10 6.49 x 6.52     3019401
7/17/18 09:33:33:900 FPI Aug17 7.50 C        1   0.25 PHLX   AutoExecution   0.10 x 0.25 6.51 x 6.55     3125611
7/17/18 09:33:34:227 FPI Aug17 7.50 C        1   0.25 PHLX   AutoExecution   0.10 x 0.25 6.51 x 6.58     3127734
7/17/18 09:36:38:850 FPI Aug17 5.00 C       10   1.55 PHLX   AutoExecution   1.40 x 2.05 6.36 x 6.40     5363143
7/17/18 09:38:26:327 FPI Nov16 5.00 P       10    0.4 CBOE   Regular         0.00 x 0.50 6.35 x 6.41     6394631
7/17/18 09:41:18:627 FPI Jul20 5.00 C        1   1.45 CBOE   Regular         1.25 x 1.45 6.42 x 6.46     8182650
7/17/18 09:41:59:477 FPI Aug17 2.50 P       22   0.05 ARCA   AutoExecution   0.00 x 0.05 6.42 x 6.45     8639101
7/17/18 09:46:46:800 FPI Aug17 2.50 P       22   0.05 ARCA   AutoExecution   0.00 x 0.05 6.35 x 6.38    11502671
7/17/18 09:52:47:677 FPI Aug17 5.00 C        1    1.5 PHLX   AutoExecution   1.50 x 1.70 6.35 x 6.36    14801012
7/17/18 09:58:36:327 FPI Aug17 2.50 P        5   0.05 ARCA   AutoExecution   0.00 x 0.05 6.27 x 6.30    17772952
7/17/18 10:00:49:627 FPI Aug17 7.50 C        3   0.15 CBOE   Regular         0.10 x 0.20 6.26 x 6.29    19255315
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 41 of 52


7/17/18 10:00:50:650 FPI Aug17 7.50 C       2   0.15 ARCA   AutoExecution   0.10 x 0.15 6.26 x 6.29    19265832
7/17/18 10:09:20:100 FPI Nov16 10.00 C     10    0.1 ARCA   AutoExecution   0.05 x 0.10 6.25 x 6.26    23478973
7/17/18 10:24:11:300 FPI Jul20 5.00 C       1   1.35 PHLX   AutoExecution   1.15 x 1.35 6.33 x 6.34    29875161
7/17/18 10:24:11:777 FPI Jul20 5.00 C       4   1.35 PHLX   AutoExecution   1.15 x 1.50 6.34 x 6.35    29881377
7/17/18 10:33:17:100 FPI Jul20 5.00 P       5   0.05 PHLX   AutoExecution   0.00 x 0.05 6.29 x 6.32    34055651
7/17/18 10:33:44:200 FPI Jul20 7.50 C       1   0.05 PHLX   AutoExecution   0.00 x 0.05 6.29 x 6.32    34246241
7/17/18 10:34:04:250 FPI Jul20 7.50 C       5   0.05 ARCA   AutoExecution   0.00 x 0.05 6.29 x 6.32    34383710
7/17/18 10:39:44:700 FPI Feb15'19 7.50 C    5   0.48 CBOE   Spread          0.15 x 0.65 6.27 x 6.30    36843889
7/17/18 10:44:03:500 FPI Aug17 7.50 C       3   0.14 PHLX   AutoExecution   0.10 x 0.20 6.29 x 6.32    38922622
7/17/18 10:51:55:727 FPI Aug17 7.50 C      60   0.15 ARCA   AutoExecution   0.10 x 0.15 6.32 x 6.34    42022059
7/17/18 10:59:43:500 FPI Jul20 7.50 C      10   0.05 ARCA   AutoExecution   0.00 x 0.05 6.43 x 6.46    45254485
7/17/18 11:11:33:750 FPI Aug17 5.00 P       5   0.15 ARCA   AutoExecution   0.00 x 0.15 6.34 x 6.39    50267922
7/17/18 11:13:25:727 FPI Aug17 7.50 P      10    1.3 PHLX   AutoExecution   1.05 x 1.60 6.36 x 6.38    50976764
7/17/18 11:15:05:427 FPI Aug17 7.50 P      15    1.3 ARCA   AutoExecution   1.10 x 1.30 6.36 x 6.38    51639310
7/17/18 11:22:30:300 FPI Jul20 7.50 C       1   0.05 ARCA   AutoExecution   0.05 x 0.10 6.35 x 6.38    54659671
7/17/18 11:27:41:400 FPI Aug17 7.50 C       8   0.15 AMEX   StoppedIM       0.10 x 0.20 6.35 x 6.39    56553701
7/17/18 11:27:41:400 FPI Aug17 7.50 C       7   0.15 AMEX   StoppedIM       0.10 x 0.20 6.35 x 6.39    56553702
7/17/18 11:40:48:650 FPI Feb15'19 5.00 P    5    0.6 PHLX   AutoExecution   0.55 x 0.65 6.34 x 6.35    61462158
7/17/18 12:08:23:227 FPI Nov16 7.50 C       2    0.4 ARCA   AutoExecution   0.40 x 0.55 6.26 x 6.29    71542608
7/17/18 12:08:33:650 FPI Aug17 7.50 P      20    1.4 ARCA   AutoExecution   1.30 x 1.40 6.26 x 6.29    71610551
7/17/18 12:10:24:527 FPI Aug17 7.50 P       5    1.4 ARCA   AutoExecution   1.30 x 1.40 6.26 x 6.28    72264361
7/17/18 12:52:54:877 FPI Feb15'19 5.00 P   50   0.55 CBOE   Regular         0.55 x 0.65 6.22 x 6.23    87322569
7/17/18 13:17:36:377 FPI Nov16 5.00 C      10    1.5 ARCA   AutoExecution   1.50 x 1.95 6.18 x 6.20    95349520
7/17/18 14:01:30:527 FPI Aug17 7.50 C       1   0.15 PHLX   AutoExecution   0.15 x 0.20 6.16 x 6.18   110304208
7/17/18 14:01:30:877 FPI Aug17 7.50 C       4   0.15 PHLX   AutoExecution   0.10 x 0.20 6.16 x 6.18   110306879
7/17/18 14:37:41:577 FPI Nov16 7.50 P       8    1.9 AMEX   AutoExecution   1.70 x 1.90 6.14 x 6.16   122144700
7/17/18 14:46:48:127 FPI Feb15'19 5.00 C   10   1.55 CBOE   Regular         1.55 x 1.75 6.11 x 6.12   125098251
7/17/18 14:46:48:127 FPI Feb15'19 5.00 C   10   1.55 ARCA   AutoExecution   1.55 x 1.75 6.11 x 6.12   125098283
7/17/18 14:46:48:127 FPI Feb15'19 5.00 C   10   1.55 ARCA   AutoExecution   1.55 x 1.75 6.11 x 6.12   125098299
7/17/18 14:46:53:150 FPI Feb15'19 5.00 C   10   1.55 ARCA   AutoExecution   1.55 x 1.75 6.11 x 6.12   125122785
7/17/18 14:46:53:150 FPI Feb15'19 5.00 C   10   1.55 ARCA   AutoExecution   1.55 x 1.75 6.11 x 6.12   125122796
7/17/18 14:47:24:777 FPI Feb15'19 5.00 P   10    0.7 CBOE   Regular         0.60 x 0.70 6.11 x 6.12   125286174
7/17/18 15:09:03:827 FPI Feb15'19 5.00 P   10   0.66 PHLX   AutoExecution   0.55 x 0.75 6.17 x 6.18   132575888
7/17/18 15:22:56:200 FPI Aug17 7.50 C       2   0.15 ARCA   AutoExecution   0.15 x 0.20 6.18 x 6.19   136969969
7/17/18 15:42:31:127 FPI Aug17 5.00 C       1    1.3 PHLX   AutoExecution   1.30 x 1.40 6.16 x 6.18   143843120
7/17/18 15:43:52:627 FPI Aug17 5.00 C       1   1.35 ARCA   AutoExecution   1.35 x 1.40 6.16 x 6.18   144413527
7/17/18 15:54:35:250 FPI Aug17 5.00 C       1   1.35 ARCA   AutoExecution   1.30 x 1.35 6.22 x 6.23   149624376
7/18/18 09:31:09:900 FPI Aug17 7.50 C      50    0.1 PHLX   AutoExecution   0.05 x 0.35 6.33 x 6.43     1311333
7/18/18 09:31:10:500 FPI Aug17 7.50 P       1    1.4 CBOE   Regular         1.15 x 1.55 6.34 x 6.44     1314659
7/18/18 09:31:10:850 FPI Aug17 5.00 C       1    1.5 CBOE   Regular         0.90 x 1.65 6.31 x 6.38     1317010
7/18/18 09:50:16:700 FPI Aug17 5.00 C       1   1.45 PHLX   AutoExecution   1.35 x 1.85 6.28 x 6.29    11426258
7/18/18 11:06:10:450 FPI Aug17 7.50 C       1    0.2 PHLX   AutoExecution   0.10 x 0.25 6.32 x 6.34    44587898
7/18/18 11:20:24:700 FPI Nov16 7.50 C       3    0.4 CBOE   Regular         0.30 x 0.45 6.38 x 6.39    48828096
7/18/18 11:35:18:927 FPI Nov16 5.00 P      40    0.4 ARCA   AutoExecution   0.35 x 0.40 6.38 x 6.39    54938392
7/18/18 11:40:31:177 FPI Jul20 7.50 C       1   0.05 PHLX   AutoExecution   0.00 x 0.05 6.37 x 6.38    57075227
7/18/18 11:40:31:450 FPI Jul20 7.50 C       1   0.05 PHLX   AutoExecution   0.00 x 0.05 6.37 x 6.38    57077169
7/18/18 11:40:41:177 FPI Jul20 7.50 C       3   0.05 PHLX   AutoExecution   0.00 x 0.05 6.37 x 6.38    57143843
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 42 of 52


7/18/18 12:30:01:500 FPI Aug17 5.00 C       10    1.6 CBOE   Regular         1.40 x 1.60 6.41 x 6.43    74808394
7/18/18 12:37:49:500 FPI Feb15'19 7.50 C    40    0.6 CBOE   Regular         0.40 x 0.65 6.43 x 6.45    77509770
7/18/18 12:46:44:450 FPI Aug17 2.50 P       10   0.05 ARCA   AutoExecution   0.00 x 0.05 6.43 x 6.45    80360409
7/18/18 13:00:12:827 FPI Aug17 2.50 P       10   0.05 ARCA   AutoExecution   0.00 x 0.05 6.43 x 6.45    84718471
7/18/18 13:49:46:200 FPI Aug17 7.50 C        5    0.2 CBOE   Regular         0.10 x 0.20 6.53 x 6.55   100003199
7/18/18 13:50:37:650 FPI Jul20 7.50 C        4   0.05 PHLX   AutoExecution   0.00 x 0.10 6.53 x 6.55   100317221
7/18/18 13:59:24:750 FPI Jul20 7.50 C        1   0.05 ARCA   AutoExecution   0.05 x 0.10 6.52 x 6.53   103560144
7/18/18 14:04:24:177 FPI Aug17 7.50 C        5    0.2 ARCA   AutoExecution   0.15 x 0.20 6.55 x 6.56   105556325
7/18/18 14:10:10:750 FPI Aug17 7.50 C        4    0.2 AMEX   StoppedIM       0.15 x 0.25 6.53 x 6.55   107459259
7/18/18 14:13:40:777 FPI Jul20 5.00 C        5   1.55 ARCA   AutoExecution   1.35 x 1.55 6.56 x 6.57   108515100
7/18/18 14:21:00:377 FPI Aug17 5.00 C       10   1.65 AMEX   AutoExecution   1.50 x 1.65 6.55 x 6.57   110776012
7/18/18 14:21:00:427 FPI Nov16 7.50 C        1   0.45 ARCA   AutoExecution   0.35 x 0.45 6.56 x 6.58   110776210
7/18/18 14:21:00:427 FPI Nov16 7.50 C       10   0.45 AMEX   AutoExecution   0.35 x 0.45 6.56 x 6.58   110776211
7/18/18 14:25:49:550 FPI Aug17 7.50 P        1   1.25 CBOE   Regular         1.15 x 1.40 6.56 x 6.58   112340254
7/18/18 14:36:09:200 FPI Aug17 7.50 C       50    0.2 CBOE   Regular         0.15 x 0.25 6.54 x 6.57   115636157
7/18/18 14:46:38:250 FPI Jul20 7.50 C       20   0.05 PHLX   AutoExecution   0.00 x 0.10 6.55 x 6.56   118691758
7/18/18 14:54:21:777 FPI Aug17 5.00 P        1   0.15 ARCA   AutoExecution   0.15 x 0.20 6.55 x 6.57   121080111
7/18/18 14:58:45:150 FPI Aug17 7.50 C        4   0.18 CBOE   Spread          0.15 x 0.25 6.58 x 6.61   122355612
7/18/18 15:19:55:100 FPI Nov16 5.00 P       20   0.35 ARCA   AutoExecution   0.30 x 0.35 6.55 x 6.56   128718151
7/18/18 15:21:18:200 FPI Aug17 7.50 C       50   0.23 PHLX   AutoExecution   0.15 x 0.25 6.57 x 6.58   129164690
7/18/18 15:23:53:927 FPI Aug17 5.00 C        5   1.65 AMEX   AutoExecution   1.65 x 1.85 6.52 x 6.53   129942225
7/18/18 15:33:57:250 FPI Jul20 5.00 C       10   1.55 PHLX   AutoExecution   1.40 x 1.75 6.56 x 6.57   133090202
7/18/18 15:45:24:200 FPI Jul20 7.50 C        1   0.05 ARCA   AutoExecution   0.05 x 0.10 6.57 x 6.58   136697615
7/19/18 09:30:05:777 FPI Aug17 5.00 P        1   0.05 PHLX   AutoExecution   0.00 x 0.25 6.60 x 6.65      524457
7/19/18 09:33:12:550 FPI Feb15'19 5.00 C     3    1.9 PHLX   AutoExecution   1.60 x 1.90 6.66 x 6.68     2940411
7/19/18 09:33:18:727 FPI Jul20 7.50 C       20   0.05 PHLX   AutoExecution   0.00 x 0.05 6.63 x 6.68     3017506
7/19/18 09:34:00:527 FPI Aug17 2.50 P       10   0.05 ARCA   AutoExecution   0.00 x 0.05 6.63 x 6.68     3537010
7/19/18 09:35:55:427 FPI Aug17 7.50 P        1   1.15 PHLX   AutoExecution   1.15 x 1.30 6.61 x 6.63     5152484
7/19/18 09:46:16:850 FPI Jul20 7.50 C        1   0.05 PHLX   AutoExecution   0.00 x 0.10 6.59 x 6.62    11172899
7/19/18 09:46:17:177 FPI Jul20 7.50 C        1   0.05 PHLX   AutoExecution   0.05 x 0.10 6.59 x 6.62    11175969
7/19/18 09:46:17:177 FPI Jul20 7.50 C       10   0.05 PHLX   AutoExecution   0.05 x 0.10 6.59 x 6.62    11175972
7/19/18 09:47:22:300 FPI Aug17 7.50 P        1   1.15 ARCA   AutoExecution   1.15 x 1.30 6.63 x 6.65    11763938
7/19/18 09:48:25:227 FPI Aug17 7.50 C        4    0.2 ARCA   AutoExecution   0.15 x 0.20 6.64 x 6.67    12368688
7/19/18 09:50:11:977 FPI Jul20 7.50 C       10   0.05 PHLX   AutoExecution   0.00 x 0.05 6.64 x 6.67    13356759
7/19/18 09:52:54:500 FPI Aug17 7.50 C       13   0.24 CBOE   StoppedIM       0.15 x 0.25 6.63 x 6.66    15115823
7/19/18 09:52:54:500 FPI Aug17 7.50 C        8   0.25 ARCA   AutoExecution   0.20 x 0.25 6.63 x 6.66    15115829
7/19/18 09:58:38:800 FPI Aug17 7.50 C        1   0.25 PHLX   AutoExecution   0.10 x 0.25 6.66 x 6.69    18582787
7/19/18 10:02:03:427 FPI Jul20 7.50 C        1   0.05 PHLX   AutoExecution   0.00 x 0.05 6.66 x 6.69    20556745
7/19/18 10:02:04:950 FPI Jul20 7.50 C        1   0.05 PHLX   AutoExecution   0.00 x 0.10 6.66 x 6.69    20569023
7/19/18 10:02:14:950 FPI Jul20 7.50 C        2   0.05 PHLX   AutoExecution   0.00 x 0.10 6.66 x 6.69    20675424
7/19/18 10:16:39:600 FPI Jul20 7.50 P        1    0.8 PHLX   AutoExecution   0.75 x 0.95 6.73 x 6.74    27986655
7/19/18 10:17:12:377 FPI Feb15'19 5.00 C     3    1.9 ARCA   AutoExecution   1.70 x 1.90 6.73 x 6.75    28238465
7/19/18 10:29:12:800 FPI Feb15'19 10.00 C    5    0.2 PHLX   AutoExecution   0.20 x 0.25 6.68 x 6.69    34137375
7/19/18 10:41:16:327 FPI Aug17 7.50 C        5   0.25 PHLX   AutoExecution   0.20 x 0.25 6.63 x 6.65    40250847
7/19/18 11:08:30:300 FPI Aug17 5.00 P       40    0.1 CBOE   Regular         0.05 x 0.10 6.64 x 6.65    52544836
7/19/18 11:08:30:377 FPI Aug17 5.00 P       10    0.1 CBOE   Regular         0.05 x 0.10 6.64 x 6.65    52545105
7/19/18 11:29:23:227 FPI Aug17 7.50 C       10   0.25 ARCA   AutoExecution   0.25 x 0.35 6.59 x 6.61    60827338
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 43 of 52


7/19/18 11:38:33:327 FPI Aug17 7.50 C       1    0.2 ARCA   AutoExecution   0.20 x 0.30 6.56 x 6.59    64768233
7/19/18 11:47:25:750 FPI Nov16 7.50 C      20   0.45 AMEX   AutoExecution   0.40 x 0.45 6.57 x 6.58    68191849
7/19/18 12:50:50:100 FPI Nov16 5.00 P       6   0.35 CBOE   StoppedIM       0.15 x 0.40 6.51 x 6.53    91516111
7/19/18 13:12:04:650 FPI Feb15'19 7.50 C    3    0.6 CBOE   StoppedIM       0.45 x 0.95 6.53 x 6.55   100522761
7/19/18 14:48:13:100 FPI Aug17 5.00 P      20    0.1 ARCA   AutoExecution   0.00 x 0.10 6.54 x 6.55   135586888
7/19/18 14:49:22:000 FPI Nov16 5.00 P      20    0.3 ARCA   AutoExecution   0.15 x 0.30 6.54 x 6.55   135902878
7/19/18 15:12:16:927 FPI Aug17 7.50 C      10   0.15 CBOE   Regular         0.10 x 0.15 6.53 x 6.55   143516802
7/20/18 09:32:39:927 FPI Aug17 5.00 C       4   1.67 AMEX   StoppedIM       1.55 x 1.85 6.61 x 6.65     2434271
7/20/18 09:32:39:927 FPI Aug17 5.00 C       6   1.67 AMEX   StoppedIM       1.55 x 1.85 6.61 x 6.65     2434272
7/20/18 09:33:12:250 FPI Aug17 2.50 P      10   0.05 ARCA   AutoExecution   0.00 x 0.05 6.61 x 6.65     2812887
7/20/18 10:01:53:127 FPI Aug17 5.00 P      60    0.1 ARCA   AutoExecution   0.10 x 0.45 6.50 x 6.52    18397453
7/20/18 10:04:33:350 FPI Nov16 7.50 C      20   0.25 CBOE   IntermarketSweep0.25 x 0.75 6.50 x 6.52    19652625
7/20/18 10:14:21:577 FPI Aug17 7.50 C      60   0.15 ARCA   AutoExecution   0.10 x 0.15 6.46 x 6.49    23930356
7/20/18 10:39:49:600 FPI Nov16 10.00 C      2    0.1 CBOE   Regular         0.00 x 0.10 6.46 x 6.47    34634192
7/20/18 10:50:11:700 FPI Feb15'19 7.50 C    1    0.8 ARCA   AutoExecution   0.80 x 1.00 6.47 x 6.49    38657811
7/20/18 11:03:56:150 FPI Aug17 7.50 C      50   0.15 CBOE   Regular         0.10 x 0.25 6.46 x 6.47    43782296
7/20/18 11:08:12:277 FPI Feb15'19 2.50 P    4    0.1 PHLX   AutoExecution   0.00 x 0.20 6.46 x 6.47    45330002
7/20/18 11:08:50:500 FPI Jul20 5.00 C      15   1.45 PHLX   AutoExecution   1.30 x 1.45 6.46 x 6.47    45543697
7/20/18 11:14:40:000 FPI Jul20 7.50 P      45   1.05 ARCA   AutoExecution   1.00 x 1.05 6.41 x 6.43    47493653
7/20/18 11:14:42:650 FPI Nov16 5.00 P       2   0.35 ARCA   AutoExecution   0.35 x 0.40 6.42 x 6.43    47504811
7/20/18 11:25:31:400 FPI Aug17 7.50 P      16    1.3 ARCA   AutoExecution   1.30 x 1.50 6.41 x 6.43    51441804
7/20/18 12:05:17:100 FPI Aug17 7.50 P      16    1.3 ARCA   AutoExecution   1.30 x 1.50 6.40 x 6.41    65544625
7/20/18 12:21:53:127 FPI Aug17 7.50 P      16    1.3 ARCA   AutoExecution   1.30 x 1.50 6.40 x 6.42    70928834
7/20/18 12:30:35:927 FPI Aug17 7.50 P      16    1.3 ARCA   AutoExecution   1.30 x 1.45 6.40 x 6.42    73613104
7/20/18 13:10:31:800 FPI Feb15'19 7.50 C    1   0.55 ARCA   IntermarketSweep0.50 x 0.55 6.40 x 6.42    86276335
7/20/18 14:00:34:250 FPI Feb15'19 7.50 C    1   0.55 PHLX   AutoExecution   0.55 x 0.65 6.45 x 6.46   102647633
7/20/18 14:17:10:677 FPI Jul20 5.00 C      15   1.45 ARCA   AutoExecution   1.30 x 1.45 6.45 x 6.47   108389619
7/20/18 14:17:10:677 FPI Aug17 7.50 P      16   1.25 ARCA   AutoExecution   1.25 x 1.35 6.45 x 6.47   108389625
7/20/18 14:17:10:677 FPI Jul20 5.00 C      30   1.45 CBOE   Regular         1.35 x 1.45 6.45 x 6.47   108389656
7/20/18 14:22:58:300 FPI Aug17 7.50 C      20   0.15 ARCA   AutoExecution   0.10 x 0.15 6.48 x 6.49   110252329
7/20/18 15:23:30:377 FPI Aug17 5.00 C      18    1.5 CBOE   Regular         1.45 x 1.75 6.50 x 6.51   130606186
7/20/18 15:54:53:850 FPI Jul20 5.00 C      10   1.45 ARCA   AutoExecution   1.35 x 1.45 6.48 x 6.49   143349379
7/23/18 09:30:01:450 FPI Aug17 5.00 P       3    0.1 AMEX   AutoExecution   0.00 x 0.10 6.45 x 6.50      256293
7/23/18 09:34:18:800 FPI Aug17 7.50 C       1    0.2 ARCA   AutoExecution   0.20 x 0.30 6.45 x 6.47     3880886
7/23/18 10:06:58:427 FPI Nov16 10.00 C     35    0.1 CBOE   Regular         0.00 x 0.30 6.56 x 6.58    22553594
7/23/18 10:06:58:577 FPI Nov16 10.00 C     10    0.1 PHLX   AutoExecution   0.10 x 0.25 6.56 x 6.58    22554386
7/23/18 10:49:28:250 FPI Aug17 5.00 C       4    1.6 ARCA   AutoExecution   1.45 x 1.60 6.56 x 6.58    41351424
7/23/18 10:54:43:950 FPI Nov16 10.00 C      1    0.1 AMEX   StoppedIM       0.00 x 0.15 6.59 x 6.61    43539952
7/23/18 11:34:22:477 FPI Aug17 7.50 C       1    0.2 ARCA   AutoExecution   0.10 x 0.20 6.69 x 6.71    59134158
7/23/18 11:34:27:750 FPI Aug17 5.00 C      15   1.75 ARCA   AutoExecution   1.45 x 1.75 6.71 x 6.73    59160722
7/23/18 11:38:56:227 FPI Aug17 5.00 C      12   1.65 CBOE   Regular         1.50 x 1.95 6.65 x 6.67    60939158
7/23/18 11:45:40:600 FPI Aug17 7.50 P       2    1.1 ARCA   AutoExecution   1.10 x 1.25 6.64 x 6.66    63435319
7/23/18 12:05:40:750 FPI Aug17 7.50 P       1   1.05 ARCA   AutoExecution   1.05 x 1.25 6.70 x 6.72    70396829
7/23/18 12:31:09:750 FPI Nov16 10.00 C      4   0.11 CBOE   StoppedIM       0.10 x 0.15 6.68 x 6.69    78768595
7/23/18 12:51:14:550 FPI Aug17 7.50 C       1   0.22 CBOE   StoppedIM       0.10 x 0.25 6.66 x 6.68    85080661
7/23/18 12:54:55:277 FPI Aug17 7.50 C      20    0.2 ARCA   AutoExecution   0.15 x 0.20 6.67 x 6.70    86201472
7/23/18 14:22:28:750 FPI Feb15'19 7.50 C    1    0.6 ARCA   AutoExecution   0.60 x 0.85 6.61 x 6.65   113285772
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 44 of 52


7/23/18 14:42:58:877 FPI Feb15'19 10.00 P     2    3.7 ARCA   AutoExecution   3.60 x 3.70 6.63 x 6.65   119136865
7/23/18 14:48:57:300 FPI Aug17 7.50 P        10    1.1 ARCA   AutoExecution   1.10 x 1.15 6.62 x 6.64   120869616
7/23/18 15:49:19:650 FPI Aug17 7.50 C         1    0.2 ARCA   IntermarketSweep0.10 x 0.20 6.60 x 6.61   140210543
7/23/18 15:49:19:650 FPI Aug17 7.50 C         5    0.3 AMEX   IntermarketSweep0.10 x 0.30 6.60 x 6.61   140210549
7/24/18 09:32:55:227 FPI Feb15'19 5.00 C      8   1.89 PHLX   AutoExecution   1.60 x 2.00 6.60 x 6.66     2989533
7/24/18 09:49:48:000 FPI Nov16 10.00 C       10    0.1 PHLX   AutoExecution   0.10 x 0.30 6.52 x 6.55    13193010
7/24/18 09:49:48:000 FPI Nov16 10.00 C       25    0.1 CBOE   Regular         0.10 x 0.25 6.52 x 6.55    13193016
7/24/18 11:02:20:300 FPI Aug17 7.50 C         8   0.14 CBOE   StoppedIM       0.10 x 0.15 6.43 x 6.44    46737872
7/24/18 11:04:58:650 FPI Nov16 10.00 C        1   0.09 AMEX   StoppedIM       0.00 x 0.20 6.41 x 6.44    48159818
7/24/18 11:19:00:750 FPI Feb15'19 5.00 C      7   1.75 ARCA   AutoExecution   1.75 x 1.95 6.47 x 6.49    54681246
7/24/18 12:11:51:100 FPI Aug17 7.50 C         1   0.15 PHLX   AutoExecution   0.15 x 0.20 6.42 x 6.44    74740181
7/24/18 12:11:51:377 FPI Aug17 7.50 C         1   0.15 PHLX   AutoExecution   0.15 x 0.20 6.42 x 6.43    74741659
7/24/18 13:23:07:750 FPI Nov16 7.50 C       100    0.4 ARCA   AutoExecution   0.40 x 0.55 6.34 x 6.35   100280190
7/24/18 13:35:39:277 FPI Feb15'19 5.00 P      1   0.58 CBOE   Spread          0.45 x 0.70 6.32 x 6.34   104767880
7/24/18 13:35:39:277 FPI Feb15'19 7.50 P      1   1.99 CBOE   Spread          1.55 x 2.50 6.32 x 6.34   104767881
7/24/18 13:36:43:427 FPI Aug17 5.00 C         1   1.42 CBOE   Spread          1.25 x 1.70 6.32 x 6.34   105226522
7/24/18 13:36:43:427 FPI Aug17 7.50 C         1   0.16 CBOE   Spread          0.10 x 0.20 6.32 x 6.34   105226524
7/24/18 13:37:39:250 FPI Aug17 5.00 C         1   1.41 PHLX   AutoExecution   1.25 x 1.70 6.32 x 6.34   105647036
7/24/18 13:37:39:800 FPI Aug17 7.50 C         1   0.16 AMEX   StoppedIM       0.10 x 0.20 6.32 x 6.34   105652158
7/24/18 13:37:58:227 FPI Feb15'19 5.00 P      1   0.58 CBOE   Spread          0.45 x 0.70 6.31 x 6.33   105817506
7/24/18 13:37:58:227 FPI Feb15'19 7.50 P      1   1.99 CBOE   Spread          1.55 x 2.50 6.31 x 6.33   105817507
7/24/18 14:16:29:600 FPI Aug17 7.50 C        10   0.15 ARCA   AutoExecution   0.10 x 0.15 6.33 x 6.35   120261284
7/24/18 14:16:29:600 FPI Aug17 7.50 C        10   0.15 ARCA   AutoExecution   0.10 x 0.15 6.33 x 6.35   120261285
7/24/18 14:16:29:600 FPI Aug17 7.50 C         6   0.15 CBOE   Regular         0.10 x 0.30 6.33 x 6.35   120261297
7/24/18 14:39:45:377 FPI Aug17 10.00 P       10    3.7 PHLX   AutoExecution   3.60 x 3.80 6.35 x 6.37   128206111
7/24/18 14:47:15:527 FPI Nov16 7.50 C        20   0.35 CBOE   Regular         0.05 x 0.50 6.35 x 6.37   131073644
7/24/18 15:03:30:650 FPI Feb15'19 5.00 C      2    1.6 ARCA   AutoExecution   1.60 x 1.75 6.31 x 6.33   136770875
7/25/18 09:30:09:427 FPI Nov16 5.00 P        20    0.3 ARCA   AutoExecution   0.20 x 0.30 6.40 x 6.45      608358
7/25/18 09:31:01:550 FPI Aug17 7.50 C         4   0.16 CBOE   Spread          0.10 x 0.20 6.40 x 6.44     1500429
7/25/18 10:31:33:600 FPI Aug17 7.50 P         1   1.25 ARCA   AutoExecution   1.25 x 1.35 6.39 x 6.40    34818716
7/25/18 10:43:19:377 FPI Aug17 7.50 C         1    0.1 ARCA   AutoExecution   0.10 x 0.15 6.39 x 6.42    40807754
7/25/18 14:46:18:577 FPI Nov16 7.50 C        30    0.4 CBOE   Regular         0.30 x 0.40 6.51 x 6.54   134413346
7/25/18 15:34:28:900 FPI Feb15'19 10.00 C     5   0.15 ARCA   AutoExecution   0.00 x 0.15 6.51 x 6.53   150739071
7/25/18 15:50:37:777 FPI Nov16 10.00 C        2   0.07 CBOE   StoppedIM       0.05 x 0.15 6.53 x 6.54   161069373
7/25/18 15:53:02:250 FPI Nov16 7.50 C        19    0.5 AMEX   AutoExecution   0.50 x 0.60 6.53 x 6.54   162327929
7/26/18 09:30:08:400 FPI Aug17 7.50 C        21   0.15 PHLX   AutoExecution   0.10 x 0.15 6.70 x 6.75      665943
7/26/18 10:03:43:100 FPI Feb15'19 5.00 C      5   1.95 CBOE   Regular         1.75 x 2.00 6.67 x 6.73    23282605
7/26/18 10:15:11:127 FPI Aug17 7.50 P         1   0.95 CBOE   Regular         0.90 x 0.95 6.70 x 6.72    29162816
7/26/18 10:24:35:100 FPI Aug17 7.50 P         9     1 ARCA    AutoExecution   0.90 x 1.00 6.68 x 6.71    33874537
7/26/18 10:37:17:277 FPI Feb15'19 7.50 C     61   0.65 AMEX   AutoExecution   0.65 x 0.75 6.70 x 6.71    39743910
7/26/18 10:51:43:100 FPI Aug17 7.50 C         4   0.15 CBOE   Regular         0.10 x 0.20 6.72 x 6.73    46291092
7/26/18 11:06:38:750 FPI Feb15'19 5.00 C     10     2 CBOE    Regular         1.75 x 2.00 6.79 x 6.80    52335523
7/26/18 11:24:23:327 FPI Feb15'19 10.00 C    10   0.15 ARCA   AutoExecution   0.05 x 0.15 6.76 x 6.78    59233945
7/26/18 12:04:02:750 FPI Aug17 7.50 C         3   0.15 ARCA   AutoExecution   0.10 x 0.15 6.78 x 6.79    75646930
7/26/18 12:42:48:800 FPI Aug17 7.50 C         1   0.15 ARCA   AutoExecution   0.10 x 0.15 6.79 x 6.80    89735906
7/26/18 13:00:24:000 FPI Feb15'19 10.00 P    25    3.6 ARCA   AutoExecution   3.30 x 3.60 6.80 x 6.83    95586481
7/26/18 13:44:18:277 FPI Nov16 7.50 P         5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181849
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 45 of 52


7/26/18 13:44:18:277 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181851
7/26/18 13:44:18:277 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181852
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181853
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181853
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181854
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181854
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181855
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181855
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181856
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181856
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181857
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181860
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181861
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181861
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181862
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181863
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181864
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181866
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181871
7/26/18 13:44:18:300 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110181872
7/26/18 13:44:42:127 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110323192
7/26/18 13:44:42:127 FPI Nov16 7.50 P       45    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110323193
7/26/18 13:44:42:127 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110323194
7/26/18 13:44:53:450 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110372879
7/26/18 13:44:53:450 FPI Nov16 7.50 P       45    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110372880
7/26/18 13:45:24:950 FPI Nov16 7.50 C        2    0.5 AMEX   AutoExecution   0.35 x 0.50 6.73 x 6.75   110545797
7/26/18 13:46:15:927 FPI Nov16 7.50 P        5    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110771788
7/26/18 13:46:15:927 FPI Nov16 7.50 P       35    1.5 ARCA   AutoExecution   1.50 x 1.55 6.73 x 6.75   110771789
7/26/18 15:06:46:227 FPI Feb15'19 5.00 P     4   0.45 ARCA   AutoExecution   0.45 x 0.55 6.83 x 6.84   138413075
7/26/18 15:16:55:377 FPI Aug17 7.50 C        5    0.2 ARCA   AutoExecution   0.10 x 0.20 6.85 x 6.86   142074653
7/26/18 15:32:55:900 FPI Feb15'19 7.50 P     2   1.65 PHLX   AutoExecution   1.55 x 1.65 6.83 x 6.85   148114790
7/27/18 10:25:52:100 FPI Feb15'19 5.00 C     4   1.95 PHLX   AutoExecution   1.80 x 2.10 6.64 x 6.66    33822000
7/27/18 10:27:00:427 FPI Feb15'19 5.00 C     4   1.95 PHLX   AutoExecution   1.80 x 2.10 6.64 x 6.65    34225149
7/27/18 10:32:58:250 FPI Feb15'19 7.50 C     1    0.6 PHLX   AutoExecution   0.50 x 0.70 6.64 x 6.66    37225982
7/27/18 10:34:45:300 FPI Feb15'19 7.50 C     1    0.6 PHLX   AutoExecution   0.60 x 0.70 6.64 x 6.66    38008423
7/27/18 10:38:30:350 FPI Aug17 7.50 C        8   0.15 PHLX   AutoExecution   0.10 x 0.20 6.64 x 6.66    39588464
7/27/18 11:05:17:750 FPI Nov16 7.50 C        1   0.45 ARCA   AutoExecution   0.45 x 0.65 6.64 x 6.65    51556044
7/27/18 11:21:42:750 FPI Aug17 7.50 P        5    1.1 CBOE   Regular         1.00 x 1.25 6.58 x 6.61    58097144
7/27/18 11:22:25:327 FPI Aug17 7.50 C        3   0.15 PHLX   AutoExecution   0.10 x 0.20 6.58 x 6.61    58353367
7/27/18 11:27:46:000 FPI Feb15'19 7.50 C     1    0.6 PHLX   AutoExecution   0.60 x 0.80 6.57 x 6.58    60455865
7/27/18 11:27:56:000 FPI Feb15'19 7.50 C     1    0.6 PHLX   AutoExecution   0.45 x 0.75 6.57 x 6.58    60529011
7/27/18 12:23:58:250 FPI Aug17 10.00 P      11    3.5 ARCA   AutoExecution   3.40 x 3.50 6.56 x 6.57    83959101
7/27/18 12:44:07:977 FPI Aug17 5.00 P       20   0.05 PHLX   IntermarketSweep0.05 x 0.10 6.56 x 6.58    92669660
7/27/18 15:05:27:877 FPI Aug17 7.50 C       39   0.15 ARCA   AutoExecution   0.15 x 0.20 6.50 x 6.52   145077066
7/27/18 15:14:37:277 FPI Nov16 5.00 C        1   1.65 ARCA   AutoExecution   1.65 x 2.00 6.50 x 6.51   148296763
7/27/18 15:23:57:327 FPI Feb15'19 7.50 C     1   0.55 PHLX   AutoExecution   0.45 x 0.65 6.49 x 6.51   151745221
7/27/18 15:51:52:377 FPI Feb15'19 10.00 P    2    3.9 ARCA   AutoExecution   3.90 x 4.10 6.55 x 6.56   162904549
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 46 of 52


7/27/18 15:59:04:250 FPI Feb15'19 10.00 C   10   0.15 ARCA   AutoExecution   0.15 x 0.20 6.52 x 6.54   165726310
7/30/18 09:30:01:727 FPI Nov16 10.00 C      10   0.05 CBOE   Regular         0.00 x 0.75 6.60 x 6.73      273738
7/30/18 09:57:52:350 FPI Aug17 7.50 C        6    0.1 PHLX   AutoExecution   0.10 x 0.20 6.53 x 6.57    17984064
7/30/18 10:16:12:327 FPI Feb15'19 2.50 P     1    0.1 PHLX   AutoExecution   0.00 x 0.20 6.56 x 6.58    27379760
7/30/18 10:28:51:950 FPI Aug17 7.50 C        4    0.1 PHLX   AutoExecution   0.00 x 0.20 6.57 x 6.60    33247353
7/30/18 12:27:49:800 FPI Nov16 7.50 P       20   1.49 PHLX   AutoExecution   1.30 x 1.65 6.60 x 6.61    79135114
7/30/18 12:55:30:100 FPI Feb15'19 7.50 C     3   0.55 ARCA   AutoExecution   0.45 x 0.55 6.59 x 6.60    88091557
7/30/18 14:10:11:777 FPI Nov16 7.50 C        2    0.4 PHLX   AutoExecution   0.30 x 0.50 6.55 x 6.58   111871605
7/30/18 14:10:14:500 FPI Sep21 10.00 C       4   0.05 ARCA   AutoExecution   0.00 x 0.05 6.55 x 6.58   111884199
7/30/18 15:07:56:250 FPI Aug17 7.50 P       25    1.1 ARCA   AutoExecution   1.00 x 1.10 6.55 x 6.58   130478385
7/30/18 15:14:45:550 FPI Feb15'19 7.50 C     3    0.5 AMEX   AutoExecution   0.45 x 0.50 6.56 x 6.57   132585879
7/31/18 10:19:17:227 FPI Nov16 5.00 C        1   1.85 PHLX   AutoExecution   1.60 x 1.85 6.71 x 6.73    28357958
7/31/18 10:31:16:200 FPI Feb15'19 2.50 P     1    0.1 PHLX   AutoExecution   0.00 x 0.10 6.70 x 6.71    33675451
7/31/18 10:31:16:200 FPI Feb15'19 2.50 P    10    0.1 PHLX   AutoExecution   0.00 x 0.10 6.70 x 6.71    33675453
7/31/18 10:31:25:877 FPI Feb15'19 2.50 P     1    0.1 PHLX   AutoExecution   0.00 x 0.10 6.70 x 6.71    33734812
7/31/18 10:31:26:127 FPI Feb15'19 2.50 P     2    0.1 PHLX   AutoExecution   0.00 x 0.20 6.70 x 6.72    33736069
7/31/18 10:31:26:127 FPI Feb15'19 2.50 P    10    0.1 PHLX   AutoExecution   0.00 x 0.20 6.70 x 6.72    33736071
7/31/18 10:36:09:527 FPI Aug17 7.50 C        1    0.1 ARCA   AutoExecution   0.00 x 0.10 6.70 x 6.72    35611595
7/31/18 10:59:22:250 FPI Aug17 5.00 C        1    1.8 ARCA   AutoExecution   1.40 x 1.80 6.80 x 6.83    43919456
7/31/18 11:22:01:950 FPI Aug17 7.50 C        1   0.15 ARCA   AutoExecution   0.10 x 0.15 6.75 x 6.77    51484149
7/31/18 11:22:43:600 FPI Sep21 7.50 C        1    0.3 CBOE   Regular         0.20 x 0.45 6.75 x 6.77    51667151
7/31/18 11:31:03:400 FPI Feb15'19 7.50 C    40   0.65 PHLX   AutoExecution   0.45 x 0.65 6.83 x 6.86    54239991
7/31/18 11:34:10:177 FPI Nov16 7.50 C        5    0.5 ARCA   AutoExecution   0.35 x 0.50 6.86 x 6.88    55298846
7/31/18 11:38:58:650 FPI Aug17 7.50 C       40   0.15 ARCA   AutoExecution   0.10 x 0.15 6.85 x 6.86    56862781
7/31/18 12:17:37:450 FPI Aug17 5.00 C        4   1.55 ARCA   AutoExecution   1.55 x 2.20 6.78 x 6.80    69407109
7/31/18 13:14:01:877 FPI Feb15'19 2.50 P    50   0.08 CBOE   StoppedIM       0.00 x 0.10 6.81 x 6.82    86666852
7/31/18 13:27:20:577 FPI Aug17 5.00 C        2   1.85 PHLX   AutoExecution   1.50 x 2.20 6.81 x 6.83    90747371
7/31/18 14:38:37:800 FPI Aug17 7.50 C        5   0.15 ARCA   AutoExecution   0.15 x 0.20 6.84 x 6.85   112282117
7/31/18 14:38:37:800 FPI Aug17 7.50 C       37   0.15 PHLX   AutoExecution   0.10 x 0.15 6.84 x 6.85   112282126
7/31/18 14:38:37:800 FPI Aug17 7.50 C       35   0.15 ARCA   AutoExecution   0.10 x 0.15 6.85 x 6.87   112282130
7/31/18 14:38:37:800 FPI Aug17 7.50 C       20   0.15 CBOE   Regular         0.10 x 0.15 6.85 x 6.87   112282145
7/31/18 14:38:47:627 FPI Aug17 7.50 C        3   0.15 ARCA   IntermarketSweep0.10 x 0.15 6.83 x 6.84   112325082
7/31/18 14:38:47:627 FPI Aug17 7.50 C        5   0.15 ARCA   IntermarketSweep0.10 x 0.15 6.83 x 6.84   112325083
7/31/18 14:38:47:627 FPI Aug17 7.50 C       53   0.15 CBOE   IntermarketSweep0.10 x 0.15 6.83 x 6.84   112325088
 8/1/18 09:32:16:000 FPI Nov16 5.00 C        1    1.9 CBOE   Regular         1.90 x 2.10 6.74 x 6.84     2751151
 8/1/18 09:41:37:450 FPI Sep21 7.50 P        3   1.05 CBOE   Regular         0.95 x 1.30 6.67 x 6.72     8947189
 8/1/18 09:57:47:527 FPI Aug17 7.50 C        5    0.1 PHLX   AutoExecution   0.00 x 0.10 6.64 x 6.68    18622809
 8/1/18 10:20:36:450 FPI Nov16 5.00 P        2    0.3 ARCA   AutoExecution   0.30 x 0.35 6.64 x 6.68    30313626
 8/1/18 10:21:52:327 FPI Feb15'19 7.50 C     4   0.55 CBOE   Regular         0.55 x 0.85 6.65 x 6.68    30910315
 8/1/18 11:39:08:250 FPI Aug17 10.00 P      11    3.4 ARCA   AutoExecution   3.40 x 3.50 6.65 x 6.66    63752149
 8/1/18 11:39:08:250 FPI Aug17 10.00 P       5    3.4 PHLX   AutoExecution   3.40 x 3.50 6.65 x 6.66    63752158
 8/1/18 11:39:08:250 FPI Aug17 10.00 P       1    3.4 AMEX   AutoExecution   3.40 x 3.50 6.65 x 6.66    63752160
 8/1/18 11:39:08:250 FPI Aug17 10.00 P       3    3.4 CBOE   Regular         3.40 x 3.50 6.65 x 6.66    63752168
 8/1/18 12:25:33:500 FPI Aug17 7.50 C        2   0.15 PHLX   AutoExecution   0.10 x 0.20 6.66 x 6.68    82707232
 8/1/18 12:26:32:250 FPI Aug17 7.50 C        2   0.15 PHLX   AutoExecution   0.10 x 0.20 6.66 x 6.68    83111074
 8/1/18 12:36:46:727 FPI Feb15'19 10.00 C    5   0.15 CBOE   Regular         0.00 x 0.25 6.62 x 6.65    86896591
 8/1/18 13:12:20:727 FPI Aug17 7.50 C       60   0.14 PHLX   AutoExecution   0.10 x 0.20 6.58 x 6.60    98609647
 Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 47 of 52


8/2/18 09:59:06:750 FPI Feb15'19 7.50 P    2   1.65 ARCA   AutoExecution   1.40 x 1.65 6.72 x 6.75    19154905
8/2/18 10:01:49:750 FPI Feb15'19 5.00 P   10   0.45 ARCA   AutoExecution   0.40 x 0.45 6.65 x 6.70    20838511
8/2/18 10:04:48:950 FPI Aug17 10.00 P     11   3.3 ARCA    AutoExecution   3.30 x 3.50 6.69 x 6.74    22356749
8/2/18 10:11:46:227 FPI Aug17 10.00 P      5   3.3 ARCA    AutoExecution   3.30 x 3.50 6.68 x 6.71    25656586
8/2/18 10:11:56:927 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.50 6.68 x 6.71    25745281
8/2/18 10:48:01:400 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.40 6.69 x 6.71    41993006
8/2/18 10:55:23:550 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.40 6.68 x 6.70    45103763
8/2/18 10:56:57:627 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.40 6.68 x 6.72    45677498
8/2/18 10:57:38:127 FPI Aug17 10.00 P     11   3.3 ARCA    AutoExecution   3.30 x 3.40 6.68 x 6.71    45928284
8/2/18 10:57:38:127 FPI Aug17 10.00 P     19   3.3 ARCA    AutoExecution   3.30 x 3.40 6.68 x 6.71    45928285
8/2/18 11:03:01:677 FPI Aug17 10.00 P      5   3.3 ARCA    AutoExecution   3.30 x 3.40 6.70 x 6.72    48009748
8/2/18 11:03:44:877 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.40 6.69 x 6.71    48280601
8/2/18 11:04:15:600 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.40 6.68 x 6.71    48467681
8/2/18 11:04:17:777 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.40 6.69 x 6.70    48479004
8/2/18 11:04:19:827 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.40 6.67 x 6.71    48487933
8/2/18 12:51:35:377 FPI Aug17 7.50 C       4   0.1 ARCA    AutoExecution   0.05 x 0.10 6.69 x 6.70    85841761
8/2/18 14:09:10:400 FPI Feb15'19 7.50 P    5   1.65 ARCA   AutoExecution   1.45 x 1.65 6.69 x 6.71   110389389
8/2/18 15:26:58:977 FPI Nov16 5.00 P       1   0.25 ARCA   AutoExecution   0.20 x 0.25 6.64 x 6.66   133386244
8/3/18 09:45:42:827 FPI Feb15'19 5.00 C    3   1.85 CBOE   Regular         1.55 x 2.15 6.66 x 6.72    11684824
8/3/18 11:14:41:350 FPI Aug17 10.00 P      5   3.3 ARCA    IntermarketSweep3.30 x 3.40 6.63 x 6.65    53014337
8/3/18 11:14:41:350 FPI Aug17 10.00 P     10   3.3 ARCA    IntermarketSweep3.30 x 3.40 6.63 x 6.65    53014338
8/3/18 11:14:41:350 FPI Aug17 10.00 P      5   3.3 AMEX    IntermarketSweep3.30 x 3.40 6.63 x 6.65    53014339
8/3/18 11:14:41:350 FPI Aug17 10.00 P     11   3.3 ARCA    IntermarketSweep3.30 x 3.40 6.63 x 6.65    53014347
8/3/18 11:14:41:350 FPI Aug17 10.00 P      5   3.3 CBOE    IntermarketSweep3.30 x 3.40 6.63 x 6.65    53014348
8/3/18 11:14:41:350 FPI Aug17 10.00 P     22   3.3 ARCA    IntermarketSweep3.30 x 3.40 6.63 x 6.65    53014349
8/3/18 11:14:41:350 FPI Aug17 10.00 P     13   3.3 ARCA    IntermarketSweep3.30 x 3.40 6.63 x 6.65    53014350
8/3/18 11:14:41:350 FPI Aug17 10.00 P     10   3.3 AMEX    IntermarketSweep3.30 x 3.60 6.65 x 6.68    53014356
8/3/18 11:14:41:350 FPI Aug17 10.00 P      3   3.3 AMEX    IntermarketSweep3.30 x 3.60 6.65 x 6.68    53014357
8/3/18 11:14:41:350 FPI Aug17 10.00 P      3   3.3 PHLX    IntermarketSweep3.30 x 3.60 6.65 x 6.68    53014360
8/3/18 11:14:42:850 FPI Aug17 10.00 P     44   3.3 CBOE    Regular         3.20 x 3.30 6.67 x 6.68    53028846
8/3/18 11:14:44:227 FPI Aug17 10.00 P     51   3.3 CBOE    Regular         3.20 x 3.30 6.66 x 6.68    53040381
8/3/18 11:15:12:850 FPI Aug17 10.00 P     58   3.3 CBOE    Regular         3.20 x 3.30 6.67 x 6.68    53220505
8/3/18 11:15:56:100 FPI Aug17 10.00 P      5   3.3 ARCA    IntermarketSweep3.30 x 3.40 6.66 x 6.68    53477459
8/3/18 11:15:56:100 FPI Aug17 10.00 P      5   3.3 CBOE    IntermarketSweep3.30 x 3.40 6.66 x 6.68    53477466
8/3/18 11:15:56:150 FPI Aug17 10.00 P     10   3.3 CBOE    IntermarketSweep3.30 x 3.70 6.67 x 6.68    53477750
8/3/18 11:15:56:177 FPI Aug17 10.00 P     10   3.3 ARCA    IntermarketSweep3.30 x 3.70 6.67 x 6.68    53477981
8/3/18 11:15:56:177 FPI Aug17 10.00 P      1   3.3 AMEX    IntermarketSweep3.30 x 3.70 6.67 x 6.68    53477983
8/3/18 11:16:08:650 FPI Aug17 10.00 P      3   3.3 CBOE    Regular         3.20 x 3.30 6.67 x 6.69    53569906
8/3/18 11:17:27:927 FPI Aug17 10.00 P     47   3.3 CBOE    Regular         3.20 x 3.40 6.68 x 6.70    54128151
8/3/18 11:21:37:000 FPI Aug17 10.00 P     40   3.3 CBOE    Regular         3.20 x 3.30 6.70 x 6.72    56015226
8/3/18 11:25:58:600 FPI Aug17 10.00 P     50   3.3 CBOE    Regular         3.20 x 3.30 6.69 x 6.71    57639733
8/3/18 11:38:21:977 FPI Aug17 10.00 P     38   3.3 CBOE    Regular         3.20 x 3.50 6.69 x 6.70    62210879
8/3/18 11:52:16:800 FPI Aug17 10.00 P     38   3.3 CBOE    Regular         3.20 x 3.30 6.68 x 6.69    67039740
8/3/18 11:52:18:250 FPI Aug17 10.00 P     13   3.3 CBOE    Regular         3.20 x 3.30 6.67 x 6.69    67046003
8/6/18 10:30:54:500 FPI Aug17 10.00 P      6   3.3 ARCA    AutoExecution   3.30 x 3.40 6.69 x 6.71    30375261
8/6/18 10:38:50:227 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.40 6.69 x 6.70    33343388
8/6/18 10:38:57:627 FPI Aug17 10.00 P      1   3.3 ARCA    AutoExecution   3.30 x 3.40 6.69 x 6.70    33376480
 Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 48 of 52


8/6/18 10:39:23:550 FPI Aug17 10.00 P      1    3.3 ARCA   AutoExecution   3.30 x 3.40 6.69 x 6.70    33525221
8/6/18 10:39:32:250 FPI Aug17 10.00 P      1    3.3 ARCA   AutoExecution   3.30 x 3.40 6.69 x 6.71    33590830
8/6/18 12:25:58:200 FPI Aug17 5.00 C       1    1.8 ARCA   AutoExecution   1.40 x 1.80 6.73 x 6.74    69136793
8/6/18 12:30:00:800 FPI Feb15'19 7.50 C    1   0.65 AMEX   AutoExecution   0.35 x 0.65 6.71 x 6.73    70297925
8/6/18 12:30:00:800 FPI Feb15'19 7.50 C    1   0.65 ARCA   AutoExecution   0.35 x 0.65 6.71 x 6.73    70297927
8/6/18 12:30:00:800 FPI Feb15'19 7.50 C    1   0.65 PHLX   IntermarketSweep0.35 x 0.65 6.71 x 6.73    70297930
8/6/18 12:30:00:800 FPI Feb15'19 7.50 C    5   0.65 CBOE   IntermarketSweep0.35 x 0.65 6.71 x 6.73    70297951
8/6/18 14:10:21:550 FPI Aug17 7.50 C       4   0.05 CBOE   Regular         0.00 x 0.15 6.62 x 6.63    99658829
8/6/18 14:52:30:650 FPI Nov16 7.50 C      14   0.35 PHLX   BuyWrite        0.30 x 0.45 6.57 x 6.60   110987189
8/6/18 15:00:01:250 FPI Nov16 7.50 C       6   0.35 PHLX   BuyWrite        0.30 x 0.45 6.56 x 6.59   113017586
8/6/18 15:03:16:200 FPI Feb15'19 5.00 P   20    0.5 CBOE   Regular         0.40 x 0.55 6.56 x 6.58   114030841
8/6/18 15:50:01:677 FPI Aug17 5.00 C       5   1.75 PHLX   AutoExecution   1.45 x 2.05 6.64 x 6.65   128201580
8/7/18 09:32:07:450 FPI Aug17 5.00 C       5   1.75 PHLX   AutoExecution   1.15 x 1.75 6.65 x 6.69     2577185
8/7/18 10:08:44:000 FPI Feb15'19 5.00 P    5    0.4 PHLX   AutoExecution   0.40 x 0.70 6.68 x 6.71    21515572
8/7/18 10:53:59:727 FPI Nov16 5.00 C       1   1.95 AMEX   AutoExecution   1.60 x 1.95 6.75 x 6.77    38674899
8/7/18 10:54:56:377 FPI Aug17 10.00 P      6    3.2 ARCA   AutoExecution   3.20 x 3.30 6.78 x 6.80    39053775
8/7/18 10:54:56:377 FPI Aug17 10.00 P     14    3.2 ARCA   AutoExecution   3.20 x 3.30 6.78 x 6.80    39053778
8/7/18 11:03:12:250 FPI Aug17 10.00 P      1    3.2 ARCA   AutoExecution   3.20 x 3.30 6.80 x 6.82    42359766
8/7/18 11:05:00:627 FPI Aug17 5.00 C       1    1.9 ARCA   AutoExecution   1.30 x 1.90 6.82 x 6.84    43045619
8/7/18 11:49:20:427 FPI Aug17 7.50 C       2    0.1 CBOE   Regular         0.00 x 0.15 6.72 x 6.75    57813887
8/7/18 12:45:15:627 FPI Feb15'19 5.00 P   10   0.39 PHLX   AutoExecution   0.30 x 0.55 6.75 x 6.78    74482392
8/7/18 12:59:16:000 FPI Nov16 5.00 P       3   0.25 AMEX   AutoExecution   0.25 x 0.30 6.71 x 6.73    78407709
8/7/18 14:26:21:800 FPI Aug17 7.50 C      24    0.1 AMEX   AutoExecution   0.00 x 0.10 6.69 x 6.72   102868163
8/7/18 14:33:36:250 FPI Aug17 10.00 P      1    3.3 ARCA   AutoExecution   3.30 x 3.40 6.70 x 6.71   104904618
8/7/18 14:33:44:250 FPI Aug17 10.00 P      1    3.3 ARCA   AutoExecution   3.30 x 3.40 6.70 x 6.71   104939949
8/7/18 14:33:54:000 FPI Aug17 10.00 P      1    3.3 ARCA   AutoExecution   3.30 x 3.40 6.70 x 6.71   104991119
8/7/18 15:50:40:100 FPI Nov16 7.50 P       4    1.3 ARCA   AutoExecution   1.30 x 1.65 6.80 x 6.81   127827792
8/7/18 15:50:40:100 FPI Nov16 7.50 P       7    1.3 ARCA   AutoExecution   1.30 x 1.65 6.80 x 6.81   127827793
8/7/18 15:50:40:100 FPI Nov16 7.50 P      10    1.3 AMEX   AutoExecution   1.30 x 1.65 6.80 x 6.81   127827795
8/7/18 15:50:40:100 FPI Nov16 7.50 P      16    1.3 PHLX   AutoExecution   1.30 x 1.65 6.80 x 6.81   127827803
8/7/18 15:50:40:100 FPI Nov16 7.50 P      57    1.3 CBOE   Regular         1.05 x 1.65 6.80 x 6.81   127827870
8/7/18 15:52:03:527 FPI Aug17 7.50 C       2   0.15 PHLX   IntermarketSweep0.00 x 0.15 6.81 x 6.83   128423235
8/7/18 15:59:17:750 FPI Nov16 7.50 C      50   0.45 PHLX   AutoExecution   0.40 x 0.45 6.80 x 6.82   130976138
8/8/18 09:34:13:527 FPI Aug17 7.50 C       2    0.1 PHLX   AutoExecution   0.10 x 0.15 6.80 x 6.85     3879612
8/8/18 09:34:52:550 FPI Aug17 7.50 C       1    0.1 ARCA   AutoExecution   0.10 x 0.15 6.80 x 6.81     4353382
8/8/18 10:40:33:000 FPI Aug17 5.00 P      30   0.05 PHLX   AutoExecution   0.00 x 0.10 6.73 x 6.76    34686655
8/8/18 10:40:33:277 FPI Aug17 5.00 P      70   0.05 PHLX   AutoExecution   0.05 x 0.10 6.73 x 6.76    34687842
8/8/18 11:08:58:927 FPI Aug17 7.50 C      10   0.15 PHLX   IntermarketSweep0.00 x 0.15 6.74 x 6.76    44941303
8/8/18 11:09:38:827 FPI Aug17 7.50 C      10    0.1 ARCA   AutoExecution   0.10 x 0.15 6.74 x 6.76    45195345
8/8/18 11:29:46:900 FPI Sep21 7.50 C      10   0.28 PHLX   Spread          0.10 x 0.45 6.75 x 6.78    52363229
8/8/18 11:29:46:900 FPI Aug17 7.50 C      20   0.11 PHLX   Spread          0.05 x 0.15 6.75 x 6.78    52363229
8/8/18 13:12:30:250 FPI Aug17 7.50 P       1    0.8 PHLX   AutoExecution   0.80 x 1.00 6.81 x 6.84    84187189
8/8/18 13:13:25:777 FPI Aug17 7.50 P       2    0.8 CBOE   StoppedIM       0.65 x 0.95 6.81 x 6.84    84456466
8/8/18 14:37:35:400 FPI Aug17 5.00 P       1   0.03 PHLX   AutoExecution   0.00 x 0.10 6.64 x 6.67   108124674
8/9/18 09:30:20:177 FPI Aug17 7.50 P       4    1.5 PHLX   AutoExecution   0.75 x 2.45 5.90 x 5.95      854831
8/9/18 09:30:20:177 FPI Sep21 7.50 P      30    1.6 PHLX   AutoExecution   0.80 x 2.50 5.90 x 5.95      854833
8/9/18 09:30:20:177 FPI Feb15'19 7.50 P   37     2 PHLX    AutoExecution   0.50 x 3.90 5.90 x 5.95      854837
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 49 of 52


 8/9/18 09:30:20:177 FPI Feb15'19 5.00 P    1    0.5 PHLX   AutoExecution   0.25 x 0.50 5.90 x 5.95      854860
 8/9/18 09:30:20:177 FPI Feb15'19 7.50 P   13     2 PHLX    AutoExecution   1.70 x 2.00 5.90 x 5.95      854873
 8/9/18 09:30:21:500 FPI Feb15'19 5.00 C    1   1.55 CBOE   Regular         1.55 x 5.00 5.90 x 5.95      870246
 8/9/18 09:31:06:300 FPI Feb15'19 5.00 C    1   1.55 CBOE   Regular         1.00 x 1.85 5.90 x 5.91     1607215
 8/9/18 09:32:53:100 FPI Aug17 10.00 C      2   0.05 PHLX   AutoExecution   0.05 x 0.10 5.92 x 5.93     3111879
 8/9/18 09:37:47:500 FPI Aug17 5.00 P       6   0.05 PHLX   AutoExecution   0.00 x 0.10 5.98 x 5.99     6314429
 8/9/18 09:38:41:227 FPI Nov16 5.00 P      10   0.35 AMEX   AutoExecution   0.35 x 0.40 5.95 x 5.96     6778441
 8/9/18 09:45:21:550 FPI Feb15'19 7.50 P    5     2 ARCA    AutoExecution   2.00 x 2.35 6.01 x 6.02    10571808
 8/9/18 09:52:26:650 FPI Aug17 5.00 C       1    1.1 ARCA   AutoExecution   1.10 x 1.60 6.00 x 6.01    14105842
 8/9/18 10:03:27:600 FPI Nov16 5.00 P       4   0.25 ARCA   AutoExecution   0.15 x 0.25 6.01 x 6.02    19226854
 8/9/18 10:07:43:727 FPI Aug17 7.50 C       1   0.03 CBOE   StoppedIM       0.00 x 0.05 6.02 x 6.03    20946667
 8/9/18 10:09:02:700 FPI Feb15'19 5.00 C    1   1.45 CBOE   Regular         1.45 x 1.60 6.02 x 6.03    21615413
 8/9/18 10:09:02:700 FPI Feb15'19 5.00 C    5   1.45 CBOE   Regular         1.30 x 1.45 6.02 x 6.03    21615441
 8/9/18 10:10:00:600 FPI Nov16 7.50 C       5   0.25 ARCA   AutoExecution   0.25 x 0.35 6.04 x 6.05    22010234
 8/9/18 10:18:17:177 FPI Feb15'19 5.00 C   10   1.41 PHLX   AutoExecution   1.30 x 1.55 6.04 x 6.05    25156639
 8/9/18 10:23:31:350 FPI Aug17 5.00 P      10   0.05 ARCA   AutoExecution   0.00 x 0.05 6.05 x 6.06    27078793
 8/9/18 10:30:36:750 FPI Feb15'19 5.00 C    1    1.4 CBOE   Regular         1.30 x 1.60 6.12 x 6.13    29762663
 8/9/18 10:30:48:277 FPI Nov16 7.50 C       5   0.25 PHLX   AutoExecution   0.25 x 0.35 6.12 x 6.13    29836344
 8/9/18 10:31:57:650 FPI Feb15'19 5.00 P    2   0.55 CBOE   Spread          0.40 x 0.70 6.12 x 6.13    30205312
 8/9/18 10:31:57:650 FPI Feb15'19 7.50 P    2   1.96 CBOE   Spread          1.60 x 2.35 6.12 x 6.13    30205320
 8/9/18 10:57:15:977 FPI Aug17 7.50 C       2   0.05 ARCA   AutoExecution   0.00 x 0.05 6.23 x 6.29    38710227
 8/9/18 11:17:42:127 FPI Feb15'19 7.50 C   15   0.45 ARCA   AutoExecution   0.05 x 0.45 6.28 x 6.34    46168014
 8/9/18 11:17:42:127 FPI Aug17 10.00 P      1    3.7 ARCA   AutoExecution   3.70 x 3.80 6.33 x 6.36    46168157
 8/9/18 12:45:15:627 FPI Feb15'19 5.00 C   50    1.8 ARCA   AutoExecution   1.80 x 1.85 6.50 x 6.52    73378111
 8/9/18 12:49:03:150 FPI Nov16 7.50 C      30   0.25 CBOE   Regular         0.25 x 0.45 6.50 x 6.51    74605400
 8/9/18 13:03:12:627 FPI Feb15'19 5.00 P   10    0.4 AMEX   AutoExecution   0.40 x 0.70 6.53 x 6.56    78527387
 8/9/18 13:03:12:627 FPI Feb15'19 5.00 P   11    0.4 PHLX   AutoExecution   0.40 x 0.70 6.53 x 6.57    78527401
 8/9/18 13:03:12:627 FPI Feb15'19 5.00 P   10    0.4 CBOE   Regular         0.35 x 0.70 6.53 x 6.57    78527418
 8/9/18 13:03:23:450 FPI Feb15'19 5.00 P    1    0.4 ARCA   AutoExecution   0.40 x 0.70 6.54 x 6.57    78569996
 8/9/18 13:03:29:200 FPI Feb15'19 5.00 P    1    0.4 ARCA   AutoExecution   0.35 x 0.40 6.54 x 6.57    78591367
 8/9/18 13:11:56:250 FPI Aug17 5.00 C       1    1.6 ARCA   AutoExecution   0.95 x 1.60 6.59 x 6.62    81017806
 8/9/18 13:11:56:250 FPI Nov16 7.50 P      26   1.35 CBOE   Regular         1.25 x 2.05 6.59 x 6.62    81017863
 8/9/18 13:27:55:127 FPI Feb15'19 5.00 C   50    1.9 ARCA   AutoExecution   1.90 x 1.95 6.59 x 6.62    85257822
 8/9/18 13:31:27:800 FPI Feb15'19 5.00 C   20    1.9 ARCA   AutoExecution   1.90 x 1.95 6.59 x 6.60    86328181
 8/9/18 13:34:47:850 FPI Nov16 10.00 C      1    0.1 ARCA   AutoExecution   0.00 x 0.10 6.59 x 6.60    87266923
 8/9/18 13:34:47:850 FPI Nov16 10.00 C     32   0.15 CBOE   Regular         0.00 x 0.15 6.59 x 6.60    87266967
 8/9/18 13:35:44:550 FPI Feb15'19 5.00 C   50    1.9 PHLX   AutoExecution   1.70 x 1.95 6.59 x 6.60    87506219
 8/9/18 13:36:54:300 FPI Nov16 7.50 C      33    0.3 CBOE   Regular         0.30 x 0.45 6.59 x 6.60    87777495
 8/9/18 15:04:43:300 FPI Feb15'19 7.50 C    1   0.36 PHLX   AutoExecution   0.35 x 0.65 6.55 x 6.56   111629364
 8/9/18 15:06:17:700 FPI Feb15'19 7.50 C    4   0.55 ARCA   AutoExecution   0.55 x 0.65 6.55 x 6.56   112170791
 8/9/18 15:55:28:127 FPI Nov16 5.00 P       2   0.25 AMEX   AutoExecution   0.20 x 0.25 6.42 x 6.43   128862169
8/10/18 09:30:01:550 FPI Aug17 7.50 P       4    1.2 CBOE   Regular         0.00 x 9.80 6.41 x 6.48      293909
8/10/18 09:38:56:700 FPI Aug17 5.00 C       1    1.5 PHLX   AutoExecution   1.30 x 1.60 6.50 x 6.53     6276693
8/10/18 09:43:16:250 FPI Aug17 7.50 C       2   0.05 CBOE   Regular         0.00 x 0.05 6.51 x 6.52     8461132
8/10/18 09:51:58:277 FPI Feb15'19 5.00 C   15   1.55 CBOE   IntermarketSweep1.55 x 2.15 6.50 x 6.51    12328017
8/10/18 09:58:38:827 FPI Sep21 5.00 C       1    1.6 ARCA   AutoExecution   1.60 x 2.10 6.48 x 6.49    15636286
8/10/18 10:22:15:827 FPI Feb15'19 2.50 P    5   0.15 ARCA   AutoExecution   0.15 x 0.30 6.48 x 6.49    26022904
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 50 of 52


8/10/18 11:55:17:627 FPI Aug17 5.00 C        1    1.5 PHLX   AutoExecution   0.95 x 1.50 6.51 x 6.52    58177316
8/10/18 12:08:51:677 FPI Feb15'19 5.00 P    10    0.4 PHLX   AutoExecution   0.15 x 0.45 6.53 x 6.55    62519469
8/10/18 13:41:00:250 FPI Feb15'19 5.00 P     6    0.4 ARCA   AutoExecution   0.30 x 0.40 6.55 x 6.56    86617756
8/10/18 14:45:04:927 FPI Nov16 10.00 C       5   0.05 CBOE   Regular         0.05 x 0.10 6.57 x 6.58   105764336
8/10/18 14:57:42:250 FPI Sep21 7.50 C        1   0.15 ARCA   AutoExecution   0.10 x 0.15 6.56 x 6.57   109074255
8/10/18 15:17:07:827 FPI Nov16 7.50 C        5    0.3 ARCA   AutoExecution   0.25 x 0.30 6.56 x 6.57   114947527
8/10/18 15:53:53:700 FPI Nov16 7.50 C        4   0.35 AMEX   AutoExecution   0.35 x 0.40 6.63 x 6.64   128145930
8/13/18 09:36:00:827 FPI Feb15'19 5.00 C     5   1.75 CBOE   Regular         1.50 x 2.30 6.45 x 6.49     4015276
8/13/18 10:56:25:450 FPI Sep21 7.50 C       10   0.05 ARCA   AutoExecution   0.00 x 0.05 6.27 x 6.29    33666484
8/13/18 11:37:40:900 FPI Aug17 10.00 P       5    3.7 AMEX   AutoExecution   3.70 x 3.90 6.26 x 6.27    50490327
8/13/18 11:37:40:927 FPI Aug17 10.00 P       5    3.7 CBOE   Regular         3.70 x 3.90 6.26 x 6.27    50490340
8/13/18 12:56:13:327 FPI Feb15'19 5.00 C     9   1.55 CBOE   StoppedIM       1.45 x 1.65 6.24 x 6.26    79273278
8/13/18 13:33:10:777 FPI Nov16 5.00 P        1    0.3 ARCA   AutoExecution   0.25 x 0.30 6.21 x 6.22    92416829
8/13/18 13:33:18:950 FPI Nov16 5.00 P        9   0.35 PHLX   AutoExecution   0.20 x 0.35 6.21 x 6.22    92454792
8/13/18 13:33:18:950 FPI Nov16 5.00 P       40   0.35 CBOE   Regular         0.20 x 0.35 6.21 x 6.22    92454827
8/13/18 14:13:58:450 FPI Nov16 7.50 P        8    1.5 PHLX   AutoExecution   1.50 x 1.70 6.37 x 6.38   106192294
8/13/18 15:00:50:150 FPI Sep21 7.50 C       10    0.1 ARCA   AutoExecution   0.05 x 0.10 6.53 x 6.55   122317324
8/13/18 15:15:08:250 FPI Feb15'19 5.00 P     1    0.4 ARCA   AutoExecution   0.40 x 0.45 6.54 x 6.55   126994296
8/14/18 09:52:53:877 FPI Aug17 7.50 C        1   0.05 CBOE   Regular         0.00 x 0.05 6.68 x 6.71    12869084
8/14/18 11:29:50:277 FPI Feb15'19 7.50 C     5    0.5 AMEX   AutoExecution   0.40 x 0.50 6.46 x 6.49    52271719
8/14/18 12:18:20:250 FPI Feb15'19 7.50 C     4    0.5 ARCA   AutoExecution   0.40 x 0.50 6.50 x 6.51    68811134
8/14/18 13:26:19:700 FPI Aug17 5.00 P       10   0.02 CBOE   Spread          0.00 x 0.05 6.56 x 6.57    88974090
8/14/18 13:26:19:700 FPI Aug17 7.50 P        5   1.04 CBOE   Spread          0.90 x 1.15 6.56 x 6.57    88974091
8/14/18 13:27:34:800 FPI Aug17 5.00 P       10   0.02 CBOE   Spread          0.00 x 0.05 6.55 x 6.57    89410988
8/14/18 13:27:34:800 FPI Aug17 7.50 P        5   1.04 CBOE   Spread          0.90 x 1.15 6.55 x 6.57    89411003
8/14/18 15:33:40:800 FPI Aug17 7.50 P        5    0.9 CBOE   Regular         0.90 x 1.15 6.61 x 6.63   126204289
8/14/18 15:50:25:477 FPI Aug17 7.50 C        1   0.05 ARCA   AutoExecution   0.00 x 0.05 6.55 x 6.57   132387821
8/14/18 15:51:41:327 FPI Aug17 7.50 C       20   0.05 CBOE   StoppedIM       0.00 x 0.10 6.55 x 6.57   133038226
8/15/18 09:33:59:550 FPI Aug17 5.00 C       20    1.9 CBOE   Regular         1.45 x 1.90 6.89 x 6.93     3490457
8/15/18 09:33:59:550 FPI Aug17 5.00 C       10    1.9 CBOE   Regular         1.45 x 1.90 6.89 x 6.93     3490464
8/15/18 11:12:31:727 FPI Aug17 7.50 P       10   0.86 CBOE   Spread          0.75 x 1.00 6.74 x 6.76    54623409
8/15/18 11:12:31:727 FPI Feb15'19 7.50 P    10   1.52 CBOE   Spread          1.05 x 1.90 6.74 x 6.76    54623410
8/15/18 14:50:55:100 FPI Feb15'19 5.00 C    30   2.05 ARCA   AutoExecution   2.05 x 2.20 6.71 x 6.72   131695054
8/15/18 15:00:50:450 FPI Feb15'19 5.00 C    19   2.01 PHLX   AutoExecution   1.75 x 2.20 6.76 x 6.78   135197871
8/15/18 15:00:50:777 FPI Feb15'19 5.00 C     1   2.03 CBOE   StoppedIM       1.75 x 2.20 6.76 x 6.78   135199184
8/15/18 15:01:40:550 FPI Nov16 7.50 C       10   0.35 ARCA   AutoExecution   0.25 x 0.35 6.76 x 6.78   135561199
8/15/18 15:12:21:977 FPI Aug17 7.50 P       10   0.75 ARCA   AutoExecution   0.75 x 1.00 6.77 x 6.79   139391363
8/15/18 15:33:14:477 FPI Sep21 5.00 C        1   1.85 PHLX   AutoExecution   1.25 x 2.15 6.84 x 6.85   146169501
8/15/18 15:40:41:150 FPI Nov16 5.00 C       20     2 ARCA    AutoExecution   2.00 x 2.05 6.85 x 6.86   149346197
8/15/18 15:42:48:177 FPI Nov16 5.00 C       10     2 ARCA    AutoExecution   2.00 x 2.10 6.85 x 6.86   150073213
8/15/18 15:46:54:277 FPI Feb15'19 7.50 C    10   0.55 ARCA   AutoExecution   0.45 x 0.55 6.90 x 6.91   151712238
8/15/18 15:57:09:300 FPI Nov16 10.00 C      25    0.1 CBOE   Regular         0.05 x 0.10 6.94 x 6.95   156379891
8/15/18 15:58:17:750 FPI Nov16 7.50 C      100    0.4 PHLX   AutoExecution   0.40 x 0.50 6.94 x 6.95   156849608
8/16/18 09:30:02:627 FPI Nov16 10.00 C       1    0.1 PHLX   AutoExecution   0.10 x 0.75 6.85 x 6.89      314407
8/16/18 11:01:50:400 FPI Nov16 10.00 C      10   0.08 PHLX   AutoExecution   0.00 x 0.20 6.87 x 6.88    37041595
8/16/18 12:49:08:350 FPI Feb15'19 7.50 C     1   0.58 AMEX   StoppedIM       0.50 x 0.70 6.87 x 6.88    69320283
8/16/18 12:49:08:350 FPI Feb15'19 7.50 C     2   0.58 AMEX   StoppedIM       0.50 x 0.70 6.87 x 6.88    69320284
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 51 of 52


8/16/18 12:49:32:650 FPI Aug17 7.50 P        15    0.7 ARCA   AutoExecution   0.70 x 0.85 6.87 x 6.88    69474214
8/16/18 13:30:41:000 FPI Feb15'19 5.00 P     10   0.35 AMEX   AutoExecution   0.35 x 0.40 6.84 x 6.86    80679508
8/16/18 14:35:16:350 FPI Feb15'19 5.00 P      6   0.35 AMEX   AutoExecution   0.35 x 0.45 6.84 x 6.86    99108668
8/16/18 15:48:19:127 FPI Sep21 7.50 C         1    0.2 AMEX   AutoExecution   0.15 x 0.20 6.93 x 6.94   119187802
8/17/18 09:56:58:250 FPI Feb15'19 10.00 C     3   0.15 AMEX   AutoExecution   0.10 x 0.15 6.87 x 6.90    15978643
8/17/18 10:09:22:577 FPI Aug17 10.00 P      100     3 ARCA    AutoExecution   2.95 x 3.00 6.88 x 6.91    22827053
8/17/18 10:58:02:177 FPI Feb15'19 5.00 P      6   0.34 PHLX   AutoExecution   0.30 x 0.40 6.87 x 6.88    40911170
8/17/18 11:24:51:900 FPI Aug17 5.00 C         1   1.83 AMEX   Spread          1.35 x 2.40 6.91 x 6.93    50800809
8/17/18 11:24:51:900 FPI Sep21 5.00 C         1   1.93 AMEX   Spread          1.35 x 2.45 6.91 x 6.93    50800809
8/17/18 11:24:51:950 FPI Aug17 5.00 C         5   2.01 ARCA   Spread          1.85 x 2.40 6.91 x 6.93    50800920
8/17/18 11:24:51:950 FPI Sep21 5.00 C         5   2.11 ARCA   Spread          1.35 x 2.45 6.91 x 6.93    50800921
8/17/18 11:24:52:000 FPI Sep21 5.00 C         2   2.18 PHLX   Spread          1.35 x 2.45 6.91 x 6.93    50800980
8/17/18 11:24:52:000 FPI Aug17 5.00 C         2   2.12 PHLX   Spread          1.85 x 2.40 6.91 x 6.93    50800980
8/17/18 11:24:52:750 FPI Aug17 5.00 C         7   2.03 CBOE   Spread          1.85 x 2.40 6.91 x 6.93    50801187
8/17/18 11:24:52:750 FPI Sep21 5.00 C         7    2.1 CBOE   Spread          1.35 x 2.45 6.91 x 6.93    50801190
8/17/18 12:13:02:850 FPI Sep21 5.00 C        10     2 ARCA    AutoExecution   2.00 x 2.45 6.89 x 6.92    66425463
8/17/18 12:14:55:627 FPI Sep21 5.00 C         5     2 ARCA    AutoExecution   2.00 x 2.45 6.92 x 6.94    67001947
8/17/18 12:33:28:877 FPI Feb15'19 5.00 P     10   0.31 PHLX   AutoExecution   0.25 x 0.40 6.91 x 6.93    72265196
8/17/18 12:52:22:500 FPI Aug17 7.50 P        10    0.6 CBOE   Regular         0.60 x 0.90 6.92 x 6.94    77335063
8/17/18 13:08:54:700 FPI Sep21 7.50 C         5   0.15 ARCA   AutoExecution   0.05 x 0.15 6.95 x 6.97    81914417
8/17/18 13:24:04:950 FPI Sep21 10.00 C        5   0.08 CBOE   Spread          0.00 x 0.30 6.96 x 6.97    85891670
8/17/18 13:24:04:950 FPI Sep21 7.50 C         5   0.25 CBOE   Spread          0.10 x 0.30 6.96 x 6.97    85891671
8/17/18 13:41:29:350 FPI Feb15'19 5.00 C     10   2.05 ARCA   AutoExecution   2.00 x 2.05 6.95 x 6.97    90477299
8/17/18 14:36:26:250 FPI Nov16 7.50 C        10    0.5 CBOE   Regular         0.35 x 0.60 7.04 x 7.05   108351009
8/17/18 14:36:26:950 FPI Nov16 7.50 C        20    0.5 CBOE   Regular         0.35 x 0.60 7.04 x 7.05   108356170
8/17/18 15:14:38:927 FPI Feb15'19 5.00 C      6   2.15 PHLX   AutoExecution   2.05 x 2.25 7.02 x 7.03   120453220
8/17/18 15:21:41:500 FPI Sep21 7.50 C        20    0.2 ARCA   AutoExecution   0.10 x 0.20 7.01 x 7.02   122500882
8/20/18 09:30:15:327 FPI Sep21 7.50 C        21    0.2 PHLX   AutoExecution   0.05 x 0.20 7.05 x 7.09      672916
8/20/18 09:38:51:800 FPI Sep21 7.50 C        10   0.15 PHLX   AutoExecution   0.05 x 0.15 7.00 x 7.04     5106486
8/20/18 09:41:25:477 FPI Sep21 7.50 C        10   0.15 PHLX   AutoExecution   0.00 x 0.15 7.01 x 7.04     6133218
8/20/18 09:45:26:400 FPI Sep21 7.50 C        10   0.15 PHLX   AutoExecution   0.00 x 0.15 7.01 x 7.04     8053799
8/20/18 09:48:52:950 FPI Feb15'19 10.00 C     1    0.1 CBOE   Regular         0.05 x 0.10 7.01 x 7.04     9553144
8/20/18 09:50:22:250 FPI Feb15'19 10.00 C     1   0.15 CBOE   Regular         0.05 x 0.15 7.01 x 7.04    10280380
8/20/18 09:58:12:327 FPI Feb15'19 10.00 C     5    0.2 CBOE   Regular         0.05 x 0.20 6.98 x 7.01    13933679
8/20/18 10:01:27:250 FPI Nov16 5.00 P        20   0.15 PHLX   AutoExecution   0.15 x 0.30 6.98 x 6.99    15215526
8/20/18 10:20:33:100 FPI Nov16 7.50 C         4   0.38 PHLX   AutoExecution   0.20 x 0.55 6.96 x 6.98    23070437
8/20/18 11:36:46:327 FPI Feb15'19 10.00 C     3   0.17 PHLX   AutoExecution   0.05 x 0.20 6.88 x 6.89    52290194
8/20/18 11:48:56:777 FPI Feb15'19 7.50 C    100   0.53 PHLX   AutoExecution   0.45 x 0.65 6.86 x 6.88    56316848
8/20/18 13:29:51:600 FPI Oct19 7.50 C        20    0.2 CBOE   Regular         0.20 x 0.30 6.84 x 6.86    87917214
8/20/18 14:54:50:200 FPI Sep21 7.50 C         5    0.1 CBOE   Regular         0.10 x 0.15 6.81 x 6.82   112942087
8/21/18 10:00:17:227 FPI Sep21 7.50 C         3    0.1 ARCA   AutoExecution   0.05 x 0.10 6.78 x 6.81    16407939
8/21/18 13:02:29:950 FPI Oct19 7.50 C        10   0.25 ARCA   AutoExecution   0.15 x 0.25 6.90 x 6.93    79027186
8/21/18 13:47:12:927 FPI Nov16 10.00 C       25   0.05 CBOE   Regular         0.00 x 0.10 6.87 x 6.89    92672046
8/21/18 14:34:52:750 FPI Feb15'19 5.00 P     50   0.35 AMEX   AutoExecution   0.35 x 0.40 6.84 x 6.85   106837963
8/21/18 15:21:48:100 FPI Nov16 7.50 C        85   0.29 PHLX   AutoExecution   0.25 x 0.40 6.77 x 6.79   122197594
8/21/18 15:21:48:850 FPI Feb15'19 5.00 C      1   1.95 ARCA   AutoExecution   1.95 x 2.20 6.77 x 6.79   122200968
8/22/18 09:30:33:850 FPI Sep21 7.50 C        15   0.11 PHLX   AutoExecution   0.00 x 0.15 6.88 x 7.00     1096366
  Case 1:18-cv-02351-RBJ Document 15-15 Filed 10/05/18 USDC Colorado Page 52 of 52


8/22/18 12:52:46:727 FPI Feb15'19 5.00 C    1   1.95 PHLX   AutoExecution   1.75 x 2.20 6.73 x 6.75    75735719
8/23/18 11:09:20:000 FPI Nov16 5.00 P       2   0.15 ARCA   AutoExecution   0.15 x 0.25 6.72 x 6.74    45582432
8/23/18 12:02:10:550 FPI Nov16 7.50 P      10   1.25 CBOE   Regular         1.00 x 1.25 6.65 x 6.66    66553594
8/23/18 12:24:04:850 FPI Oct19 7.50 C      36   0.15 CBOE   StoppedIM       0.10 x 0.40 6.65 x 6.66    74494075
8/23/18 13:18:53:600 FPI Sep21 5.00 C       5   1.67 CBOE   Spread          1.20 x 2.25 6.66 x 6.67    91710417
8/23/18 13:42:54:727 FPI Nov16 7.50 C       4   0.28 PHLX   AutoExecution   0.20 x 0.40 6.66 x 6.67    98803889
8/24/18 11:57:52:927 FPI Nov16 5.00 C      10    1.8 AMEX   AutoExecution   1.80 x 1.90 6.69 x 6.71    61913169
8/24/18 14:08:57:227 FPI Oct19 7.50 C      20   0.15 CBOE   Regular         0.10 x 0.35 6.77 x 6.78   101515793
8/27/18 15:39:01:100 FPI Oct19 7.50 C      20    0.2 ARCA   AutoExecution   0.15 x 0.20 6.84 x 6.85   131492023
8/28/18 13:21:50:277 FPI Oct19 7.50 C      20    0.2 ARCA   AutoExecution   0.15 x 0.20 6.98 x 7.00    88735771
8/29/18 09:30:18:577 FPI Nov16 7.50 C      35   0.35 PHLX   AutoExecution   0.15 x 0.40 7.03 x 7.06      936597
8/29/18 11:24:47:377 FPI Nov16 5.00 P      10    0.2 CBOE   Regular         0.00 x 0.25 6.99 x 7.01    56214653
8/29/18 12:37:43:800 FPI Nov16 7.50 C       5    0.4 CBOE   Regular         0.20 x 0.40 7.11 x 7.13    80012113
8/29/18 13:03:12:877 FPI Oct19 7.50 P      20   0.75 PHLX   AutoExecution   0.75 x 0.95 7.07 x 7.09    87731037
8/30/18 09:51:35:500 FPI Nov16 7.50 C      40    0.4 CBOE   Regular         0.25 x 0.40 7.00 x 7.03    14138860
8/31/18 12:37:22:200 FPI Feb15'19 7.50 C    5    0.5 ARCA   AutoExecution   0.45 x 0.50 7.08 x 7.10    78237835
